


Exhibit 10.4

 

 

 

FLOW SERVICING AGREEMENT

 

between

 

PENNYMAC OPERATING PARTNERSHIP, L.P.,

as Owner

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Servicer

 

Dated as of August 4, 2009

 

FIXED- AND ADJUSTABLE-RATE RESIDENTIAL MORTGAGE LOANS

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

2

 

 

 

 

 

Section 1.01

 

Definitions

 

2

 

 

 

 

 

ARTICLE II

SERVICING

 

18

 

 

 

 

 

Section 2.01

 

Servicer to Act as Servicer

 

18

Section 2.02

 

Liquidation of Mortgage Loans

 

20

Section 2.03

 

Collection of Mortgage Loan Payments; Payment Clearing Account

 

20

Section 2.04

 

Establishment of and Deposits to Custodial Account

 

21

Section 2.05

 

Permitted Withdrawals From Custodial Account

 

22

Section 2.06

 

Establishment of and Deposits to Escrow Account

 

23

Section 2.07

 

Permitted Withdrawals From Escrow Account

 

24

Section 2.08

 

Payment of Taxes, Insurance and Other Charges

 

25

Section 2.09

 

Protection of Accounts

 

25

Section 2.10

 

Maintenance of Hazard Insurance

 

26

Section 2.11

 

Maintenance of Mortgage Impairment Insurance Policy

 

27

Section 2.12

 

Maintenance of Fidelity Bond and Errors and Omissions Insurance

 

28

Section 2.13

 

Inspections

 

28

Section 2.14

 

Restoration of Mortgaged Property

 

29

Section 2.15

 

Title, Management and Disposition of REO Property

 

29

Section 2.16

 

Costs and Expenses

 

30

Section 2.17

 

Liquidity and Litigation Reserves

 

31

Section 2.18

 

[Reserved]

 

32

Section 2.19

 

[Reserved]

 

32

Section 2.20

 

Notification of Adjustments

 

32

Section 2.21

 

Recordation of Assignments of Mortgage

 

32

Section 2.22

 

[Reserved]

 

32

Section 2.23

 

Credit Reporting

 

32

Section 2.24

 

Superior Liens

 

32

Section 2.25

 

Prepayments in Full

 

33

Section 2.26

 

Tax and Flood Service Contracts

 

33

Section 2.27

 

Maintenance of PMI Policies and LPMI Policies; Collections Thereunder

 

34

Section 2.28

 

Obligations of the Owner and the Servicer Related to Servicing Transfers

 

34

Section 2.29

 

Reliability of Information/Exceptional Expenses

 

36

Section 2.30

 

Escrow Obligations

 

36

Section 2.31

 

[Reserved]

 

37

Section 2.32

 

Additional Activities of the Servicer

 

37

Section 2.33

 

No Obligation to Advance Delinquent Payments

 

37

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

PAYMENTS; REPORTS

 

38

 

 

 

 

 

Section 3.01

 

Remittances

 

38

Section 3.02

 

Monthly Reports to the Owner

 

38

Section 3.03

 

[Reserved]

 

39

Section 3.04

 

Cost of Funds

 

39

 

 

 

 

 

ARTICLE IV

GENERAL SERVICING PROCEDURES

 

40

 

 

 

 

 

Section 4.01

 

Transfers of Mortgaged Property

 

40

Section 4.02

 

Satisfaction of Mortgages and Release of Mortgage Files

 

41

Section 4.03

 

Servicing Compensation

 

42

Section 4.04

 

Annual Statement as to Compliance

 

43

Section 4.05

 

Annual Independent Public Accountants’ Servicing Report

 

43

Section 4.06

 

[Reserved]

 

44

Section 4.07

 

Right to Examine Servicer Records

 

44

Section 4.08

 

Compliance with Gramm-Leach-Bliley Act of 1999

 

44

Section 4.09

 

On-Line Access

 

44

Section 4.10

 

[Reserved]

 

45

Section 4.11

 

Use of Subservicers

 

45

Section 4.12

 

Mortgage Loans Held by Wholly Owned Subsidiaries of Owner

 

45

 

 

 

 

 

ARTICLE V

SERVICER TO COOPERATE

 

46

 

 

 

 

 

Section 5.01

 

Provision of Information

 

46

Section 5.02

 

Financial Statements; Servicing Facilities

 

46

 

 

 

 

 

ARTICLE VI

TERMINATION

 

47

 

 

 

 

 

Section 6.01

 

Termination

 

47

Section 6.02

 

Transfer of Servicing

 

47

 

 

 

 

 

ARTICLE VII

BOOKS AND RECORDS

 

51

 

 

 

 

 

Section 7.01

 

Possession of Servicing Files Prior to the Related Servicing Transfer Date

 

51

 

 

 

 

 

ARTICLE VIII

INDEMNIFICATION AND ASSIGNMENT

 

52

 

 

 

 

 

Section 8.01

 

Indemnification; Remedies

 

52

Section 8.02

 

Limitation on Liability of Servicer and Others

 

53

Section 8.03

 

Limitation on Resignation and Assignment by Servicer

 

54

Section 8.04

 

Assignment by Owner

 

55

Section 8.05

 

Merger or Consolidation of the Servicer

 

55

 

 

 

 

 

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS OF OWNER

 

56

 

 

 

 

 

Section 9.01

 

Organization and Good Standing; Licensing

 

56

Section 9.02

 

Authorization; Binding Obligations

 

56

Section 9.03

 

No Consent Required

 

56

Section 9.04

 

No Violations

 

56

Section 9.05

 

Litigation

 

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

REPRESENTATIONS AND WARRANTIES OF SERVICER

 

58

 

 

 

 

 

Section 10.01

 

Due Organization and Authority

 

58

Section 10.02

 

Ordinary Course of Business

 

58

Section 10.03

 

No Conflicts

 

58

Section 10.04

 

Ability to Service

 

58

Section 10.05

 

Ability to Perform

 

59

Section 10.06

 

No Litigation Pending

 

59

Section 10.07

 

No Consent Required

 

59

Section 10.08

 

No Untrue Information

 

59

Section 10.09

 

[Reserved]

 

59

Section 10.10

 

MERS

 

59

 

 

 

 

 

ARTICLE XI

DEFAULT

 

61

 

 

 

 

 

Section 11.01

 

Events of Default

 

61

Section 11.02

 

Waiver of Defaults

 

62

 

 

 

 

 

ARTICLE XII

CLOSING

 

64

 

 

 

 

 

Section 12.01

 

Closing Documents

 

64

 

 

 

 

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

 

65

 

 

 

 

 

Section 13.01

 

Notices

 

65

Section 13.02

 

Waivers

 

65

Section 13.03

 

Entire Agreement; Amendment

 

66

Section 13.04

 

Execution; Binding Effect

 

66

Section 13.05

 

Headings

 

66

Section 13.06

 

Applicable Law

 

66

Section 13.07

 

Relationship of Parties

 

66

Section 13.08

 

Severability of Provisions

 

67

Section 13.09

 

Recordation of Assignments of Mortgage

 

67

Section 13.10

 

Exhibits

 

67

Section 13.11

 

Counterparts

 

67

Section 13.12

 

Cooperation of Servicer with a Reconstitution

 

67

Section 13.13

 

Trademarks

 

69

Section 13.14

 

Confidentiality of Information

 

70

Section 13.15

 

[Reserved]

 

70

Section 13.16

 

WAIVER OF TRIAL BY JURY

 

70

Section 13.17

 

LIMITATION OF DAMAGES

 

70

Section 13.18

 

SUBMISSION TO JURISDICTION; WAIVERS

 

70

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

EXHIBIT 1

 

LIST OF MONTHLY AND DAILY REPORTS

EXHIBIT 2

 

FORM OF CUSTODIAL ACCOUNT CERTIFICATION

EXHIBIT 3

 

FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT

EXHIBIT 4

 

FORM OF ESCROW ACCOUNT CERTIFICATION

EXHIBIT 5

 

FORM OF ESCROW ACCOUNT LETTER AGREEMENT

EXHIBIT 6

 

FORM OF OFFICER’S CERTIFICATE

EXHIBIT 7

 

MORTGAGE LOAN DOCUMENTS

EXHIBIT 8

 

FORM OF LIMITED POWER OF ATTORNEY

EXHIBIT 9

 

TERM SHEET

EXHIBIT 10

 

DELEGATION OF AUTHORITY MATRIX

 

iv

--------------------------------------------------------------------------------

 

FLOW SERVICING AGREEMENT

 

This Flow Servicing Agreement (this “Servicing Agreement”) is entered into as of
August 4, 2009, by and between PennyMac Loan Services, LLC, a Delaware limited
liability company (the “Servicer”), and PennyMac Operating Partnership, L.P., a
Delaware limited partnership (the “Owner”).

 

WHEREAS, the Servicer is in the business of servicing residential mortgage loans
similar to the Mortgage Loans; and

 

WHEREAS, the Owner may from time to time desire that some or all of the Mortgage
Loans be serviced pursuant to the terms of this Agreement, and the Servicer has
agreed to service and administer the Mortgage Loans that become subject to this
Agreement, and the parties desire to provide the terms and conditions of such
servicing by the Servicer.

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

Section 1.01                                                    Definitions.

 

The following terms are defined as follows:

 

Accepted Servicing Practices:  With respect to any Mortgage Loan (including any
related REO Property), each of those mortgage servicing practices (including
collection procedures) of prudent mortgage lending institutions which service
mortgage loans of the same type as such Mortgage Loan in the jurisdiction where
the related Mortgaged Property is located, which servicing practices (i) are in
compliance with all federal, state and local laws and regulations, (ii) shall be
in accordance with the Servicer’s policies and procedures as amended from time
to time for mortgage loans of the same type, (iii) are in accordance with the
terms of the related Mortgage and Mortgage Note and (iv) are at a minimum based
on the requirements set forth from time to time by Fannie Mae.

 

Actual/Actual Basis:  Remittance to the Owner or its designee which requires the
Servicer to remit to the Owner or such designee the actual interest and actual
principal collected from each Mortgagor.

 

Adjustable-Rate Mortgage Loan:  A Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

 

Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

Ancillary Income:  All income derived from the Mortgage Loans (other than
payments or other collections in respect of principal, interest, Escrow Payments
and Prepayment Penalties attributable to the Mortgage Loans) including, but not
limited to, the Servicer’s share of all late charges, all interest received on
funds deposited in the Custodial Account or any Escrow Account (subject to
applicable law), assumption fees, reconveyance fees, subordination fees,
speedpay fees, mortgage pay on the web fees, automatic clearing house fees,
demand statement fees, modification fees, if any, fees received with respect to
checks on bank drafts returned by the related bank for insufficient funds,
assumption fees and other similar types of fees arising from or in connection
with any Mortgage Loan to the extent not otherwise payable to the Mortgagor
under applicable law or pursuant to the terms of the related Mortgage Note.  In
no event shall the Servicer be entitled to any Prepayment Penalties.

 

Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value thereof as determined by an appraisal made for the originator of the
Mortgage Loan at the time of origination of the Mortgage Loan and (ii) the
purchase price for the related Mortgaged Property paid by the Mortgagor with the
proceeds of the Mortgage Loan; provided, however, in

 

2

--------------------------------------------------------------------------------


 

the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is
based solely upon the value determined by an appraisal made for the originator
of such Refinanced Mortgage Loan at the time of origination of such Refinanced
Mortgage Loan.

 

Asset Balance:  On any day for any Mortgage Loan, other than a liquidated
Mortgage Loan, the total unpaid outstanding principal balance of such Mortgage
Loan on such date.

 

Assignment of Mortgage:  An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Owner.

 

Base Servicing Fee Percentage:  The Base Servicing Fee Percentage set forth in
Exhibit 9 hereto.

 

BPO:  A broker price opinion.

 

Business Day:  Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking and savings and loan institutions in the States of New York or
California are authorized or obligated by law or executive authority to be
closed.

 

Combined Loan-to-Value Ratio or CLTV:  With respect to any Second Lien Mortgage
Loan, the ratio (expressed as a percentage) of the sum of the outstanding
principal amount of such Second Lien Mortgage Loan plus the outstanding
principal amount of the related First Lien Mortgage Loan to the lesser of (a)
the Appraised Value of the Mortgaged Property at origination or (b) if such
Second Lien Mortgage Loan was made to finance part of the acquisition of the
related Mortgaged Property, the purchase price of the Mortgaged Property.

 

Code:  The Internal Revenue Code of 1986, as amended.

 

Competitors: Any entity whose business includes, as a primary strategy,
acquiring and modifying distressed mortgage loans.

 

Condemnation Proceeds:  All awards or settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related Mortgage
Loan Documents.

 

Cost of Funds:  The amount payable by the Owner to the Servicer pursuant to
Section 3.04, which amount shall be equal to one-twelfth of the product of (x)
the average daily balance of Servicing Advances and (y) the sum of (i) the Cost
of Funds Index plus 0 basis points.

 

Cost of Funds Index:  A per annum rate equal to the London interbank offered
rate for one-month United States dollar deposits as such rate appears, in The
Wall Street Journal (West Coast edition), as of the first Business Day of such
calendar month.  If the rate above is unavailable, the Servicer shall select a
comparable source mutually agreeable to the Servicer and the Owner from which to
determine such rate.

 

3

--------------------------------------------------------------------------------


 

Custodial Account:  The separate trust account or accounts created and
maintained pursuant to Section 2.04 at a Qualified Depository.

 

Custodial Agreement:  The agreement governing the retention of the originals of
each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan
Documents.

 

Custodian:  The custodian of the Mortgage Loan Documents as specified under the
related Custodial Agreement.

 

Cut-off Date:  The date set forth in the related Purchase Agreement, if
applicable.

 

Delinquent Mortgage Loan:  As defined in Section 6.01(c).

 

Due Date:  The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

Due Period:  With respect to amounts collected by the Servicer and required to
be remitted to the Owner (or as otherwise directed in writing by the Owner) on
each Remittance Date, the period commencing on the first day of the month and
ending on the last day of the month preceding the month of the Remittance Date.

 

Eligible Investments:  Any one or more of the obligations or securities listed
below, acquired at a purchase price of not greater than par which investment
provides for a date of maturity not later than one day prior to the Remittance
Date in each month (or such other date as permitted under this Servicing
Agreement):

 

(i)            direct obligations of, and obligations fully guaranteed as to
timely payment of principal and interest by, the United States of America or any
agency or instrumentality thereof,  provided such the obligations are backed by
the full faith and credit of the United States of America (“Direct
Obligations”);

 

(ii)           (A) federal funds, demand and time deposits in, certificates of
deposits of, or bankers’ acceptances issued by, any depository institution or
trust company (including U.S. subsidiaries of foreign depositories) incorporated
or organized under the laws of the United States of America or any state thereof
and subject to supervision and examination by federal and/or state authorities,
so long as at the time of such investment or the contractual commitment
providing for such investment, such depository institution or trust company has
a short-term uninsured debt rating in the highest available rating category of
Moody’s and S&P and provided that each such investment has an original maturity
of no more than 365 days; and (B) any other demand or time deposit or deposit
which is fully insured by the FDIC;

 

(iii)          repurchase obligations with a term not to exceed 30 days with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) rated A-1+ or
higher by S&P, and A2 or higher by Moody’s, provided, however, that collateral
transferred pursuant to such repurchase obligation must be of the type described

 

4

--------------------------------------------------------------------------------


 

in clause (i) above and must (A) be valued daily at current market prices plus
accrued interest, (B) pursuant to such valuation, be equal, at all times, to
105% of the cash transferred by a party in exchange for such collateral and (C)
be delivered to such party or, if such party is supplying the collateral, an
agent for such party, in such a manner as to accomplish perfection of a security
interest in the collateral by possession of certificated securities;

 

(iv)          securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which have a credit rating from each Rating Agency, that rates
such securities in its highest long-term unsecured rating categories at the time
of investment or the contractual commitment providing for such investment;

 

(v)           commercial paper (including both non interest bearing discount
obligations and interest bearing obligations payable on demand or on a specified
date not more than thirty (30) days after the date of issuance thereof) that is
rated by each Rating Agency that rates such securities in its highest short term
rating category available at the time of such investment;

 

(vi)          certificates or receipts representing direct ownership interests
in future interest or principal payments on obligations of the United States of
America or its agencies or instrumentalities (which obligations are backed by
the full faith and credit of the United States of America) held by a custodian
in safekeeping on behalf of the holders of such receipts; and

 

(vii)         any other demand, money market, common trust fund or time deposit
or obligation, or interest bearing or other security or investment rated in the
highest rating category by each Rating Agency;

 

provided, however, that no such instrument shall be an Eligible Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations.

 

Eligible Mortgage Loan:  A mortgage loan that is a fixed-rate or Adjustable-Rate
Mortgage Loan that is secured by either a 1st lien or 2nd lien Mortgage on a
single family (i.e., one- to four-unit) residential Mortgaged Property located
in any of the 50 states of the United States or in the District of Columbia;
provided, however, that such mortgage loan shall not be a High Cost Loan or a
HOEPA Loan.  Notwithstanding the foregoing, an Eligible Mortgage Loan shall be
one of the types of mortgage loans that the Servicer currently services on its
servicing platform.

 

Errors and Omissions Insurance Policy:  An errors and omissions insurance policy
to be maintained by the Servicer pursuant to Section 2.12.

 

5

--------------------------------------------------------------------------------


 

Escrow Account:  The separate trust account or accounts created and maintained
pursuant to Section 2.06 at a Qualified Depository.

 

Escrow Payment:  With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, flood insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the related Mortgage or any other
document.

 

Event of Default:  Any one of the conditions or circumstances enumerated in
Section 11.01.

 

Fannie Mae:  The Federal National Mortgage Association, or any successor
thereto.

 

Fannie Mae Guides:  The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide and all amendments or additions thereto.

 

FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

 

Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to
Section 2.12.

 

First Lien Mortgage Loan:  A Mortgage Loan secured by a Mortgage in first lien
position on the related Mortgaged Property.

 

Fitch:  Fitch, Inc., or any successor thereto.

 

Fixed-Rate Mortgage Loan:  A fixed-rate mortgage loan serviced pursuant to this
Servicing Agreement.

 

Flood Zone Service Contract:  A transferable contract maintained for a Mortgaged
Property with a nationally recognized flood zone service provider for the
purpose of obtaining the current flood zone status relating to such Mortgaged
Property.

 

Foreclosure Commencement:  With respect to any Mortgage Loan, the delivery of
the applicable file to the Servicer’s foreclosure counsel for initiation of
foreclosure proceedings.

 

Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

Gross Margin:  With respect to each Adjustable-Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note which amount is added
to the Index in accordance with the terms of such Mortgage Note to determine on
each Interest Rate Adjustment Date the Mortgage Interest Rate for such Mortgage
Loan.

 

High Cost Loan:  A Mortgage Loan (a) covered by HOEPA or (b) classified as a
“high cost,” “threshold,” “covered,” “predatory” or similar loan under any other
applicable state,

 

6

--------------------------------------------------------------------------------


 

federal or local law (or a similarly classified loan using different terminology
under a law imposing heightened regulatory scrutiny or additional legal
liability for residential mortgage loans having high interest rates, points
and/or fees).

 

HOEPA:  The Federal Home Ownership and Equity Protection Act of 1994, as
amended.

 

HOEPA Loan:  A Mortgage Loan which (a) is subject to HOEPA or (b) which the
Servicer discovers is subject to HOEPA.

 

Index:  With respect to each Adjustable-Rate Mortgage Loan, the index set forth
in the related Mortgage Note.

 

Insurance Proceeds:  With respect to each Mortgage Loan, proceeds of insurance
policies insuring such Mortgage Loan or the related Mortgaged Property.

 

Interest Rate Adjustment Date:  With respect to each Adjustable-Rate Mortgage
Loan, the date specified in the related Mortgage Note on which the Mortgage
Interest Rate is adjusted.

 

Interim Servicing Period:  With respect to any Mortgage Loan, the period
commencing on the related Servicing Transfer Date and ending on the
Reconstitution Date.

 

Lender Paid Mortgage Insurance Policy or LPMI Policy:  A policy of mortgage
guaranty insurance issued by an insurer which meets the requirements of Fannie
Mae and Freddie Mac in which the owner or servicer of the Mortgage Loan is
responsible for the premiums associated with such mortgage insurance policy.

 

Lifetime Rate Cap:  With respect to each Adjustable-Rate Mortgage Loan, the
provision of the related Mortgage Note that provides for an absolute maximum
Mortgage Interest Rate thereunder.  The Mortgage Interest Rate during the terms
of each Adjustable-Rate Mortgage Loan shall not at any time exceed the Mortgage
Interest Rate at the time of origination of such Adjustable-Rate Mortgage Loan
by more than the amount per annum set forth on the Mortgage Loan Schedule.

 

Liquidation Proceeds:  Amounts, other than Condemnation Proceeds and Insurance
Proceeds, received in connection with the liquidation of a defaulted Mortgage
Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s
sale, foreclosure sale or otherwise, or the sale of the related Mortgaged
Property if the Mortgaged Property is acquired in satisfaction of the Mortgage
Loan, other than amounts received following the acquisition of an REO Property
pursuant to Section 2.15 and prior to such liquidation.

 

Liquidity Reserve:  As defined in Section 2.17.

 

Liquidity Reserve Account:  The separate trust account or accounts to be created
and maintained under the circumstances described in Section 2.17.

 

Litigation Reserve:  As defined in Section 2.17.

 

7

--------------------------------------------------------------------------------


 

Litigation Reserve Account:  The separate trust account or accounts to be
created and maintained under the circumstances described in Section 2.17.

 

Loan-to-Value Ratio or LTV:  With respect to any First Lien Mortgage Loan, the
ratio (expressed as a percentage) of the outstanding principal amount of such
First Lien Mortgage Loan to the lesser of (a) the Appraised Value of the related
Mortgaged Property at origination or (b) if such First Lien Mortgage Loan was
made to finance the acquisition of the related Mortgaged Property, the purchase
price of such Mortgaged Property.

 

Management Agreement:  The Management Agreement dated as of August 4, 2009 by
and among PennyMac Mortgage Investment Trust, PennyMac Operating Partnership,
L.P. and PNMAC Capital Management, LLC, as such agreement may be amended from
time to time.

 

MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS Mortgage Loan:  Any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage has been recorded in the name of MERS, as agent for the
holder from time to time of the Mortgage Note and which is identified as a MERS
Mortgage Loan on the related Mortgage Loan Schedule.

 

MERS® System:  The system of recording transfers of mortgages electronically
maintained by MERS.

 

MOM Loan:  Any Mortgage Loan as to which MERS acts as the mortgagee of record of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

 

Monthly Payment:  The scheduled monthly payment of principal and interest on a
Mortgage Loan.

 

Moody’s:  Moody’s Investors Service, Inc., and any successor thereto.

 

Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a first or second lien, as applicable, on an unsubordinated
estate in fee simple in real property securing such Mortgage Note; except that
with respect to real property located in jurisdictions in which the use of
leasehold estates for residential properties is a widely accepted practice, the
mortgage, deed of trust or other instrument securing the Mortgage Note may
secure and create a first or second lien, as applicable, upon a leasehold estate
of the Mortgagor.

 

Mortgage File:  The items pertaining to a particular Mortgage Loan referred to
as the Mortgage File in Exhibit 7 annexed hereto, and any additional documents
required to be added to the Mortgage File pursuant to this Servicing Agreement.

 

Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard
insurance policy as described in Section 2.11.

 

8

--------------------------------------------------------------------------------


 

Mortgage Interest Rate:  With respect to each Mortgage Loan, the annual rate of
interest borne on the related Mortgage Note.

 

Mortgage Loan:  An individual mortgage loan to be serviced pursuant to this
Servicing Agreement, as identified on the Mortgage Loan Schedule, which mortgage
loan shall be an Eligible Mortgage Loan and includes without limitation the
Mortgage File, the Monthly Payments, Principal Prepayments, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, Servicing Rights and all
other rights, benefits, proceeds and obligations arising from or in connection
with such mortgage loan, excluding replaced or repurchased mortgage loans.

 

Mortgage Loan Documents:  The documents listed on Exhibit 7 attached hereto
pertaining to any Mortgage Loan.

 

Mortgage Loan Remittance Rate:  With respect to each Mortgage Loan, the annual
rate of interest remitted to the Owner (or as otherwise directed in writing by
the Owner), which shall be equal to the related Mortgage Interest Rate.

 

Mortgage Loan Schedule:  The schedule of Mortgage Loans in the form attached as
a schedule to the Notice of Transfer of Mortgage Loans, to be delivered from
time to time by the Owner to the Servicer, which schedule shall include, but not
be limited to, the following information with respect to each Mortgage Loan:

 

(1)                                the name of the Seller and the Seller’s
Mortgage Loan identifying number;

 

(2)                                the Mortgagor’s name;

 

(3)                                the street address of the Mortgaged Property
including the city, state and ZIP code;

 

(4)                                a code indicating whether the Mortgaged
Property is owner-occupied, a second home or investment property;

 

(5)                                the number and type of residential units
constituting the Mortgaged Property (i.e., a one-family residence, a two- to
four-family residence, a unit in a condominium project or a unit in a planned
unit development);

 

(6)                                the original months to maturity or the
remaining months to maturity from the related Cut-off Date, in any case based on
the original amortization schedule and, if different, the maturity expressed in
the same manner but based on the actual amortization schedule;

 

(7)                                the LTV at origination in the case of a First
Lien Mortgage Loan;

 

(8)                                the CLTV at origination in the case of a
Second Lien Mortgage Loan;

 

(9)                                the Mortgage Interest Rate as of the related
Cut-off Date;

 

(10)                          the date on which the Monthly Payment was due on
the Mortgage Loan and, if such date is not consistent with the Due Date
currently in effect, such Due Date;

 

(11)                          the stated maturity date;

 

9

--------------------------------------------------------------------------------


 

(12)                          the amount of the Monthly Payment as of the
related Cut-off Date;

 

(13)                          the last payment date on which a Monthly Payment
was actually applied to pay interest and the outstanding principal balance;

 

(14)                          the original principal amount of the Mortgage
Loan;

 

(15)                          the principal balance of the Mortgage Loan as of
the close of business on the related Cut-off Date, after deduction of payments
of principal due and collected on or before the related Cut-off Date;

 

(16)                          in the case of an Adjustable-Rate Mortgage Loan,
the next Interest Rate Adjustment Date;

 

(17)                          in the case of an Adjustable-Rate Mortgage Loan,
the Gross Margin;

 

(18)                          in the case of an Adjustable-Rate Mortgage Loan,
the Lifetime Rate Cap under the terms of the Mortgage Note;

 

(19)                          in the case of an Adjustable-Rate Mortgage Loan, a
code indicating the type of Index;

 

(20)                          in the case of an Adjustable-Rate Mortgage Loan,
the Periodic Rate Cap under the terms of the Mortgage Note;

 

(21)                          in the case of an Adjustable-Rate Mortgage Loan,
the Periodic Rate Floor under the terms of the Mortgage Note;

 

(22)                          the type of Mortgage Loan (i.e., Fixed-Rate,
Adjustable-Rate, First Lien, Second Lien);

 

(23)                          a code indicating the purpose of the loan (i.e.,
purchase, rate and term refinance, equity take-out refinance);

 

(24)                          a code indicating the related documentation
program (i.e. full, alternative or reduced);

 

(25)                          the loan credit classification (as described in
the related Underwriting Guidelines);

 

(26)                          whether the Mortgage Loan provides for a
Prepayment Penalty;

 

(27)                          the Prepayment Penalty period of the Mortgage
Loan, if applicable;

 

(28)                          a description of the Prepayment Penalty, if
applicable;

 

(29)                          the Mortgage Interest Rate as of origination;

 

(30)                          the credit risk score (FICO score) of the related
Mortgagor at origination;

 

(31)                          the date of origination;

 

(32)                          in the case of an Adjustable-Rate Mortgage Loan,
the Mortgage Interest Rate adjustment period;

 

(33)                          in the case of an Adjustable-Rate Mortgage Loan,
the Mortgage Interest Rate adjustment percentage;

 

10

--------------------------------------------------------------------------------


 

(34)                          in the case of an Adjustable-Rate Mortgage Loan,
the Mortgage Interest Rate floor;

 

(35)                          the Mortgage Interest Rate calculation method
(i.e., 30/360, simple interest, other);

 

(36)                          a code indicating whether the Mortgage Loan is
assumable;

 

(37)                          a code indicating whether the Mortgage Loan has
been modified;

 

(38)                          the one year payment history;

 

(39)                          the Due Date for the first Monthly Payment;

 

(40)                          the original Monthly Payment due;

 

(41)                          with respect to the related Mortgagor, the
debt-to-income ratio;

 

(42)                          the Appraised Value of the Mortgaged Property;

 

(43)                          the sales price of the Mortgaged Property if the
Mortgage Loan was originated in connection with the purchase of the Mortgaged
Property;

 

(44)                          the MERS identification number;

 

(45)                          a code indicating whether the Mortgage Loan has
borrower paid, lender paid or deep primary mortgage insurance coverage and, if
so, (i) the insurer’s name, (ii) the policy or certification number, (iii) the
premium rate and (iv) the coverage percentage;

 

(46)                          in the case of a Second Lien Mortgage Loan, the
outstanding principal balance of the superior lien;

 

(47)                          a code indicating whether the Mortgage Loan is a
HOEPA Loan;

 

(48)                          a code indicating whether the Mortgage Loan is a
High Cost Loan;

 

(49)                          a code indicating whether the Mortgage Loan is a
subject to a buydown;

 

(50)                          flood zone and flood insurance coverage
information with respect to the Mortgage Loan (to the extent known by the
Owner);

 

(51)                          whether the Mortgage Loan is subject to a
repurchase agreement;

 

(52)                          if the Mortgage Loan is subject to a repurchase
agreement, the name of the counterparty; and

 

(53)                          in the case of a negative amortization Mortgage
Loan, the next payment adjustment date and the maximum negative amortization.

 

With respect to the Mortgage Loans in the aggregate, the Mortgage Loan Schedule
shall set forth the following information, as of the related Cut-off Date:

 

(a)                                the number of Mortgage Loans;

 

(b)                               the current aggregate outstanding principal
balance of the Mortgage Loans;

 

(c)                                the weighted average Mortgage Interest Rate
of the Mortgage Loans; and

 

(d)                               the weighted average maturity of the Mortgage
Loans.

 

11

--------------------------------------------------------------------------------

 

Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor
under a Mortgage Loan secured by a Mortgage.

 

Mortgaged Property:  The real property (or leasehold estate, if applicable)
securing repayment of the debt evidenced by a Mortgage Note.

 

Mortgagor:  The obligor on a Mortgage Note.

 

Nonrecoverable Advance:  Any Servicing Advance previously made or proposed to be
made in respect of a Mortgage Loan or REO Property which, in the good faith
judgment of the Servicer, will not or, in the case of a proposed advance, would
not, be ultimately recoverable from related Insurance Proceeds, Liquidation
Proceeds or otherwise from such Mortgage Loan or REO Property.  The
determination by the Servicer that it has made a Nonrecoverable Advance or that
any proposed Servicing Advance or advance of principal and interest, if made,
would constitute a Nonrecoverable Advance shall be evidenced by an Officer’s
Certificate delivered to the Owner.

 

Notice of Transfer of Mortgage Loans:  A written instrument in the form mutually
agreed upon by the Owner and the Servicer prior to a pending transfer whereby
the Owner notifies the Servicer of the addition of the Mortgage Loans specified
therein to the coverage of this Servicing Agreement.

 

Notice Date: As defined in Section 11.01(b).

 

Officer’s Certificate:  A certificate signed by the Chairman of the Board or the
Vice Chairman of the Board or a President or Vice President or the Treasurer or
the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the
Servicer, and delivered to the Owner.

 

Opinion of Counsel:  A written opinion of counsel, who may be counsel for the
Servicer, reasonably acceptable to the Owner; provided, however, that any
Opinion of Counsel relating to the qualification of any account required to be
maintained pursuant to this Servicing Agreement at a Qualified Depository must
be (unless otherwise stated in such Opinion of Counsel) an opinion of counsel
who (i) is in fact independent of the Servicer, (ii) does not have any material
direct or indirect financial interest in the related Servicer or is an Affiliate
of either of them and (iii) is not connected with the Servicer as an officer,
employee, director or person performing similar functions.

 

Originator:  With respect to a Mortgage Loan, the originator of such Mortgage
Loan.

 

Other Fees:  With respect to each Mortgage Loan, those fees set forth in Exhibit
9 for the specific services described therein.

 

Outstanding Owner Servicing Advances:  As defined in Section 2.28(f).

 

Parent:  As defined in Section 13.14.

 

12

--------------------------------------------------------------------------------


 

Payment Clearing Account:  The account established and maintained pursuant to
the second paragraph of Section 2.03.

 

PennyMac Property Preservation Program:  The proprietary property preservation
programs designed by PNMAC Capital Management, LLC to modify and enhance the
value of Mortgage Loans or mitigate losses to Mortgage Loans, as amended from
time to time, and presented to the Servicer by the program technology and other
documentation administered and provided by the PennyMac REIT Manager.

 

PennyMac REIT:  PennyMac Mortgage Investment Trust, a Maryland real estate
investment trust.

 

PennyMac REIT Manager:  PNMAC Capital Management, LLC, a Delaware limited
liability company.

 

Periodic Rate Cap:  With respect to each Adjustable-Rate Mortgage Loan, the
provision of the Mortgage Note which provides for an absolute maximum amount by
which the Mortgage Interest Rate specified therein may increase on an Interest
Rate Adjustment Date above the Mortgage Interest Rate previously in effect.

 

Periodic Rate Floor:  With respect to each Adjustable-Rate Mortgage Loan, the
provision of the related Mortgage Note which provides for an absolute maximum
amount by which the related Mortgage Interest Rate may decrease on an Interest
Rate Adjustment Date below the Mortgage Interest Rate previously in effect.

 

Person:  Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.

 

PMI Policy:  A policy of primary mortgage guaranty insurance issued by a
Qualified Insurer.

 

Prepayment Penalty:  Any prepayment premium, penalty or charge collected by the
Servicer with respect to a Mortgage Loan from a Mortgagor in connection with any
Principal Prepayment pursuant to the terms of such Mortgage Loan.

 

Prime Rate:  The prime rate in effect from time to time as published as the
average rate in The Wall Street Journal (West Coast edition).

 

Principal Prepayment:  Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, including any
Prepayment Penalty thereon, and which is not accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month
or months subsequent to the month of prepayment.

 

Private Securitization Transaction:  Any transaction involving either (1) a sale
of some or all of the Mortgage Loans directly or indirectly to an entity that
issues privately offered, rated mortgage-backed securities or (2) an entity that
issues privately offered, rated securities,

 

13

--------------------------------------------------------------------------------


 

the payments of which are determined primarily by reference to one or more
portfolios of mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.

 

Public Securitization Transaction:  Any transaction subject to Regulation AB
involving either (1) a sale or other transfer of some or all of the Mortgage
Loans directly or indirectly to an issuing entity in connection with an issuance
of publicly offered, rated mortgage-backed securities or (2) an issuance of
publicly offered, rated securities, the payments on which are determined
primarily by reference to one or more portfolios of residential mortgage loans
consisting, in whole or in part, of some or all of the Mortgage Loans.

 

Purchase Agreement:  The agreement pursuant to which the Owner purchased
Mortgage Loans from the related Seller, if applicable.

 

Qualified Depository:  Either (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the short-term unsecured debt obligations of such holding company of
which) are rated A-2 by S&P or Prime-2 by Moody’s (or a comparable rating if
another rating agency is specified by the Owner by written notice to the
Servicer) at the time any amounts are held on deposit therein, (ii) an account
or accounts the deposits in which are fully insured by the FDIC or (iii) a trust
account or accounts maintained with a federal or state chartered depository
institution or trust company acting in its fiduciary capacity.

 

Qualified Insurer:  Any insurer which meets the requirements of Fannie Mae and
Freddie Mac.

 

Rating Agency:  Any of Fitch, Moody’s or S&P, or their respective successors,
designated by the Owner.

 

Reconstitution:  A Whole Loan Transfer, a Private Securitization Transaction or
a Public Securitization Transaction, as the case may be.

 

Reconstitution Date:  As defined in Section 13.12.

 

Refinanced Mortgage Loan:  A Mortgage Loan the proceeds of which were not used
to purchase the related Mortgaged Property.

 

Remittance Date:  With respect to each Mortgage Loan, not later than the 20th
day of the month following the month in which payments in respect of such
Mortgage Loan are received and credited.

 

REO Marketing Fee:  With respect to each REO Property being managed by the
Servicer, that fee set forth in Exhibit 9.

 

REO Property:  A Mortgaged Property acquired by the Servicer on behalf of the
Owner through foreclosure or by deed in lieu of foreclosure, as described in
Section 2.15.

 

RESPA:  Real Estate Settlement Procedures Act, as amended from time to time.

 

14

--------------------------------------------------------------------------------


 

S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

Second Lien Mortgage Loan:  A Mortgage Loan secured by a Mortgage in second lien
position on the related Mortgaged Property.

 

Seller:  With respect to each Mortgage Loan, the Seller set forth in the related
Mortgage Loan Schedule, if applicable.

 

Service Release Fee:  With respect to each Mortgage Loan, the fee set forth in
Exhibit 9 hereto payable by the Owner to the Servicer upon the release of such
Mortgage Loan from the Servicer’s loan administration system; provided, however,
that no such fee shall be payable by the Owner if the Mortgage Loan is
transferred (i) to the Servicer or an Affiliate of the Servicer or (ii) pursuant
to an Event of Default.

 

Servicer: PennyMac Loan Services, LLC or its successor in interest or any
permitted assignee or designee of under this Servicing Agreement as herein
provided and as provided in Section 6.02.  Unless the context requires
otherwise, all references to “Servicer” in this Servicing Agreement shall be
deemed to include such Servicer’s successors in interest or permitted assignees
or designees.

 

Servicer Employees:  As defined in Section 2.12.

 

Servicer Information:  As defined in Section 13.12(b)(ii)(A).

 

Servicing Advances:  All customary, reasonable and necessary “out-of-pocket”
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred (regardless if any such advance is not, in the reasonable determination
of the Servicer, a Nonrecoverable Advance when made but, thereafter, becomes a
Nonrecoverable Advance) in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property or REO Property, (b) any
fees relating to any enforcement or judicial proceedings, excluding
foreclosures, (c) amounts advanced to correct defaults on any mortgage loan
which is senior to the Mortgage Loan and amounts advanced to keep current or pay
off a mortgage loan that is senior to the Mortgage Loan, (d) any appraisals,
valuations, broker price opinions, inspections, or environmental assessments,
(e) the management and liquidation of the Mortgaged Property if the Mortgaged
Property is acquired in satisfaction of the Mortgage, (f) taxes, assessments,
water rates, sewer rents, mortgage insurance premiums, fire and hazard insurance
premiums, flood insurance premiums and other charges which are or may become a
lien upon the Mortgaged Property, and (g) executing and recording instruments of
satisfaction, deeds of reconveyance.

 

Servicing Fee:  With respect to each Mortgage Loan, the product of (i) the Base
Servicing Fee Percentage and (ii) the unpaid principal balance of such Mortgage
Loan as of the first day of each month for which the Mortgage Loan is serviced. 
With respect to each newly boarded Mortgage Loan, boarded on or before the 15th
day of month, the Servicer shall be entitled to receive the full monthly
Servicing Fee for each newly boarded Mortgage Loan.  With respect to each newly
boarded Mortgage Loan boarded after the 15th day of the month, the Servicer
shall be entitled to one-half of the monthly Servicing Fee for each newly
boarded

 

15

--------------------------------------------------------------------------------


 

Mortgage Loan.  With respect to each Mortgage Loan released from servicing,
Servicer shall be entitled to receive the full monthly Servicing Fee
irrespective of the applicable release date.

 

Servicing File:  With respect to each Mortgage Loan, the file retained by the
Servicer consisting of originals, if provided, or copies of all documents in the
related Mortgage File which are not delivered to the Owner, its designee or the
Custodian and copies of the related Mortgage Loan Documents.

 

Servicing Officer:  Any officer of the Servicer involved in or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers that is required to be furnished by the Servicer to
the Owner, as such list may from time to time be amended.

 

Servicing Rights:  Any and all of the following:  (a) any and all rights to
service the Mortgage Loans; (b) any payments to or monies received by the
Servicer for servicing the Mortgage Loans; (c) any Ancillary Income with respect
to the Mortgage Loans; (d) all agreements or documents creating, defining or
evidencing any such servicing rights to the extent they relate to such servicing
rights and all rights of the Servicer thereunder; (e) any and all rights to and
in the Escrow Payments or other similar payments with respect to the Mortgage
Loans and any amounts actually collected by the Servicer with respect thereto;
(f) all accounts and other rights to payment related to any of the property
described in this paragraph; and (g) any and all documents, files, records,
servicing files, servicing documents, servicing records, data tapes, computer
records, or other information pertaining to the Mortgage Loans or pertaining to
the past, present or prospective servicing of the Mortgage Loans.

 

Servicing Transfer Date:  The date on which the Servicer begins servicing the
related Mortgage Loans pursuant to this Servicing Agreement.

 

Special Deposit Account:  An account which the Owner and the Servicer agree
shall be a special deposit account for the benefit of the Owner under applicable
law.

 

Subservicer:  Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers) of a substantial portion of the material servicing
functions required to be performed by the Servicer under this Servicing
Agreement.

 

Tax Service Contract:  A life of loan tax service contract maintained for a
Mortgaged Property with a tax service provider for the purpose of obtaining
current information from local taxing authorities relating to such Mortgaged
Property.

 

Transfer Date:  With respect to a Mortgage Loan, the date on which the physical
servicing of such Mortgage Loan is transferred from the Servicer pursuant to
this Servicing Agreement to a successor servicer.

 

Underwriting Guidelines:  The underwriting guidelines of the applicable
Originator, as identified or specified in the related Purchase Agreement, if
applicable.

 

16

--------------------------------------------------------------------------------


 

Whole Loan Transfer:  The sale or transfer by Owner of some or all of the
Mortgage Loans in a whole loan or participation format other than a Private
Securitization Transaction or a Public Securitization Transaction.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 


ARTICLE II


 


SERVICING


 

Section 2.01                                                    Servicer to Act
as Servicer.

 

The Servicer shall service the Mortgage Loans in accordance with the provisions
of this Servicing Agreement and its obligations in respect of the Mortgage Loans
shall be limited to those set forth in this Servicing Agreement.  In accordance
with and subject to the Delegation of Authority Matrix attached as Exhibit 10
hereto, the Owner shall delegate authority to the Servicer to carry out the
Servicer’s servicing and administration duties without obtaining the Owner’s
prior written approval.

 

Consistent with the terms of this Servicing Agreement, the PennyMac Property
Preservation Program, and Accepted Servicing Practices, the Servicer may (i)
waive any late payment charge or, if applicable, any penalty interest, or (ii)
extend the due dates for the Monthly Payments due on a Mortgage Note, or waive,
in whole or in part, a Prepayment Penalty.  Unless in compliance with the
PennyMac Property Preservation Program, the terms of any Mortgage Loan may only
be modified, varied or forgiven with the prior written consent of the Owner
while the Mortgage Loan remains outstanding.  The Servicer’s analysis supporting
any forbearance and the conclusion that any forbearance meets the standards of
this section shall be reflected in writing or electronically in the Servicing
File.  The Servicer is hereby authorized and empowered to execute and deliver on
behalf of itself and the Owner, all instruments of satisfaction or cancellation,
or of partial or full release, discharge and all other comparable instruments,
with respect to the Mortgage Loans and with respect to the Mortgaged
Properties.  If reasonably required by the Servicer, the Owner shall furnish the
Servicer with a fully executed Power of Attorney and other documents necessary
or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Servicing Agreement.  The Servicer may request
the consent of the Owner in writing by certified mail, overnight courier or such
other means as may be agreed to by the parties to a course of action that the
Servicer proposes to take under this Servicing Agreement.  Unless the Owner
shall give written notice to the Servicer that it objects to any recommended
course of action within ten (10) Business Days immediately following the day on
which the Owner received the Servicer’s written consent request (together with
its recommended course of action and relevant supporting documentation), the
Owner shall be deemed to have consented to such recommended course of action,
and Servicer may take the action recommended to the Owner, unless the Servicer
determines, in its reasonable discretion, that such action is no longer prudent
or applicable and the Servicer notifies the Owner of such decision not to act. 
In the event that the Owner shall object to the Servicer’s recommended course of
action, Servicer shall take such action as is required by the Owner, and the
Servicer shall have no liability therefor if it is not negligent in performing
such action.  Further, to the extent the Servicer has provided the Owner with
reasonably timely notice, the Owner shall indemnify and hold harmless the
Servicer from and against any penalty, fine or damages that may result from the
Owner’s decision to wait for any period of time up to ten (10) Business Days
before providing Servicer with direction as to the course of action to be taken
as permitted in the second immediately preceding sentence.  In addition, except
in accordance with the PennyMac Property Preservation Program, notwithstanding
the foregoing, the Servicer may not waive any Prepayment Penalty or portion
thereof required by the terms of the related Mortgage Note unless

 

18

--------------------------------------------------------------------------------


 

(i) the Servicer determines that such waiver would maximize recovery of
Liquidation Proceeds for such Mortgage Loan, taking into account the value of
such Prepayment Penalty and such Mortgage Loan, and the waiver of such
Prepayment Penalty is standard and customary in servicing similar Mortgage Loans
(including the waiver of a Prepayment Penalty in connection with a refinancing
of the Mortgage Loan related to a default or a reasonably foreseeable default)
or (ii) the enforceability thereof is limited (1) by bankruptcy, insolvency,
moratorium, receivership or other similar laws relating to creditor’s rights or
(2) due to acceleration in connection with a foreclosure or other involuntary
payment, or (iii) in the Servicer’s reasonable judgment, (1) the waiver of such
prepayment penalty relates to a default or a reasonably foreseeable default, (2)
such waiver would maximize recovery of total proceeds taking into account the
value of such Prepayment Penalty and such Mortgage Loan and (3) such waiver is
standard and customary in servicing similar mortgage loans similar to such
Mortgage Loan (including any waiver of a prepayment penalty in connection with a
refinancing of a Mortgage Loan that is related to a default or a reasonably
foreseeable default). In no event will the Servicer waive a Prepayment Penalty
in connection with a refinancing of a Mortgage Loan that is not related to a
default or a reasonably foreseeable default.  In servicing and administering the
Mortgage Loans, the Servicer shall employ procedures (including collection
procedures) and exercise the same care that it customarily employs and exercises
in servicing and administering mortgage loans for its own account, where such
procedures do not conflict with the requirements of this Servicing Agreement,
and the Owner’s reliance on the Servicer.  In addition, the Servicer shall
retain adequate personnel to effect such servicing and administration of the
Mortgage Loans.  Servicer shall have no obligation to collect a Prepayment
Penalty with respect to a Mortgage Loan unless the Servicer is provided with
such information electronically; provided, however, that the Servicer shall
compare the Notice of Transfer of Mortgage Loans provided by the Owner and any
electronic data regarding the Mortgage Loans provided by the previous servicer
of such Mortgage Loans and provide the Owner with prompt written notice of any
discrepancies with respect to information regarding Prepayment Penalties.

 

The Owner may sell and transfer, in whole or in part, some or all of the
Mortgage Loans at any time and from time to time (including, without limitation,
in connection with a Private Securitization Transaction or a Public
Securitization Transaction). Upon such execution, the Servicer shall mark its
books and records to reflect the ownership of the Mortgage Loans by such
transferee.

 

The Servicer shall notify MERS of the ownership interest of Owner in each MOM
Loan.  At any time during the term of this Servicing Agreement, Owner may direct
the Servicer to cause any MOM Loan to be deactivated from the MERS System.

 

The Servicing File maintained by the Servicer pursuant to this Servicing
Agreement shall be appropriately marked and identified in the Servicer’s
computer system to clearly reflect the ownership of the related Mortgage Loan by
the Owner.  The Servicer shall release from its custody the contents of any
Servicing File maintained by it only in accordance with this Servicing
Agreement.

 

The Servicer shall be responsible for the actions of any vendors which the
Servicer utilizes to carry out its obligations hereunder.  The Owner shall
promptly reimburse the Servicer for any fees paid to such vendors by the
Servicer.

 

19

--------------------------------------------------------------------------------


 

The Servicer shall maintain adequate capacity to service the Mortgage Loans, as
well as other mortgage loans that it may service (including mortgage loans held
by other entities managed by the PennyMac REIT Manager or any of it Affiliates).

 

Section 2.02                                                    Liquidation of
Mortgage Loans.

 

In the event that any payment due under any Mortgage Loan and not postponed
pursuant to Section 2.01 is not paid when the same becomes due and payable, or
in the event the Mortgagor fails to perform any other covenant or obligation
under the Mortgage Loan and such failure continues beyond any applicable grace
period, the Servicer shall take such action as the Servicer shall determine
reasonably to be in the best interest of the Owner in accordance with Accepted
Servicing Practices.  In the event that any payment due under any Mortgage Loan
is not postponed pursuant to Section 2.01 and remains delinquent for a period of
ninety (90) days or any other default continues for a period of ninety (90) days
beyond the expiration of any grace or cure period (or such other period as is
required by law in the jurisdiction where the related Mortgaged Property is
located) or earlier as determined by the Servicer, the Servicer is granted
authority to effect Foreclosure Commencement in accordance with and subject to
Exhibit 10 hereto and Accepted Servicing Practices.  In such connection, the
Servicer shall, acting in accordance with Accepted Servicing Practices, advance
on behalf of the Owner such funds as are necessary and proper in connection with
any foreclosure or towards the restoration or preservation of any Mortgaged
Property. Notwithstanding anything herein to the contrary, no Servicing Advance
shall be required to be made hereunder if such Servicing Advance would, if made,
constitute a Nonrecoverable Advance.  The determination by the Servicer that it
has made a Nonrecoverable Advance or that any proposed Servicing Advance would
constitute a Nonrecoverable Advance shall be evidenced by an Officers’
Certificate of the Servicer, delivered to the Owner, which details the reasons
for such determination.

 

The Servicer acknowledges and agrees that it shall take and initiate any legal
actions with respect to any Mortgage Loans and REO Properties, including,
without limitation, any foreclosure actions, acceptance of deeds in lieu of
foreclosure, and any collection actions with respect to any Mortgage Loans or
REO Properties on behalf of the Owner, but only in the name of the Servicer or
its nominee and without reference to the Owner.  Except as otherwise required by
law or with the consent of the Owner, under no circumstances shall any such
action be taken in the name of, or with any reference to, the Owner.  The
Servicer shall provide prior written notice to the Owner, if the Servicer is
required by applicable law to take any legal actions with respect to the
Mortgage Loan or REO Properties in the name of, or with reference to, the Owner.

 

Section 2.03                                                    Collection of
Mortgage Loan Payments; Payment Clearing Account.

 

Continuously from the related Servicing Transfer Date until the principal and
interest on all Mortgage Loans are paid in full (unless otherwise provided
herein), the Servicer shall proceed diligently to collect all payments due under
each of the Mortgage Loans when the same shall become due and payable and shall
take special care in ascertaining and estimating Escrow Payments, to the extent
applicable, and all other charges that will become due and payable with respect
to the Mortgage Loans and each related Mortgaged Property, to the end that

 

20

--------------------------------------------------------------------------------


 

the installments payable by the Mortgagors will be sufficient to pay such
charges as and when they become due and payable.  Notwithstanding anything
herein to the contrary, the Servicer shall not be required to institute or join
in litigation with respect to collection of any payment (whether under a
Mortgage, Mortgage Note, PMI Policy or otherwise or against any public or
governmental authority with respect to a taking or condemnation) if in its
reasonable judgment it believes that it will be unable to enforce the provision
of the Mortgage or other instrument pursuant to which payment is required. 
Further, the Servicer shall take special care in ascertaining and estimating
annual ground rents, taxes, assessments, water rates, flood insurance premiums,
fire and hazard insurance premiums, mortgage insurance premiums, and all other
charges that, as provided in the Mortgage, will become due and payable to the
end that the installments payable by the Mortgagors will be sufficient to pay
such charges as and when they become due and payable.

 

The Servicer shall establish and maintain a Payment Clearing Account into which
it shall deposit on a daily basis all payments received in respect of mortgage
loans serviced by the Servicer (whether or not serviced pursuant to this
Servicing Agreement).  Not later than the second Business Day following the
receipt of a payment in respect of a Mortgage Loan subject to this Servicing
Agreement, the Servicer shall withdraw the amount such payment form the Payment
Clearing Account and shall immediately deposit (1) in the Custodial Account, the
portion of such payment required to be deposited therein pursuant to Section
2.04, and (2) in the Escrow Account, the portion of such payment required to be
deposited therein pursuant to Section 2.06.

 

Section 2.04                                                    Establishment of
and Deposits to Custodial Account.

 

The Servicer shall establish one or more Custodial Accounts, in the form of time
deposit or demand accounts, titled “PNMAC Loan Svc LLC ITF PennyMac Operating
Partnership, L.P. ttee and/or bailee for PNMAC LLC - and/or pmnts of var mtgrs
and/or other owners of int in loans- P&I”  The Custodial Account shall be
established with a Qualified Depository acceptable to the Owner as a Special
Deposit Account.  Any funds deposited in the Custodial Account shall at all
times be fully insured to the full extent permitted by the FDIC and any amounts
therein may be invested in Eligible Investments.  The creation of any Custodial
Account shall be evidenced by a certification in the form of Exhibit 2 hereto,
in the case of an account established with the Servicer (provided the Servicer
qualifies as a Qualified Depository), or by a letter agreement in the form of
Exhibit 3 hereto, in the case of an account held by a depository other than the
Servicer.  A copy of such certification or letter agreement shall be furnished
to the Owner on or prior to the execution of this Servicing Agreement.  The
Servicer shall segregate and hold all funds in the Custodial Account separate
and apart from the Servicer’s own funds and general assets.

 

The Servicer shall deposit in the Custodial Account and retain therein the
following collections received by the Servicer, together with any payments made
by the Servicer subsequent to the Servicing Transfer Date pursuant to this
Servicing Agreement:

 


(I)            ALL PAYMENTS ON ACCOUNT OF PRINCIPAL ON THE MORTGAGE LOANS,
INCLUDING ALL PRINCIPAL PREPAYMENTS;

 

21

--------------------------------------------------------------------------------

 


(II)                                  ALL PAYMENTS ON ACCOUNT OF INTEREST ON THE
MORTGAGE ADJUSTED TO THE MORTGAGE LOAN REMITTANCE RATE;


 


(III)                               ALL LIQUIDATION PROCEEDS AND ANY AMOUNT
RECEIVED WITH RESPECT TO REO PROPERTY;


 


(IV)                              ALL INSURANCE PROCEEDS INCLUDING AMOUNTS
REQUIRED TO BE DEPOSITED PURSUANT TO SECTION 2.10 (OTHER THAN PROCEEDS TO BE
HELD IN THE ESCROW ACCOUNT AND APPLIED TO THE RESTORATION OR REPAIR OF THE
MORTGAGED PROPERTY OR RELEASED TO THE MORTGAGOR IN ACCORDANCE WITH
SECTION 2.14), AND SECTION 2.11;


 


(V)                                 ALL CONDEMNATION PROCEEDS AFFECTING ANY
MORTGAGED PROPERTY THAT ARE NOT APPLIED TO THE RESTORATION OR REPAIR OF THE
MORTGAGED PROPERTY OR RELEASED TO THE MORTGAGOR IN ACCORDANCE WITH SECTION 2.14;


 


(VI)                              ANY AMOUNT REQUIRED TO BE DEPOSITED IN THE
CUSTODIAL ACCOUNT PURSUANT TO SECTION 2.15 OR 4.02;


 


(VII)                           [RESERVED];


 


(VIII)                        [RESERVED];


 


(IX)                              ANY PREPAYMENT PENALTIES RECEIVED WITH RESPECT
TO ANY MORTGAGE LOAN; AND


 


(X)                                 ANY AMOUNTS REQUIRED TO BE DEPOSITED BY THE
SERVICER PURSUANT TO SECTION 2.11 IN CONNECTION WITH THE DEDUCTIBLE CLAUSE IN
ANY BLANKET HAZARD INSURANCE POLICY.  SUCH DEPOSIT SHALL BE MADE FROM SERVICER’S
OWN FUNDS, WITHOUT REIMBURSEMENT THEREFOR.

 

The foregoing requirements for deposit into the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, Ancillary Income and Prepayment Penalties need not be
deposited by the Servicer into the Custodial Account.  Any interest paid by the
depository institution on funds deposited in the Custodial Account shall accrue
to the benefit of the Servicer and the Servicer may retain any such interest.

 

Section 2.05                                                     Permitted
Withdrawals From Custodial Account.

 

Subject to Section 3.01, the Servicer shall be entitled to withdraw funds from
the Custodial Account for the following purposes:

 


(I)                                     TO MAKE PAYMENTS TO THE OWNER (OR AS
OTHERWISE DIRECTED BY THE OWNER IN WRITING) IN THE AMOUNTS AND IN THE MANNER
PROVIDED IN SECTION 3.01;


 


(II)                                  TO FUND ANY LIQUIDITY RESERVE ACCOUNT OR
ANY LITIGATION RESERVE ACCOUNT AS AND TO THE EXTENT REQUIRED BY SECTION 2.17;

 

22

--------------------------------------------------------------------------------


 


(III)                               [RESERVED];


 


(IV)                              FOLLOWING THE LIQUIDATION OF A MORTGAGE LOAN,
TO REIMBURSE ITSELF FOR (A) ANY UNPAID SERVICING ADVANCES TO THE EXTENT
RECOVERABLE FROM LIQUIDATION PROCEEDS, INSURANCE PROCEEDS OR OTHER AMOUNTS
RECEIVED WITH RESPECT TO THE RELATED MORTGAGE LOAN PLUS (B) UNREIMBURSED
NONRECOVERABLE ADVANCES MADE BY THE SERVICER IN ACCORDANCE WITH THIS AGREEMENT;


 


(V)                                 [RESERVED];


 


(VI)                              [RESERVED];


 


(VII)                           TO INVEST FUNDS IN ELIGIBLE INVESTMENTS IN
ACCORDANCE WITH SECTION 2.09;


 


(VIII)                        TO WITHDRAW FUNDS DEPOSITED IN THE CUSTODIAL
ACCOUNT IN ERROR;


 


(IX)                              TO PAY TO ITSELF ANY INTEREST EARNED ON FUNDS
DEPOSITED IN THE CUSTODIAL ACCOUNT (ALL SUCH INTEREST TO BE WITHDRAWN MONTHLY
NOT LATER THAN EACH REMITTANCE DATE);


 


(X)                                 [RESERVED];


 


(XI)                              [RESERVED]; AND


 


(XII)                           TO CLEAR AND TERMINATE THE CUSTODIAL ACCOUNT
UPON THE TERMINATION OF THE SERVICING AGREEMENT.


 

The Servicer shall keep and maintain separate accounting, on a Mortgage Loan by
Mortgage Loan basis, for the purpose of justifying any withdrawal from the
Custodial Account pursuant to such subclause (iv) above.

 

Section 2.06                                                     Establishment
of and Deposits to Escrow Account.

 

The Servicer shall establish and maintain one or more Escrow Accounts, in the
form of time deposit or demand accounts, titled “PNMAC Loan Svc LLC ttee and/or
bailee for PNMAC LLC and/or pmts of  var mtgrs and/or other owners of int in
loans- T&I”.  The Escrow Account shall be established with a Qualified
Depository as a Special Deposit Account.  Funds deposited in the Escrow Accounts
may be drawn on by the Servicer in accordance with Section 2.07.  The creation
of any Escrow Account shall be evidenced by a certification in the form of
Exhibit 4 hereto, in the case of an account established with the Servicer
(provided the Servicer qualifies as a Qualified Depository), or by a letter
agreement in the form of Exhibit 5 hereto, in the case of an account held by a
depository other than the Servicer.  A copy of such certification shall be
furnished to the Owner on or prior to the execution of this Servicing
Agreement.  The Servicer shall segregate and hold all funds in any Escrow
Account separate and apart from the Servicer’s own funds and general assets.

 

The Servicer shall deposit in the Escrow Account or Accounts and retain therein
the following collections received by the Servicer:

 

23

--------------------------------------------------------------------------------



 


(I)                                     ALL ESCROW PAYMENTS COLLECTED ON ACCOUNT
OF THE MORTGAGE LOANS, FOR THE PURPOSE OF EFFECTING TIMELY PAYMENT OF ANY SUCH
ITEMS AS REQUIRED UNDER THE TERMS OF THIS SERVICING AGREEMENT;  AND


 


(II)                                  ALL AMOUNTS REPRESENTING INSURANCE
PROCEEDS OR CONDEMNATION PROCEEDS WHICH ARE TO BE APPLIED TO THE RESTORATION OR
REPAIR OF ANY MORTGAGED PROPERTY.


 

The Servicer shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Servicing Agreement, as set forth in
Section 2.07.  Any interest paid on funds deposited in the Escrow Account by the
depository institution shall accrue to the benefit of the Servicer, other than
interest on escrowed funds required by law to be paid to the Mortgagor.  To the
extent required by law, the Servicer shall be responsible to pay from its own
funds interest on escrowed funds to the Mortgagor notwithstanding that the
Escrow Account may be non interest bearing or that interest paid thereon is
insufficient for such purposes.

 

Section 2.07                                                     Permitted
Withdrawals From Escrow Account.

 

Withdrawals from the Escrow Account or Accounts may be made by the Servicer
only:

 


(I)                                     TO EFFECT TIMELY PAYMENTS OF GROUND
RENTS, TAXES, ASSESSMENTS, WATER RATES, MORTGAGE INSURANCE PREMIUMS, CONDOMINIUM
CHARGES, FLOOD INSURANCE, FIRE AND HAZARD INSURANCE, PREMIUMS OR OTHER ITEMS
CONSTITUTING ESCROW PAYMENTS FOR THE RELATED MORTGAGE;


 


(II)                                  TO REIMBURSE THE SERVICER FOR ANY
SERVICING ADVANCE MADE BY THE SERVICER PURSUANT TO SECTION 2.08 WITH RESPECT TO
A MORTGAGE LOAN, BUT ONLY FROM AMOUNTS RECEIVED ON THE RELATED MORTGAGE LOAN
WHICH REPRESENT LATE PAYMENTS OR COLLECTIONS OF ESCROW PAYMENTS THEREUNDER;


 


(III)                               TO REFUND TO ANY MORTGAGOR ANY FUNDS FOUND
TO BE IN EXCESS OF THE AMOUNTS REQUIRED UNDER THE TERMS OF THE RELATED MORTGAGE
LOAN OR APPLICABLE FEDERAL OR STATE LAW OR JUDICIAL OR ADMINISTRATIVE RULING;


 


(IV)                              FOR TRANSFER TO THE CUSTODIAL ACCOUNT IN
ACCORDANCE WITH THE TERMS OF THE RELATED MORTGAGE AND MORTGAGE NOTE OR THIS
SERVICING AGREEMENT;


 


(V)                                 FOR APPLICATION TO RESTORATION OR REPAIR OF
THE MORTGAGED PROPERTY IN ACCORDANCE WITH THE PROCEDURES OUTLINED IN
SECTION 2.14;


 


(VI)                              TO PAY THE SERVICER, OR ANY MORTGAGORS TO THE
EXTENT REQUIRED BY LAW, ANY INTEREST PAID ON THE FUNDS DEPOSITED IN THE ESCROW
ACCOUNT;


 


(VII)                           TO REIMBURSE ITSELF FOR ANY AMOUNTS DEPOSITED IN
THE ESCROW ACCOUNT IN ERROR; AND


 


(VIII)                        TO CLEAR AND TERMINATE THE ESCROW ACCOUNT ON THE
TERMINATION OF THIS SERVICING AGREEMENT.

 

24

--------------------------------------------------------------------------------


 

Section 2.08                                                     Payment of
Taxes, Insurance and Other Charges.

 

With respect to each First Lien Mortgage Loan that provides for Escrow Payments
to be made, the Servicer shall maintain accurate records reflecting the status
of ground rents, taxes, assessments, water rates and other charges which are or
may become a lien upon the Mortgaged Property and the status of PMI Policy
premiums, flood insurance, and fire and hazard insurance coverage and shall
obtain, from time to time, all bills for the payment of such charges (including
renewal premiums) and shall effect payment thereof prior to the applicable
penalty or termination date and at a time appropriate for securing maximum
discounts allowable, employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been estimated and accumulated by the Servicer
in amounts sufficient for such purposes, as allowed under the terms of the
related Mortgage.

 

To the extent that any First Lien Mortgage Loan does not provide for Escrow
Payments, the Servicer shall determine that any such payments are made by the
related Mortgagor when due.  With respect to each First Lien Mortgage Loan that
provides for Escrow Payments, subject to Accepted Servicing Practices, the
Servicer assumes full responsibility for the payment of all such bills and shall
effect payments of all such bills irrespective of the Mortgagor’s faithful
performance in the payment of same or the making of the Escrow Payments and
shall make Servicing Advances from its own funds to effect such payments within
the time period required to avoid penalties and interest and  avoid the loss of
the related Mortgaged Property by foreclosure from a tax or other lien.
Notwithstanding the foregoing, if Servicer reasonably determines that such
Servicing Advance would be a Nonrecoverable Advance, Servicer shall have no
obligation to make such Servicing Advance.  Solely with respect to Mortgage
Loans that require escrow payments, if Servicer fails to make a Servicing
Advance with respect to any payment prior to the date on which late payment
penalties or costs related to protecting the lien accrue, the Servicer shall pay
any such penalties or costs which accrued.

 

Section 2.09                                                     Protection of
Accounts.

 

The Servicer may transfer the Custodial Account, the Escrow Account, any
Liquidity Reserve Account or any Litigation Reserve Account to a different
Qualified Depository from time to time.  Such transfer shall be made only upon
obtaining consent of the Owner, which shall not be unreasonably withheld.  The
Servicer shall notify the Owner in writing of any such transfer fifteen (15)
Business Days prior to such transfer.

 

Amounts on deposit in the Custodial Account, the Escrow Account, any Liquidity
Reserve Account or any Litigation Reserve Account may at the option of the
Servicer be invested in Eligible Investments.  Any such Eligible Investment
shall mature no later than one day prior to the Remittance Date in each month;
provided, however, that if such Eligible Investment is an obligation of a
Qualified Depository (other than the Servicer) that maintains the Custodial
Account, the Escrow Account, any Liquidity Reserve Account or any Litigation
Reserve Account, then such Eligible Investment may mature on the related
Remittance Date.  Any such Eligible Investment shall be made in the name of the
Servicer in trust for the benefit of the Owner.  All income on or gain realized
from any such Eligible Investment shall be for the benefit of the Servicer and
may be withdrawn at any time by the Servicer.  Any losses incurred in respect of
any such investment shall be deposited in the Custodial Account, the Escrow

 

25

--------------------------------------------------------------------------------


 

Account, any Liquidity Reserve Account or any Litigation Reserve Account, by the
Servicer out of its own funds immediately as realized with no right to
reimbursement.

 

Section 2.10                                                     Maintenance of
Hazard Insurance.

 

The Servicer shall cause to be maintained for each First Lien Mortgage Loan,
hazard insurance (with extended coverage as is customary in the area where the
Mortgaged Property is located) such that all buildings upon the Mortgaged
Property are insured by a generally acceptable insurer acceptable under the
Fannie Mae Guides against loss by fire, hazards of extended coverage and such
other hazards as are required to be insured pursuant to the Fannie Mae Guides,
in an amount which is at least equal to the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loan and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan or (b) an amount such
that the proceeds thereof shall be sufficient to prevent the Mortgagor or the
loss payee from becoming a co-insurer (or, in the case of REO Property, the fair
market value of such REO Property).

 

If required by the National Flood Insurance Act of 1968 or Flood Disaster
Prevention Act of 1973, as amended, each Mortgage Loan is, and shall continue to
be, covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier acceptable under the Fannie Mae Guides in an amount
representing coverage not less than the least of (i) the aggregate unpaid
principal balance of the Mortgage Loan (or, in the case of REO Property, the
fair market value of such REO Property), (ii) maximum amount of insurance which
is available under the National Flood Insurance Act of 1968 or Flood Disaster
Prevention Act of 1973, as amended (regardless of whether the area in which such
Mortgaged Property is located is participating in such program), or (iii) the
full replacement value of the improvements which are part of such Mortgaged
Property.  If a Mortgaged Property is located in a special flood hazard area and
is not covered by flood insurance or is covered in an amount less than the
amount required by the National Flood Insurance Act of 1968 or Flood Disaster
Prevention Act of 1973, as amended, the Servicer shall notify the related
Mortgagor that the Mortgagor must obtain such flood insurance coverage, and if
said Mortgagor fails to obtain the required flood insurance coverage within
forty-five (45) days after such notification, the Servicer shall immediately
force place the required flood insurance on the Mortgagor’s behalf. 
Notwithstanding the foregoing, Servicer shall have no liability to Owner or any
third party for any penalties or fines imposed based on Servicer’s failure to
timely notify the Director of FEMA and the flood insurance provider related to a
servicing transfer if Servicer is not provided with flood insurance information;
provided that, the Servicer shall have promptly provided Owner with notice of
such missing flood insurance information.  Notwithstanding the foregoing, the
Servicer shall maintain a blanket insurance policy in sufficient amounts to
cover any uninsured loss due to any gap in Mortgagor provided coverage.

 

If a First Lien Mortgage Loan is secured by a unit in a condominium project, the
Servicer shall verify that the coverage required of the homeowners’ association,
including hazard, flood, liability, and fidelity coverage, is being maintained
in accordance with then current Fannie Mae requirements, and secure from the
homeowners’ association its agreement to notify the Servicer promptly of any
change in the insurance coverage or of any condemnation or casualty loss that
may have a material effect on the value of the Mortgaged Property as security.

 

26

--------------------------------------------------------------------------------


 

The Servicer shall cause to be maintained on each Mortgaged Property such other
or additional insurance as may be required pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance, or pursuant to the requirements of any private mortgage
guaranty insurer, or as may be required to conform with Accepted Servicing
Practices.

 

In the event that the Owner or the Servicer shall determine that the Mortgaged
Property should be insured against loss or damage by hazards and risks not
covered by the insurance required to be maintained by the Mortgagor pursuant to
the terms of the Mortgage, the Servicer shall in accordance with the Fannie Mae
Guides make commercially reasonable efforts to communicate and consult with the
Mortgagor with respect to the need for such insurance and bring to the
Mortgagor’s attention the desirability of protection of the Mortgaged Property.

 

All policies required hereunder shall name the Servicer and its successors and
assigns as a mortgagee and loss payee and shall be endorsed with non
contributory standard or New York mortgagee clauses which shall provide for at
least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage.

 

The Servicer shall not interfere with the Mortgagor’s freedom of choice in
selecting either his insurance carrier or agent, provided, however, that the
Servicer shall not accept any such insurance policies from insurance companies
unless such companies currently reflect a General Policy Rating of A:VI or
better under Best’s Key Rating Guides, are acceptable under the Fannie Mae
Guides and are licensed to do business in the jurisdiction in which the
Mortgaged Property is located.  The Servicer shall determine that such policies
provide sufficient risk coverage and amounts as required pursuant to the Fannie
Mae Guides, that they insure the property owner, and that they properly describe
the property address.  The Servicer shall furnish to the Mortgagor a formal
notice of expiration of any such insurance in sufficient time for the Mortgagor
to arrange for renewal coverage by the expiration date; provided, however, that
in the event that no such notice is furnished by the Servicer, the Servicer
shall ensure that replacement insurance policies are in place in the required
coverages and the Servicer shall be solely liable for any losses in the event
coverage is not provided.

 

Pursuant to Section 2.04, any amounts collected by the Servicer under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, or property
acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor, in accordance with the Servicer’s normal servicing procedures as
specified in Section 2.14) shall be deposited in the Custodial Account subject
to withdrawal pursuant to Section 2.05.

 

Section 2.11                                                     Maintenance of
Mortgage Impairment Insurance Policy.

 

In the event that the Servicer shall obtain and maintain a blanket policy
insuring against losses arising from flood, fire and hazards covered under
extended coverage on all of the Mortgage Loans, then, to the extent such policy
provides coverage in an amount equal to the amount required pursuant to
Section 2.10 and otherwise complies with all other requirements of Section 2.10,
it shall conclusively be deemed to have satisfied its obligations as set forth
in Section 2.10.  Any amounts collected by the Servicer under any such policy
relating to a

 

27

--------------------------------------------------------------------------------


 

Mortgage Loan shall be deposited in the Custodial Account subject to withdrawal
pursuant to Section 2.05.  Such policy may contain a deductible clause, in which
case, in the event that there shall not have been maintained on the related
Mortgaged Property a policy complying with Section 2.10, and there shall have
been a loss which would have been covered by such policy, the Servicer shall
deposit in the Custodial Account at the time of such loss the amount not
otherwise payable under the blanket policy because of such deductible clause,
such amount to be deposited from the Servicer’s funds, without reimbursement
therefor.  The Servicer may seek reimbursement from the Owner for the costs and
premiums associated with obtaining and maintaining any such blanket policy.

 

Section 2.12                                                     Maintenance of
Fidelity Bond and Errors and Omissions Insurance.

 

The Servicer shall maintain with responsible companies that would meet the
requirements of Fannie Mae, at its own expense, a blanket Fidelity Bond and an
Errors and Omissions Insurance Policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans
(“Servicer Employees”).  Any such Fidelity Bond and Errors and Omissions
Insurance Policy shall be in the form of the Mortgage Banker’s Blanket Bond and
shall protect and insure the Servicer against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such Servicer
Employees.  Such Fidelity Bond and Errors and Omissions Insurance Policy also
shall protect and insure the Servicer against losses in connection with the
failure to maintain any insurance policies required pursuant to this agreement
and the release or satisfaction of a Mortgage Loan without having obtained
payment in full of the indebtedness secured thereby.  No provision of this
Section 2.12 requiring such Fidelity Bond and Errors and Omissions Insurance
Policy shall diminish or relieve the Servicer from its duties and obligations as
set forth in this Servicing Agreement.  Any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be comply with the applicable requirements from
time to time of Fannie Mae. Upon request, the Servicer shall cause to be
delivered to the Owner a certified true copy of such Fidelity Bond and Errors
and Omissions Insurance Policy and shall obtain a statement from the surety and
insurer that such Fidelity Bond and Errors and Omissions Insurance Policy shall
in no event be terminated or materially modified without thirty (30) days’ prior
written notice to the Owner.

 

Section 2.13                                                     Inspections.

 

The Servicer shall order an inspection of the Mortgaged Property when the
related Mortgage Loan becomes 45 days delinquent and every 30 days thereafter so
long as such Mortgage Loan remains delinquent to assure itself that the value of
the Mortgaged Property is being preserved, provided that the Servicer shall be
required to take such action only if it determines that the proceeds to the
Owner (after giving effect to the recovery of the Servicer’s out-of-pocket
expenses) from payment on, or disposition of, the related Mortgage Loan or
REO Property would be increased as a result of the taking of such action.  The
Servicer shall document on its servicing system each such inspection.  The costs
of such inspections shall be treated as Servicing Advances for which the
Servicer shall be entitled to full reimbursement for in accordance with
Section 2.05(iv).

 

28

--------------------------------------------------------------------------------


 

Section 2.14                                                     Restoration of
Mortgaged Property.

 

The Servicer need not obtain the approval of the Owner prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Accepted Servicing Practices and the terms of this Servicing
Agreement.  At a minimum, the Servicer shall comply with the following
conditions in connection with any such release of Insurance Proceeds or
Condemnation Proceeds:

 


(I)                                     THE SERVICER SHALL RECEIVE SATISFACTORY
INDEPENDENT VERIFICATION OF COMPLETION IN ALL MATERIAL RESPECTS OF REPAIRS AND
ISSUANCE OF ANY REQUIRED APPROVALS WITH RESPECT THERETO;


 


(II)                                  THE SERVICER SHALL TAKE ALL STEPS
NECESSARY TO PRESERVE THE PRIORITY OF THE LIEN OF THE MORTGAGE, INCLUDING, BUT
NOT LIMITED TO REQUIRING WAIVERS WITH RESPECT TO MECHANICS’ AND MATERIALMEN’S
LIENS;


 


(III)                               THE SERVICER SHALL VERIFY THAT THE MORTGAGE
LOAN IS NOT IN DEFAULT; AND


 


(IV)                              PENDING REPAIRS OR RESTORATION, THE SERVICER
SHALL PLACE THE INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS IN THE ESCROW
ACCOUNT.


 

If the Owner is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Owner.

 

Section 2.15                                                     Title,
Management and Disposition of REO Property.

 

In the event that title to any Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the Servicer on behalf of the Owner and without reference to the
Owner except as otherwise required by law, or in the event the Servicer is not
authorized or permitted to hold title to real property in the state where the
REO Property is located, or would be adversely affected under the “doing
business” or tax laws of such state by so holding title, the deed or certificate
of sale shall be taken in the name of such Person(s) as shall be consistent with
an Opinion of Counsel obtained by Servicer from an attorney duly licensed to
practice law in the state where the REO Property is located.  The Person or
Persons holding such title other than the Owner shall acknowledge in writing
that such title is being held as nominee for the Owner.

 

Upon approval by Owner, the Servicer shall manage, conserve, protect and operate
each REO Property for the Owner solely for the purpose of its prompt disposition
and sale.  In consideration therefor, the Owner shall pay the Servicer the REO
Marketing Fee per month as set forth in Exhibit 9.  The Servicer, either itself
or through an agent selected by the Servicer, shall manage, conserve, protect
and operate the REO Property in accordance with Accepted Servicing Practices and
in the same manner that similar property in the same locality as the REO
Property is managed.  The Servicer shall attempt to sell the same (and may
temporarily rent the same, except as otherwise provided below) on such terms and
conditions as the Servicer deems to be in the best interest of the Owner in
accordance with Accepted Servicing

 

29

--------------------------------------------------------------------------------


 

Practices.  The Servicer shall provide the Owner on a monthly basis with a
report on the status of each REO Property.

 

In consideration therefor, the Owner shall pay the Servicer the REO Marketing
Fee per month as set forth in Exhibit 9.

 

The Servicer shall also maintain on each REO Property fire and hazard insurance
with extended coverage in an amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the National Flood
Insurance Act of 1968 or Flood Disaster Prevention Act of 1973, as amended,
flood insurance in the amount required in Section 2.10 hereof, provided that the
Servicer shall be required to maintain such insurance only if it determines that
the proceeds to the Owner (after giving effect to the recovery of the Servicer’s
out-of-pocket expenses) from payment on, or disposition of, the related
REO Property would be increased as a result of the maintenance of such
insurance.  Such costs to maintain appropriate insurance coverage shall be
treated as Servicing Advances for which the Servicer shall be entitled to full
reimbursement in accordance with Section 2.05(iv).

 

The disposition of REO Property shall be carried out by the Servicer at such
price, and upon such terms and conditions, as the Servicer deems to be in the
best interests of the Owner in accordance with Accepted Servicing Practices. 
The proceeds of sale of the REO Property shall be promptly deposited in the
Custodial Account pursuant to the terms of this Servicing Agreement but not
later than the second Business Day following receipt thereof.  As soon as
practical thereafter, the expenses of such sale shall be paid and the Servicer
shall reimburse itself for any related unreimbursed Servicing Advances and
unpaid Servicing Fees made pursuant to this Section.

 

With respect to each REO Property, the Servicer shall segregate and hold all
funds collected and received in connection with the operation of the REO
Property in the Custodial Account.  The Servicer shall cause to be deposited on 
a daily basis in each Custodial Account all revenues received by Servicer (such
revenues being those received by Servicer within two Business Days prior to
actual deposit into the Escrow Account) with respect to the conservation and
disposition of the related REO Property.  Any advances made to maintain
appropriate insurance coverage shall be treated as Servicing Advances for which
the Servicer shall be entitled to full reimbursement in accordance with
Section 2.05(iv).

 

The Servicer shall furnish to the Owner on a monthly basis the Servicer’s
standard REO report on REO Property then serviced by the Servicer.

 

Section 2.16                                                     Costs and
Expenses.

 

Owner will be responsible for all losses including but not limited to
unrecoverable interest, “out-of-pocket” costs and expenses from either the
Mortgagor or Owner that are normal and customary that occur as the result of
normal business activity associated with owning the loans.

 

30

--------------------------------------------------------------------------------


 

Section 2.17                                                     Liquidity and
Litigation Reserves.

 

(A)                                 LIQUIDITY RESERVE.  THE SERVICER, IN ITS
DISCRETION, MAY ESTABLISH A LIQUIDITY RESERVE (THE “LIQUIDITY RESERVE”) FROM
WHICH TO FUND SERVICING ADVANCES (OTHER THAN LITIGATION COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES), WHICH MAY BE FUNDED THROUGH THE USE OF A LITIGATION
RESERVE PURSUANT TO SECTION 2.17(B)).  IF THE SERVICER ELECTS TO ESTABLISH A
LIQUIDITY RESERVE IT SHALL ESTABLISH A LIQUIDITY RESERVE ACCOUNT AT A QUALIFIED
DEPOSITORY.  THE LIQUIDITY RESERVE ACCOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE OWNER AND SHALL BE ESTABLISHED AND MAINTAINED FOR THE SOLE
PURPOSE OF HOLDING AND DISTRIBUTING THE LIQUIDITY RESERVE FUNDS.  THE SERVICER
MAY FUND THE LIQUIDITY RESERVE WITH SUCH PORTION OF DISTRIBUTIONS ON THE
MORTGAGE LOANS AS IT DEEMS APPROPRIATE, IN THE EXERCISE OF ITS REASONABLE
DISCRETION.  AT THE TERMINATION OF THIS SERVICING AGREEMENT, ALL REMAINING FUNDS
HELD IN THE LIQUIDITY RESERVE SHALL BE DISTRIBUTED TO THE OWNER.  AMOUNTS ON
DEPOSIT IN THE LIQUIDITY RESERVE ACCOUNT SHALL BE INVESTED IN ELIGIBLE
INVESTMENTS, SHALL NOT BE USED TO PAY COSTS OR EXPENSES OTHER THAN SERVICING
ADVANCES (EXCLUDING LITIGATION COSTS AND EXPENSES), AND SHALL BE USED TO PAY
SERVICING ADVANCES (OTHER THAN LITIGATION COSTS AND EXPENSES) ONLY IN ANY MONTH
IN WHICH THE DISTRIBUTIONS ON THE MORTGAGE LOANS RECEIVED DURING THAT MONTH ARE
INSUFFICIENT TO PROVIDE SUFFICIENT CASH TO PAY ALL SERVICING ADVANCES DUE AND
PAYABLE (WITHOUT PREPAYMENT) DURING THAT MONTH.  NO FUNDS FROM ANY OTHER SOURCE
(OTHER THAN INTEREST OR EARNINGS ON THE FUNDS HELD IN THE LIQUIDITY RESERVE
ACCOUNT) SHALL BE COMMINGLED IN THE LIQUIDITY RESERVE ACCOUNT.  AMOUNTS ON
DEPOSIT IN THE LIQUIDITY RESERVE ACCOUNT (INCLUDING INTEREST AND EARNINGS
THEREON) SHALL BE USED AND MAY BE WITHDRAWN AND DISBURSED ONLY IN ACCORDANCE
WITH THE PROVISIONS OF THIS PARAGRAPH.  THE SERVICER SHALL BE AUTHORIZED AND
DIRECTED TO WITHDRAW FUNDS FROM THE LIQUIDITY RESERVE ACCOUNT ONLY TO MAKE
DISBURSEMENTS IN ACCORDANCE WITH THIS SERVICING AGREEMENT AND NOT FOR ANY OTHER
PURPOSE.

 

(B)                                 LITIGATION RESERVE.  THE SERVICER, IN ITS
DISCRETION, MAY ESTABLISH A LITIGATION RESERVE (THE “LITIGATION RESERVE”) FROM
WHICH TO FUND LITIGATION COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) THAT
CONSTITUTE SERVICING ADVANCES.  IF THE SERVICER ELECTS TO ESTABLISH A LITIGATION
RESERVE IT SHALL ESTABLISH A LITIGATION RESERVE ACCOUNT AT A QUALIFIED
DEPOSITORY.  THE LITIGATION RESERVE ACCOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE OWNER AND SHALL BE ESTABLISHED AND MAINTAINED FOR THE SOLE
PURPOSE OF HOLDING AND DISTRIBUTING THE LITIGATION RESERVE FUNDS.  THE SERVICER
MAY FUND THE LITIGATION RESERVE WITH SUCH PORTION OF DISTRIBUTIONS ON THE
MORTGAGE LOANS AS IT DEEMS APPROPRIATE, IN THE EXERCISE OF ITS REASONABLE
DISCRETION.  AT THE TERMINATION OF THIS SERVICING AGREEMENT, ALL REMAINING FUNDS
HELD IN THE LITIGATION RESERVE SHALL BE DISTRIBUTED TO THE OWNER.  AMOUNTS ON
DEPOSIT IN THE LITIGATION RESERVE ACCOUNT SHALL BE INVESTED IN ELIGIBLE
INVESTMENTS, SHALL NOT BE USED TO PAY COSTS OR EXPENSES OTHER THAN LITIGATION
COSTS AND EXPENSES THAT CONSTITUTE SERVICING ADVANCES, AND SHALL BE USED TO PAY
SUCH LITIGATION COSTS AND EXPENSES ONLY IN ANY MONTH IN WHICH DISTRIBUTIONS ON
THE MORTGAGE LOANS RECEIVED DURING THAT MONTH ARE INSUFFICIENT TO PROVIDE
SUFFICIENT CASH TO PAY ALL SERVICING ADVANCES DUE AND PAYABLE (WITHOUT
PREPAYMENT) DURING THAT MONTH.  NO FUNDS FROM ANY OTHER SOURCE (OTHER THAN
INTEREST OR EARNINGS ON THE FUNDS HELD IN THE LITIGATION RESERVE ACCOUNT) SHALL
BE COMMINGLED IN THE LITIGATION RESERVE ACCOUNT.  AMOUNTS ON DEPOSIT IN THE
LITIGATION RESERVE ACCOUNT (INCLUDING INTEREST AND EARNINGS THEREON) SHALL BE
USED AND MAY BE WITHDRAWN AND DISBURSED ONLY IN ACCORDANCE WITH THE PROVISIONS
OF THIS PARAGRAPH.  THE SERVICER SHALL BE AUTHORIZED AND DIRECTED TO WITHDRAW
FUNDS FROM THE LITIGATION RESERVE ACCOUNT ONLY TO MAKE DISBURSEMENTS IN
ACCORDANCE WITH THIS SERVICING AGREEMENT AND NOT FOR ANY OTHER PURPOSE.

 

31

--------------------------------------------------------------------------------

 

Section 2.18                                                     [Reserved].

 

Section 2.19                                                     [Reserved].

 

Section 2.20                                                     Notification of
Adjustments.

 

With respect to each Adjustable-Rate Mortgage Loan, the Servicer shall adjust
the Mortgage Interest Rate on the related Interest Rate Adjustment Date in
compliance with the requirements of applicable law and the related Mortgage and
Mortgage Note. If, pursuant to the terms of the Mortgage Note, another Index is
selected for determining the Mortgage Interest Rate because the original Index
is no longer available, the same Index will be used with respect to each
Mortgage Note which requires a new Index to be selected provided that such
selection does not conflict with the terms of the related Mortgage Note.  The
Servicer shall execute and deliver any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the Mortgage Interest Rate and the Monthly Payment adjustments.  The Servicer
shall promptly deliver to the Owner such notifications and any additional
applicable data regarding such adjustments and the methods used to calculate and
implement such adjustments.  Upon the discovery by the Servicer or the Owner
that the Servicer has failed to adjust a Mortgage Interest Rate or a Monthly
Payment pursuant to the terms of the related Mortgage Note and Mortgage, the
Servicer shall immediately deposit in the Custodial Account from its own funds
the amount of any interest loss caused the Owner thereby without reimbursement
therefor.

 

Section 2.21                                                     Recordation of
Assignments of Mortgage.

 

Except in connection with Accepted Servicing Practices for defaulted Mortgage
Loans, the Servicer shall not be responsible for the preparation or recording of
the Assignments of Mortgage relating to the Mortgage Loans to the Owner, or any
other party; provided, however, that in the event the Servicer agrees (which
agreement shall be in Servicer’s sole discretion) to record any mortgage
assignment, any expense, including the fees of third party service providers,
incurred by the Servicer in connection with the preparation and recordation of
Assignments of Mortgage shall be reimbursable by the Owner, or if not reimbursed
by the Owner, as a Servicing Advance.

 

Section 2.22                                                     [Reserved].

 

Section 2.23                                                     Credit
Reporting.

 

The Servicer shall fully furnish, in accordance with the Fair Credit Reporting
Act and its implementing regulations, accurate and complete information (e.g.
favorable and unfavorable) on the Mortgagor credit files to Equifax, Experian
and Trans Union Credit Information Company (or their respective successors) on a
monthly basis and in accordance with applicable federal, state and local laws.

 

Section 2.24                                                     Superior Liens.

 

If the Servicer is notified that any superior lienholder has accelerated or
intends to accelerate the obligations secured by the superior lien, or has
declared or intends to declare a

 

32

--------------------------------------------------------------------------------


 

default under the superior mortgage or the promissory note secured thereby, or
has filed or intends to file an election to have the Mortgaged Property sold or
foreclosed, the Servicer shall take whatever actions are necessary to protect
the interests of the Owner, and/or to preserve the security of the related
Mortgage Loan, subject to any requirements applicable to real estate mortgage
investment conduits pursuant to the Code.  The Servicer shall make a Servicing
Advance of the funds necessary to cure the default or reinstate the superior
lien if the Servicer determines that such Servicing Advance is in the best
interests of the Owner and would be in accordance with Accepted Servicing
Practices.  The Servicer shall not make such a Servicing Advance except to the
extent that it determines that such advance would not be a Nonrecoverable
Advance from Liquidation Proceeds on the related Mortgage Loan.  The Servicer
shall thereafter take such action as is necessary to recover the amount so
advanced.

 

If a Mortgage Loan is identified on the Notice of Transfer of Mortgage Loans as
a Second Lien Mortgage Loan, then the Servicer, may consent to the refinancing
of the prior senior lien on the related Mortgaged Property, provided that the
following requirements are met:

 

1.                                      the resulting CLTV of such Second Lien
is no higher than its CLTV prior to such refinancing; and

 

2.                                      the interest rate, or, in the case of an
adjustable-rate existing senior lien, the maximum interest rate, for the loan
evidencing the refinanced senior lien is no more than 2.0% (or such higher rate
that the Servicer determines to be in the Owner’s best interest) higher than the
interest rate or the maximum interest rate, as the case may be, on the loan
evidencing the existing senior lien immediately prior to the date of such
refinancing; and

 

3.                                      the loan evidencing the refinanced
senior lien is not subject to the possibility of negative amortization.

 

Section 2.25                                                     Prepayments in
Full.

 

With respect to each Mortgage Loan, the Servicer agrees to deliver on or prior
to the fifth (5th) Business Day of each month to the Owner, a report setting
forth information with respect to any prepayments in full with respect to such
Mortgage Loan.

 

Section 2.26                                                     Tax and Flood
Service Contracts.

 

The Servicer, at the Owner’s expense, shall cause each First Lien Mortgage Loan
that is transferred to the Servicer for servicing to be covered to the extent
not covered by a Tax Service Contract and/or Flood Service Contract, by (a) a
Tax Service Contract and/or (b) a Flood Zone Service Contract.  If any Mortgage
Loan is missing a required Tax Service Contract or if any Mortgage Loan is
missing a required Flood Zone Service Contract at the time of the Servicing
Transfer Date, Servicer shall place such Tax Service Contract or Flood Zone
Service Contract, as applicable, and shall be entitled to the fee associated
with acquiring such contracts as set forth in Exhibit 9.

 

33

--------------------------------------------------------------------------------


 

Section 2.27                                                     Maintenance of
PMI Policies and LPMI Policies; Collections Thereunder.

 

The Servicer shall maintain in full force and effect, a PMI Policy, issued by a
Qualified Insurer, with respect to each Mortgage Loan for which such coverage is
required, provided that the Servicer’s obligations to pay premiums in respect of
any such Policy shall terminate if the Servicer determines that the related
insurer is unwilling or unable to make all payments due under such policy.  Such
coverage shall be maintained until the LTV Ratio or CLTV, as applicable, of the
related Mortgage Loan is reduced to that amount for which Fannie Mae no longer
requires such insurance to be maintained. The Servicer will not cancel or refuse
to renew any PMI Policy in effect on the related Servicing Transfer Date that is
required to be kept in force under this Servicing Agreement unless a replacement
PMI Policy or LPMI Policy for such cancelled or non-renewed policy is obtained
from and maintained with a Qualified Insurer.  The Servicer shall not take any
action which would result in non-coverage under any applicable PMI Policy or
LPMI Policy of any loss which, but for the actions of the Servicer, would have
been covered thereunder.  In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Section 4.01, the
Servicer shall promptly notify the insurer under the related PMI Policy or LPMI
Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such policy and shall take all actions which may be required
by such insurer as a condition to the continuation of coverage under the PMI
Policy or LPMI Policy. If such PMI Policy is terminated as a result of such
assumption or substitution of liability, the Servicer shall obtain a replacement
PMI Policy as provided above.

 

In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself, and the Owner, claims to the insurer under any
PMI Policy or LPMI Policy in a timely fashion in accordance with the terms of
such policies and, in this regard, to take such action as shall be necessary to
permit recovery under any PMI Policy or LPMI Policy respecting a defaulted
Mortgage Loan.  Pursuant to Section 2.04, any amounts collected by the Servicer
under any PMI Policy or LPMI Policy shall be deposited in the related Custodial
Account, subject to withdrawal pursuant to Section 2.05.

 

Section 2.28                                                     Obligations of
the Owner and the Servicer Related to Servicing Transfers.

 

The Owner and the Servicer shall take the following actions with respect to each
Mortgage Loan that the Owner desires to have serviced by the Servicer hereunder
in order to effect the transfer of servicing to the Servicer on the related
Servicing Transfer Date:

 

(A)                                 DELIVERY OF MORTGAGE LOAN DATA.  WITH
RESPECT TO EACH POOL OF MORTGAGE LOANS TO BE SERVICED UNDER THIS SERVICING
AGREEMENT, NO LATER THAN THIRTY (30) CALENDAR DAYS PRIOR TO THE SERVICING
TRANSFER DATE, THE OWNER SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE SERVICER
COMPLETE AND ACCURATE MORTGAGE LOAN DATA REFLECTING THE STATUS OF PAYMENTS,
BALANCES AND OTHER PERTINENT INFORMATION NECESSARY TO SERVICE SUCH MORTGAGE
LOANS INCLUDING BUT NOT LIMITED TO: (I) MASTER FILE; (II) ADJUSTABLE-RATE
MORTGAGE LOAN MASTER FILE; (III) ESCROW FILE; (IV) TAX AND INSURANCE PAYEE FILE;
(V) ADJUSTABLE-RATE MORTGAGE LOAN HISTORY FILE; (VI) SERVICING ACTIVITIES; AND
(VII) ANY OTHER PERTINENT INFORMATION REASONABLY REQUIRED BY THE SERVICER.  SUCH
INFORMATION SHALL BE PROVIDED TO THE SERVICER IN SUCH ELECTRONIC FORMAT AS IS
MUTUALLY AGREED UPON BY BOTH

 

34

--------------------------------------------------------------------------------


 

PARTIES.  NOT LATER THAN ONE (1) BUSINESS DAY FOLLOWING THE SERVICING TRANSFER
DATE, THE OWNER SHALL PROVIDE THE SERVICER WITH COMPUTER OR LIKE RECORDS (FINAL
DATA) REFLECTING THE STATUS OF PAYMENTS, BALANCES AND OTHER PERTINENT
INFORMATION AS SET FORTH ABOVE AND NECESSARY TO SERVICE THE MORTGAGE LOANS AS OF
THE SERVICING TRANSFER DATE.

 

(B)                                 DELIVERY OF NOTIFICATION LETTER. WITH
RESPECT TO EACH POOL OF MORTGAGE LOANS TO BE SERVICED UNDER THIS SERVICING
AGREEMENT, THE OWNER SHALL USE ITS BEST EFFORTS TO DELIVER OR CAUSE TO BE
DELIVERED TO THE SERVICER A NOTICE OF TRANSFER OF MORTGAGE LOANS FOR SUCH
MORTGAGE LOANS NOT LESS THAN FORTY-FIVE (45) DAYS PRIOR TO THE RELATED SERVICING
TRANSFER DATE, THE SERVICER SHALL PROVIDE ITS WRITTEN APPROVAL OR DENIAL WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH NOTICE, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.

 

(C)                                  DELIVERY OF SERVICING AND OTHER FILES.  THE
OWNER SHALL USE ITS REASONABLE BEST EFFORTS TO PROVIDE SERVICER WITH HARD COPIES
(OR IMAGED COPIES IF AVAILABLE) OF THE SERVICING FILE WITH RESPECT TO EACH
MORTGAGE LOAN TRANSFERRED TO SERVICER WITHIN FIFTEEN (15) BUSINESS DAYS PRIOR TO
THE APPLICABLE SERVICING TRANSFER DATE.  THE OWNER SHALL USE ITS REASONABLE BEST
EFFORTS TO PROVIDE SERVICER WITH HARD COPIES (OR IMAGED COPIES IF AVAILABLE) OF
ANY DEFAULT FILE WITH RESPECT TO EACH MORTGAGE LOAN TRANSFERRED TO SERVICER
WITHIN FIVE (5) BUSINESS DAYS OF THE APPLICABLE SERVICING TRANSFER DATE.  ANY
COSTS AND EXPENSES TO DELIVER THE AFOREMENTIONED FILES SHALL BE BORNE BY THE
OWNER.

 

(D)                                 NOTICE TO MORTGAGORS.  THE OWNER SHALL CAUSE
TO BE PROVIDED TO EACH MORTGAGOR A “NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF
SERVICING” TO THE SERVICER.  UPON BOARDING OF EACH MORTGAGE LOAN ORIGINATED BY A
THIRD-PARTY ORIGINATOR, THE SERVICER SHALL DELIVER TO EACH RELATED MORTGAGOR A
“WELCOME LETTER” IN ACCORDANCE WITH RESPA AND ACCEPTED SERVICING PRACTICES.

 

(E)                                  TRANSFER OF ESCROW FUNDS AND OTHER
PROCEEDS.  THE OWNER SHALL USE ITS BEST EFFORTS TO  TRANSFER OR CAUSE TO BE
TRANSFERRED TO THE SERVICER, WITHIN ONE (1) BUSINESS DAY AND NOT LATER THAN
THREE (3) BUSINESS DAYS FOLLOWING THE SERVICING TRANSFER DATE BY WIRE TRANSFER
TO THE ACCOUNT DESIGNATED BY THE SERVICER, AN AMOUNT EQUAL TO THE SUM OF
(I) ESCROW PAYMENTS COLLECTED FROM EACH MORTGAGOR; AND IF APPLICABLE (II) ALL
UNDISTRIBUTED INSURANCE LOSS DRAFT FUNDS; (III) ALL UNAPPLIED FUNDS RECEIVED BY
THE OWNER OR ANY PRIOR SERVICER; (IV) ALL UNAPPLIED INTEREST ON ESCROW BALANCES
ACCRUED THROUGH THE RELATED SERVICING TRANSFER DATE; (V) ALL BUYDOWN FUNDS HELD
BY THE OWNER OR ANY PRIOR SERVICER AS OF THE RELATED SERVICING TRANSFER DATE;
AND (VI) ALL OTHER RELATED AMOUNTS HELD BY THE RESPECTIVE OWNER OF THE MORTGAGE
LOAN OR ANY PRIOR SERVICER OF SUCH MORTGAGE LOAN AS OF THE RELATED SERVICING
TRANSFER DATE THAT THE OWNER OR ANY PRIOR SERVICER IS NOT ENTITLED TO RETAIN. 
THE OWNER SHALL BE RESPONSIBLE FOR ANY INTEREST ON ESCROW AMOUNTS HELD BY THE
OWNER PRIOR TO THE RELATED SERVICING TRANSFER DATE.  THE SERVICER SHALL BE
ENTITLED TO DEDUCT FROM SERVICER’S MONTHLY REMITTANCE TO THE OWNER ANY
SHORTFALLS IN ESCROW PAYMENTS THAT RESULT FROM OWNER’S FAILURE TO DELIVER ANY
ESCROW PAYMENT IN FULL TO THE SERVICER.  TO THE EXTENT THE CUSTODIAL ACCOUNT HAS
INSUFFICIENT FUNDS TO FULLY FUND SUCH SHORTFALLS IN THE ESCROW PAYMENTS PLUS ALL
OTHER AMOUNTS DUE TO THE SERVICER AS SET FORTH IN SECTION 4.03 HEREIN, THE OWNER
SHALL WIRE SUCH SHORTFALL AMOUNT TO THE SERVICER PROMPTLY UPON RECEIPT OF NOTICE
OF SUCH SHORTFALLS FROM THE SERVICER.

 

35

--------------------------------------------------------------------------------


 

(F)                                   OUTSTANDING SERVICING ADVANCES. NOT LATER
THAN TEN (10) BUSINESS DAYS FOLLOWING THE SERVICING TRANSFER DATE, THE OWNER
SHALL DELIVER TO THE SERVICER A SCHEDULE, CERTIFIED BY AN AUTHORIZED OFFICER OF
THE OWNER AS BEING TRUE AND CORRECT AND SETTING FORTH, IN ALL MATERIAL RESPECTS,
THOSE SERVICING ADVANCES MADE BY THE OWNER WITH RESPECT TO THE MORTGAGE LOANS AS
OF THE RELATED SERVICING TRANSFER DATE FOR WHICH THE OWNER HAS NOT BEEN
REIMBURSED (THE “OUTSTANDING OWNER SERVICING ADVANCES”).  THE SERVICER AGREES TO
REIMBURSE THE PRIOR SERVICER WITHIN THIRTY (30) DAYS FOLLOWING THE SERVICING
TRANSFER DATE FOR ALL OUTSTANDING OWNER SERVICING ADVANCES WITH WHICH THE PRIOR
SERVICER OR THE OWNER HAS PROVIDED THE SERVICER WITH REASONABLY DETAILED
DOCUMENTATION EVIDENCING SUCH ADVANCES.  THE SERVICER SHALL HAVE NO OBLIGATION
TO BOARD OUTSTANDING OWNER SERVICING ADVANCES OR REIMBURSE THE PRIOR SERVICER
UNLESS THE SERVICER HAS RECEIVED REASONABLY DETAILED DOCUMENTATION ALLOWING THE
SERVICER TO COLLECT SUCH ADVANCES FROM THE MORTGAGOR.

 

Section 2.29                                                     Reliability of
Information/Exceptional Expenses.

 

The Servicer may rely on all data and materials relating to the Mortgage Loans
supplied to it by the Owner or the Owner’s designee(s) and the authenticity and
accuracy of such data and materials, including any signatures contained
therein.  The Servicer shall not be obligated to conduct an independent
investigation of any data materials or audit of any data, materials or Mortgage
File, and may rely on the authenticity and accuracy of such data and materials
as provided, including any signatures contained therein and shall not be held
accountable for data integrity, missing information or missing documents that
prevent the boarding of a Mortgage Loan to the Servicer’s mortgage loan
administration system.  The Servicer shall deliver notification to the Owner of
any material data deficiencies discovered by the Servicer. If such error was
identified prior to the Servicing Transfer Date, the Owner shall have the
ability to correct such errors or provide missing data at no additional cost to
Servicer. Should the Owner decline to provide such data corrections or provide
such missing data, Servicer shall be entitled to charge the Owner a manual data
backfill fee as set forth on Exhibit 9.  If such error was identified after the
Servicing Transfer Date and such error was not the result of Servicer’s
negligence, the Servicer shall provide the Owner with a written cost estimate to
correct such errors, and upon the Owner’s approval, which approval should not be
unreasonably withheld, the Owner shall reimburse the Servicer for all documented
costs and expenses incurred by the Servicer, including but not limited to, costs
and expenses resulting from the Owner’s actions, instructions or any failure by
the Owner to provide the Servicer complete, accurate and timely Mortgage Loan
information.

 

Section 2.30                                                     Escrow
Obligations.

 

In connection with impounded Mortgage Loans, the Owner shall (i) cause all taxes
and assessments with respect to which the related tax bill is due within thirty
(30) days following the related Servicing Transfer Date to be paid prior to such
Servicing Transfer Date, and (b) cause all hazard, flood, earthquake, PMI Policy
and other insurance premiums that are due on or prior to the thirtieth (30th)
day following such Servicing Transfer Date to be paid on or prior to such
Servicing Transfer Date.  The Owner shall be responsible for any losses
including but not limited to tax penalties (including any loss of discount for
which any Mortgagor or any third party for the benefit of the Mortgagor has a
legal claim) for the current tax due period or for any tax period that ends no
more than twelve (12) months earlier than the date of the last paid

 

36

--------------------------------------------------------------------------------


 

installment of the Mortgage Loan, as well as for its advances to pay the
delinquent taxes themselves in connection with any Mortgage Loan for which the
Owner failed to pay taxes as required by this Section 2.30 as the result of an
action or inaction of a previous servicer.

 

Section 2.31                                                     [Reserved].

 

Section 2.32                                                     Additional
Activities of the Servicer.

 

Subject to the following paragraph, nothing herein shall prevent the Servicer or
any of its Affiliates from engaging in other businesses of any kind, including
the issuance of mortgage-backed securities, or from rendering services of any
kind to any other person or entity, including the performance of monitoring,
administering or servicing activities for others investing in any type of real
estate investment.

 

The Servicer shall not (i) act as servicer or subservicer for distressed
residential mortgage loans held by Competitors, and (ii) act as the servicer or
subservicer on a portfolio of distressed mortgage loans acquired in a
competitive bidding process where the Servicer or another entity managed by the
PennyMac REIT Manager or an Affiliate thereof does not have an interest in any
part of the portfolio.  Notwithstanding the foregoing, the Servicer may act as
servicer or subservicer where a majority of the independent members of the board
of trustees of PennyMac REIT determines that (i) the Servicer has sufficient
capacity to service the loans without negatively affecting the quality of the
services provided by the Servicer hereunder, and (ii) by acting in such capacity
the Servicer will not competitively disadvantage the Owner or PennyMac REIT. 
The Servicer may act as servicer or subservicer of residential mortgage loans
for government-sponsored entities and other government-related entities and in
other circumstances not prohibited by the limitations set forth in this
paragraph.

 

Section 2.33                                                     No Obligation
to Advance Delinquent Payments.

 

The Servicer shall have no obligation to advance amounts constituting delinquent
principal and interest payments on any Mortgage Loan.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

37

--------------------------------------------------------------------------------



 


ARTICLE III


 


PAYMENTS; REPORTS


 

Section 3.01                                                     Remittances.

 

On each Remittance Date the Servicer shall remit by wire transfer of immediately
available funds to the Owner (or as otherwise directed in writing by the Owner)
all amounts deposited in the Custodial Account related to the Due Period (net of
charges against or withdrawals from the Custodial Account pursuant to
Section 2.05).  The Servicer shall remit to the Owner (or as otherwise directed
in writing by the Owner) all Principal Prepayments, in full or in part, on the
Remittance Date pursuant to Section 2.05.

 

With respect to any remittance received by the Owner after the day on which such
payment was due, the Servicer shall pay to the Owner interest on any such late
payment at an annual rate equal to the Prime Rate, adjusted as of the date of
each change, plus one percentage point, but in no event greater than the maximum
amount permitted by applicable law.  Such interest shall be remitted to the
Owner by the Servicer on the date such late payment is made and shall cover the
period commencing with the day such payment was due and ending with the Business
Day on which such payment is made, both inclusive.  The payment by the Servicer
of any such interest shall not be deemed an extension of time for payment or a
waiver of any Event of Default.

 

All distributions made to the Owner pursuant to this Section 3.01 in accordance
with the following wire transfer instructions:

 

BANK:

Bank of America

ABA:

026009593

ACCT #:

1257205359

ACCT NAME:

PennyMac Operating Partnership LP

 

Operating Account

 

Section 3.02                                                     Monthly Reports
to the Owner.

 

Not later than the twentieth (20th) calendar day of each month or, if the 10th
day is not a Business Day, the next succeeding Business Day, the Servicer shall
furnish to the Owner standard monthly reports as set forth on Exhibit 1 attached
hereto or in a format mutually agreed upon (which shall be provided in Excel
format and be accessible by the Owner via the Servicer’s secured website).  For
all purposes of this Servicing Agreement, delinquency status shall be determined
in accordance with standard MBA methodology, as is appropriate, as determined by
the Owner for the applicable Mortgage Loan type.  At the time when a Mortgage
Loan becomes subject to this Servicing Agreement, the Owner will include in the
related Notice of Transfer of Mortgage Loans a statement of the related
delinquency methodology to be used for such Mortgage Loan.

 

In addition, on or before March 15th of each calendar year, the Servicer shall
furnish to each Person who was an Owner (or subsequent owner of a Mortgage Loans
subject to

 

38

--------------------------------------------------------------------------------


 

this Servicing Agreement) at any time during such calendar year an annual
statement in accordance with the requirements of applicable federal income tax
law as to the aggregate of remittances for the applicable portion of such year.

 

Such obligation of the Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the
Servicer pursuant to any requirements of the Code as from time to time are in
force.

 

The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority or to the Owner pursuant to any applicable law with respect to the
Mortgage Loans and the transactions contemplated hereby.  In addition, the
Servicer shall provide the Owner with such information concerning the Mortgage
Loans as is necessary for the Owner to prepare its federal income tax return as
the Owner may reasonably request from time to time and which is reasonably
available to the Servicer.

 

Section 3.03                                                     [Reserved]

 

Section 3.04                                                     Cost of Funds.

 

With respect to Servicing Advances made by Servicer under the terms of this
Servicing Agreement, the Servicer shall be entitled to collect from the Owner
monthly for the Cost of Funds on such Servicing Advances.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

39

--------------------------------------------------------------------------------


 


ARTICLE IV


 


GENERAL SERVICING PROCEDURES


 

Section 4.01                                                     Transfers of
Mortgaged Property.

 

The Servicer shall enforce any “due-on-sale” provision contained in any Mortgage
or Mortgage Note and deny assumption by the Person to whom the Mortgaged
Property has been or is about to be sold whether by absolute conveyance or by
contract of sale, and whether or not the Mortgagor remains liable on the
Mortgage and the Mortgage Note.  When the Mortgaged Property has been conveyed
by the Mortgagor, the Servicer shall, to the extent it has knowledge of such
conveyance, exercise its rights to accelerate the maturity of such Mortgage Loan
under the “due-on-sale” clause applicable thereto, provided, however, that the
Servicer shall not exercise such rights if prohibited by law from doing so.

 

If the Servicer reasonably believes it is unable under applicable law to enforce
such “due-on-sale” clause, the Servicer, shall, to the extent permitted by
applicable law, enter into (i) an assumption and modification agreement with the
Person to whom such property has been conveyed, pursuant to which such Person
becomes liable under the Mortgage Note and the original Mortgagor remains liable
thereon or (ii) in the event the Servicer is unable under applicable law to
require that the original Mortgagor remain liable under the Mortgage Note and
the Servicer has the prior consent of the primary mortgage guarantee insurer, a
substitution of liability agreement with the purchaser of the Mortgaged Property
pursuant to which the original Mortgagor is released from liability and the
purchaser of the Mortgaged Property is substituted as Mortgagor and becomes
liable under the Mortgage Note.  If an assumption fee is collected by the
Servicer for entering into an assumption agreement, such fee will be retained by
the Servicer as additional servicing compensation.  In connection with any such
assumption, neither the Mortgage Interest Rate borne by the related Mortgage
Note, the term of the Mortgage Loan nor the outstanding principal amount of the
Mortgage Loan shall be changed. Where an assumption is allowed pursuant to this
Section 4.01, the Servicer, with the prior written consent of the insurer under
the PMI Policy or LPMI Policy, if any, is authorized to enter into a
substitution of liability agreement with the Person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed pursuant to which the
original Mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the related Mortgage Note. Any such
substitution of liability agreement shall be in lieu of an assumption
agreement.  The Servicer shall notify the Owner that any such substitution of
liability or assumption agreement has been completed by forwarding to the Owner,
or its designee, the original of any such substitution of liability or
assumption agreement, which document shall be added to the related Mortgage File
and shall, for all purposes, be considered a part of such Mortgage File to the
same extent as all other documents and instruments constituting a part thereof.

 

To the extent that any Mortgage Loan is assumable, the Servicer shall inquire
diligently into the creditworthiness of the proposed transferee, and shall
follow Accepted Servicing Practices and the underwriting practices and
procedures of prudent mortgage lenders in  the respective states where the
Mortgaged Properties are located including but not limited to Servicer
conducting a review of the credit and financial capacity of the individual
receiving the property, and may approve the assumption if it believes the
recipient is capable of assuming the

 

40

--------------------------------------------------------------------------------


 

mortgage obligations.  If the credit of the proposed transferee does not satisfy
the relevant underwriting criteria and the transfer of ownership actually
occurs, the Servicer diligently shall, to the extent permitted by the Mortgage
or the Mortgage Note and by applicable law, accelerate the maturity of the
Mortgage Loan.

 

The Servicer shall be required to take any action otherwise required by this
Section 4.01 only if it determines that the proceeds to the Owner (after giving
effect to the recovery of the Servicer’s out-of-pocket expenses) from payment
on, or disposition of the related Mortgage Loan or REO Property would be
increased as a result of the taking of such action.

 

Section 4.02                                                     Satisfaction of
Mortgages and Release of Mortgage Files.

 

Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer shall notify the Owner in the Monthly Remittance
Advice as provided in Section 3.02, and may request the release of any Mortgage
Loan Documents from the Owner in accordance with this Section 4.02.  The
Servicer shall obtain discharge of the related Mortgage Loan as of record within
any related time limit required by applicable law  (unless prevented from
complying as a result of the failure of the local recording office to comply
with its obligations on a timely basis).

 

In connection with any instrument of satisfaction or deed of reconveyance, the
Servicer shall be entitled to a reconveyance fee.  Such reconveyance fee shall
only be reimbursable to the Servicer by the Owner to the extent the reconveyance
fee is uncollectible from the Mortgagor based on the terms of the security
instrument or in the Servicer’s reasonable opinion that such fee is not
allowable by statute.

 

Upon receipt of such request, the Owner or its designee shall within five
(5) Business Days release or cause to be released the related Mortgage Loan
Documents to Servicer and Servicer shall prepare and process any satisfaction or
release.  If the Owner or its designee or the Custodian does not release the
related Mortgage Loan Documents to Servicer within five (5) Business Days of
receipt of request to do so, Servicer may retain a third party to complete the
reconveyance and charge the Owner the actual cost of services provided by such
third party.  Except as set forth in this paragraph, Servicer shall have no
liability for third party delays that may result in assessed penalties.

 

If the Servicer satisfies or releases a Mortgage without first having obtained
payment in full of the indebtedness secured by the Mortgage (or such lesser
amount in connection with a discounted payoff accepted by the Servicer with
respect to a defaulted Mortgage Loan) or should the Servicer otherwise prejudice
any rights the Owner may have under the mortgage instruments, the Servicer shall
deposit the shortfall amount of the paid indebtedness in the Custodial Account
(unless such shortfall is $500 or less, in which case no deposit shall be
required) within five (5) Business Days of receipt of such demand by the Owner.

 

The Servicer shall maintain the Fidelity Bond and Errors and Omissions Insurance
Policy as provided for in Section 2.12 insuring the Servicer against any loss it
may

 

41

--------------------------------------------------------------------------------


 

sustain with respect to any Mortgage Loan not satisfied in accordance with the
procedures set forth herein.

 

Section 4.03                                                     Servicing
Compensation.

 

As consideration for servicing the Mortgage Loans, the Owner shall pay the
Servicer the applicable Servicing Fee and Other Fees the Servicer is entitled to
each month.  The obligation of the Owner to pay the Servicing Fee and Other Fees
with regard to the Mortgage Loans shall be irrespective of Monthly Payments
collected by the Servicer on the Mortgage Loans.  The Servicer shall deliver to
the Owner on the tenth (10th) calendar day of each month or, if the 10th day is
not a Business Day, the next succeeding Business Day, an invoice setting forth
the Servicing Fees and Other Fees, including accrued and unpaid Servicing Fees
and Other Fees, with respect to the Mortgage Loans serviced by the Servicer
during the preceding calendar month, and the Owner shall pay such invoice via
wire transfer (in accordance with written instructions to be provided by the
Servicer) no later than the related Distribution Date.  With respect to amounts
due to the Servicer that remain unpaid after the Distribution Date pursuant to
this section, interest shall be due on such late payment at an annual rate equal
to the Prime Rate, adjusted as of the date of each change, plus one percentage
point, but in no event greater than the maximum amount permitted by applicable
law.  Such interest shall be paid on the date such late payment is made and
shall cover the period commencing with the day following the Business Day on
which such payment was due and ending with the Business Day on which such
payment is made, both inclusive.  The Servicer shall be entitled to deduct such
unpaid amounts due to Servicer on the Remittance Date following the Distribution
Date that such amounts were due if Owner has not already made payment.

 

Additional servicing compensation in the form of Ancillary Income shall be
retained by the Servicer to the extent not required to be deposited in the
Custodial Account.  The Servicer shall be required to pay all expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement thereof except as specifically provided for herein.

 

Notwithstanding anything set forth in this section related to Ancillary Income,
the Servicer shall not collect from the Mortgagor, pass through as an advance or
as a liquidation expense any charges other than bona fide fees, which fees must
be in compliance with local law.  Servicer can not add on a processing, or
review fee or any additional fee, mark up or otherwise directly make a profit on
or from services or activities rendered by a third party or affiliate (examples
include but not limited to:  letters and notices, force placed insurance, BPOs,
appraisals, inspections, property preservation costs).  Servicer may collect any
third party fees which are charged in accordance with Accepted Servicing
Practices.  In no event shall Servicer retain the Prepayment Penalties.

 

In the event of a dispute arising from any act or omission by the Servicer or
the Owner hereunder during the course of this Servicing Agreement, the Servicer
and the Owner shall use best efforts to work together in good faith to resolve
such dispute within a time period that is reasonable in the context of the cause
of the dispute.  Except in the case of a monetary error, the Owner and the
Servicer shall both work together in good faith to resolve the dispute within
thirty (30) days of a formal notice from either party.  In the case of a
monetary error, the

 

42

--------------------------------------------------------------------------------


 

party holding the amounts due the other party shall use reasonable efforts to
submit the amount in error within ten (10) Business Days from the date the error
was uncovered.  With respect to amounts due a party after the tenth (10th)
Business Day after the date the error was uncovered, interest shall be due on
such late payment at an annual rate equal to the federal funds rate as is
publicly announced from time to time, plus three hundred basis points (3.00%)
but in no event greater than the maximum amount permitted by applicable law. 
Such interest shall be paid on the date such late payment is made and shall
cover the period commencing with the day following the Business Day on which
such payment was due and ending with the Business Day on which such payment is
made, both inclusive.

 

Section 4.04                                                     Annual
Statement as to Compliance.

 

(A)                                 SO LONG AS ANY MORTGAGE LOANS ARE BEING
SERVICED HEREUNDER, OR WERE SERVICED HEREUNDER DURING THE PRIOR CALENDAR YEAR,
THE SERVICER SHALL, AT ITS OWN EXPENSE, DELIVER TO THE OWNER, ON OR BEFORE
MARCH 28TH OF EACH YEAR BEGINNING MARCH 28, 2010 (BUT IN NO EVENT LATER THAN THE
NEXT TO THE LAST BUSINESS DAY OF SUCH MONTH), A STATEMENT OF COMPLIANCE
ADDRESSED TO THE OWNER AND SIGNED BY A SERVICING OFFICER, TO THE EFFECT THAT
(I) A REVIEW OF THE SERVICER’S SERVICING ACTIVITIES DURING THE IMMEDIATELY
PRECEDING CALENDAR YEAR (OR APPLICABLE PORTION THEREOF) AND OF ITS PERFORMANCE
UNDER THE SERVICING PROVISIONS OF THIS SERVICING AGREEMENT DURING SUCH PERIOD
HAS BEEN MADE UNDER SUCH OFFICER’S SUPERVISION, AND (II) TO THE BEST OF SUCH
OFFICER’S KNOWLEDGE, BASED ON SUCH REVIEW, THE SERVICER HAS FULFILLED ALL OF ITS
SERVICING OBLIGATIONS UNDER THIS SERVICING AGREEMENT IN ALL MATERIAL RESPECTS
THROUGHOUT SUCH CALENDAR YEAR (OR APPLICABLE PORTION THEREOF) OR, IF THERE HAS
BEEN A FAILURE TO FULFILL ANY SUCH OBLIGATION IN ANY MATERIAL RESPECT,
SPECIFICALLY IDENTIFYING EACH SUCH FAILURE KNOWN TO SUCH OFFICER, THE NATURE AND
THE STATUS THEREOF.

 

Section 4.05                                                     Annual
Independent Public Accountants’ Servicing Report.

 

(A)                                 SO LONG AS ANY MORTGAGE LOANS ARE BEING
SERVICED HEREUNDER, OR WERE SERVICED HEREUNDER DURING THE PRIOR CALENDAR YEAR,
THE SERVICER SHALL, AT ITS OWN EXPENSE, DELIVER TO THE OWNER, ON OR BEFORE
MARCH 28TH OF EACH YEAR BEGINNING MARCH 28, 2010 (BUT IN NO EVENT LATER THAN THE
NEXT TO THE LAST BUSINESS DAY OF SUCH MONTH), A REPORT OF A REGISTERED PUBLIC
ACCOUNTING FIRM STATING THAT (I) IT HAS OBTAINED A LETTER OF REPRESENTATION
REGARDING CERTAIN MATTERS FROM THE MANAGEMENT OF THE SERVICER WHICH INCLUDES AN
ASSERTION THAT THE SERVICER HAS COMPLIED WITH CERTAIN MINIMUM RESIDENTIAL
MORTGAGE LOAN SERVICING STANDARDS, IDENTIFIED IN THE UNIFORM SINGLE ATTESTATION
PROGRAM FOR MORTGAGE BANKERS ESTABLISHED BY THE MORTGAGE BANKERS ASSOCIATION OF
AMERICA, WITH RESPECT TO THE SERVICING OF RESIDENTIAL MORTGAGE LOANS DURING THE
MOST RECENTLY COMPLETED FISCAL YEAR AND (II) ON THE BASIS OF AN EXAMINATION
CONDUCTED BY SUCH FIRM IN ACCORDANCE WITH STANDARDS ESTABLISHED BY THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, SUCH REPRESENTATION IS FAIRLY STATED
IN ALL MATERIAL RESPECTS, SUBJECT TO SUCH EXCEPTIONS AND OTHER QUALIFICATIONS
THAT MAY BE APPROPRIATE.  IN RENDERING ITS REPORT SUCH FIRM MAY RELY, AS TO
MATTERS RELATING TO THE DIRECT SERVICING OF RESIDENTIAL MORTGAGE LOANS BY
SUBSERVICERS, UPON COMPARABLE REPORTS OF FIRMS OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS RENDERED ON THE BASIS OF EXAMINATIONS CONDUCTED IN ACCORDANCE WITH
THE SAME STANDARDS (RENDERED WITHIN ONE YEAR OF SUCH REPORT) WITH RESPECT TO
THOSE SUBSERVICERS.

 

43

--------------------------------------------------------------------------------


 

Section 4.06                                                     [Reserved].

 

Section 4.07                                                     Right to
Examine Servicer Records.

 

The Owner shall have the right during the term of this Servicing Agreement to
examine and audit any and all of the books, records, or other information of the
Servicer, whether held by the Servicer or by another on its behalf, with respect
to or concerning this Servicing Agreement or the Mortgage Loans, during normal
business hours, upon reasonable advance notice and at the sole cost and expense
of the Owner; provided, however, that unless otherwise required by law, the
Servicer shall not be required to provide access to such information if the
provision thereof would violate any law or legal obligation of the Servicer, or
would compromise the Servicer’s information disclosure and security policies,
including the legal right to privacy of any Mortgagor.

 

Section 4.08                                                     Compliance with
Gramm-Leach-Bliley Act of 1999.

 

With respect to each Mortgage Loan and the related Mortgagor, each party shall
comply with Title V of the Gramm-Leach-Bliley Act of 1999 and all applicable
regulations and guidelines promulgated thereunder, and shall provide all notices
required of the party thereunder.

 

Section 4.09                                                     On-Line Access.

 

Servicer shall provide to the Owner internet access (via a secure portfolio
management website) to certain computer screens in the Servicer’s loan
administration computer system or view Mortgage Loan information.  In addition
the Servicer shall update such Mortgage Loan information on a “real time”
basis.  The Servicer shall provide to the Owner internet access (via secure
report and data transmission website) to the Servicer’s loan administration
computer system to transmit and receive Mortgage Loan information relating to
new loan boardings, service releases and to download portfolio management
reports.  With respect to access to Servicer’s portfolio management website, the
Servicer shall provide the Owner with the tools to create and administer log-in
identifications and passwords for each of its authorized users.  In accessing
Servicer’s websites, the Owner agrees that it will: (i) only log-in with the
identification assigned by the Servicer; (ii) correctly and completely log off
the system immediately upon completion of each session of service; (iii) not
allow any unauthorized employee or agent of the Owner, to use the assigned log
in identification or improperly access the Servicer’s computer system; (iv) keep
the assigned log in identification and all other information enabling such
access strictly confidential; (v) not access, or attempt to access any Servicer
systems or data other than that which is specifically authorized; (vi) not
intentionally spread viruses or other malicious computer codes to the Servicer’s
computer systems; (vii) not copy or infringe upon any content contained on the
Servicer’s loan administration computer system; (vii) designate in writing an
administrator who shall maintain on a quarterly basis a current list of
employees or agents of the Owner who have been authorized to access the
Servicer’s loan administration computer system and assigned log in
identifications and passwords pursuant to this Section 4.09 (each an “Authorized
User”); (viii) conduct a quarterly review to ensure that each Authorized User is
currently an employee or agent of the Owner and whose employment or function as
agent of the Owner requires the Authorized User to have continued access to the
Servicer’s loan administration computer system; (ix) immediately remove from the
list of authorized users, and deny access to, any individual who is not
currently an employee or agent of the Owner or whose employment or function as
agent no longer requires such employee or agent of the Owner to

 

44

--------------------------------------------------------------------------------


 

remain an Authorized User and to have access to the Servicer’s loan
administration computer system; and (x) deliver to the Servicer on or before the
end of the month following each anniversary of the date of execution of this
Servicing Agreement, beginning on the first such anniversary following the
execution of this Servicing Agreement, an officer’s certification stating that
the Owner has fully complied and satisfied the obligations as set forth above in
clauses (i) through (ix).

 

Access to the Servicer’s administration system shall be available 24 hours a day
and seven days a week.  Notwithstanding the foregoing, the Servicer shall have
no liability to the Owner in the event that access to the Servicer’s loan
administration system becomes limited or otherwise unavailable during periods of
heavy use, upgrades, maintenance to address security concerns or otherwise.  The
Owner acknowledges that Mortgage Loan information may only be accessible for
viewing during such time the Mortgage Loan is being serviced under this
Servicing Agreement.  The Servicer shall purge all reports and files from
websites that are aged more than sixty (60) days and the Servicer shall not be
responsible to store, maintain, or archive such reports and files unless
otherwise agreed upon in writing by both parties.

 

Section 4.10                                                     [Reserved].

 

Section 4.11                                                     Use of
Subservicers.

 

It shall not be necessary for the Servicer to seek the consent of the Owner to
the utilization of any Subservicer or Affiliate.  The Servicer shall be
responsible for obtaining from each Subservicer and delivering to the Owner any
servicer compliance statement required to be delivered by such Subservicer under
Section 4.04 and any assessment of compliance and attestation required to be
delivered by such Subservicer under Section 4.05.

 

Section 4.12                                                     Mortgage Loans
Held by Wholly Owned Subsidiaries of Owner.

 

The Servicer acknowledges that certain Mortgage Loans may be held by the Owner
through one or more of its wholly owned subsidiaries.  The Servicer shall
service such Mortgage Loans in accordance with the provisions of this Servicing
Agreement in the same manner as it services Mortgage Loans held directly by the
Owner.  The Servicing Fee and Other Fees in respect of Mortgage Loans held
through wholly owned subsidiaries of the Owner may, at the option of the Owner,
be paid directly by the Owner or by the subsidiary holding the related Mortgage
Loan.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

45

--------------------------------------------------------------------------------



 


ARTICLE V


 


SERVICER TO COOPERATE


 

Section 5.01                                                     Provision of
Information.

 

During the term of this Servicing Agreement, the Servicer shall furnish to the
Owner all reports required hereunder, and such other periodic, special, or other
reports or information, whether or not provided for herein, as shall be
necessary, reasonable, or appropriate with respect to the Owner or the purposes
of this Servicing Agreement to the extent such reports or information are
readily accessible to the Servicer without undue expense.  All such reports or
information shall be provided by and in accordance with all reasonable
instructions and directions which the Owner may give and to the extent the
Servicer incurs any material cost or expense related to this Section 5.01 not
otherwise required to be incurred pursuant to this Servicing Agreement, such
expense shall be at the sole cost and expense of the Owner.

 

The Servicer shall execute and deliver all such instruments and take all such
action as the Owner may reasonably request from time to time to the extent such
action is in accordance with Accepted Servicing Practices, in order to
effectuate the purposes and to carry out the terms of this Servicing Agreement.

 

Section 5.02                                                     Financial
Statements; Servicing Facilities.

 

In connection with marketing the Mortgage Loans or a proposed Reconstitution,
the Owner shall make available to a prospective purchaser audited financial
statements of the consolidated group that includes the Servicer for the most
recently completed three fiscal years for which such statements are available,
as well as a “Consolidated Statement of Condition” at the end of the last two
fiscal years for which such statements are available covered by any
“Consolidated Statement of Operations.”  The Servicer also shall make available
any comparable interim statements to the extent any such statements have been
prepared by or on behalf of the corporate group that includes the Servicer (and
are available upon request to the public at large).  The Servicer shall furnish
to the Owner or a prospective purchaser copies of the statements specified
above.

 

The Servicer shall make available to the Owner or any prospective purchaser a
knowledgeable representative for the purpose of answering questions respecting
recent developments affecting the Servicer or the financial statements of the
corporate group that includes the Servicer, and to permit any prospective
purchaser (upon reasonable notice) to inspect the Servicer’s servicing
facilities (no more than 6 times per year unless mutually agreed to between the
parties) for the purpose of satisfying such prospective purchaser that the
Servicer has the ability to service the Mortgage Loans as provided in this
Servicing Agreement provided that such access is necessary, reasonable, or
appropriate with respect to the Owner or the purposes of this Servicing
Agreement to the extent such access or information are readily accessible to the
Servicer without undue expense.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

46

--------------------------------------------------------------------------------



 


ARTICLE VI


 


TERMINATION


 

Section 6.01                                                     Termination.

 

(A)                                 THIS SERVICING AGREEMENT SHALL CONTINUE IN
FULL FORCE AND EFFECT UNTIL TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS
PARAGRAPH.  THIS SERVICING AGREEMENT SHALL TERMINATE, WITHOUT THE PAYMENT OF ANY
TERMINATION FEE, UPON THE EARLIER OF:  (I) THE TERMINATION OF THE SERVICER
PURSUANT TO THIS SECTION 6.01, 8.03 OR 11.01 AND (II) THE TERMINATION OF THE
MANAGEMENT AGREEMENT.

 

(B)                                 NOTWITHSTANDING AND IN ADDITION TO THE
FOREGOING, THE SERVICER SHALL HAVE THE RIGHT TO TERMINATE THIS SERVICING
AGREEMENT FOR CAUSE, AFTER THIRTY (30) DAYS’ WRITTEN NOTICE THEREOF BY SERVICER,
IF (I) OWNER FAILS TO REMIT ANY COMPENSATION DUE TO THE SERVICER WITHIN THE TIME
PERIODS SPECIFIED PURSUANT TO THE TERMS OF THIS SERVICING AGREEMENT, (II) THE
OWNER FAILS TO PERFORM ANY MATERIAL OBLIGATIONS HEREUNDER OR (III) THE OWNER HAS
NOT TRANSFERRED ANY MORTGAGE LOAN TO THE SERVICER UPON THE EXPIRATION OF NINETY
(90) DAYS AFTER THE EXECUTION OF THIS SERVICING AGREEMENT.

 

(C)                                  NOTWITHSTANDING AND IN ADDITION TO THE
FOREGOING, IN THE EVENT THAT (I) A MORTGAGE LOAN BECOMES DELINQUENT FOR A PERIOD
OF ONE HUNDRED AND TWENTY (120) DAYS OR MORE (A “DELINQUENT MORTGAGE LOAN”) OR
(II) A MORTGAGE LOAN BECOMES AN REO PROPERTY, THE OWNER MAY AT ITS ELECTION
TERMINATE THIS SERVICING AGREEMENT WITH RESPECT TO SUCH DELINQUENT MORTGAGE LOAN
OR REO PROPERTY UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO THE SERVICER, PROVIDED,
HOWEVER, UPON SUCH TRANSFER AND ASSIGNMENT WHICH SHALL BE IN ACCORDANCE WITH ALL
APPLICABLE LAWS, THE OWNER SHALL REIMBURSE THE SERVICER FOR ITS SERVICING FEE,
ANY OUTSTANDING AND UNREIMBURSED SERVICING ADVANCES, AND ANY OTHER OUTSTANDING,
UNREIMBURSED FEES AND COSTS OF THE SERVICER WITH RESPECT TO SUCH DELINQUENT
MORTGAGE LOAN OR REO PROPERTY.

 

(D)                                 IN THE EVENT THAT THE SERVICER’S DUTIES,
RESPONSIBILITIES AND LIABILITIES UNDER THIS SERVICING AGREEMENT SHOULD BE
TERMINATED PURSUANT TO THE AFOREMENTIONED SECTIONS, THE SERVICER SHALL DISCHARGE
SUCH DUTIES AND RESPONSIBILITIES DURING THE PERIOD FROM THE DATE IT ACQUIRES
KNOWLEDGE OF SUCH TERMINATION UNTIL THE TRANSFER DATE WITH THE SAME DEGREE OF
DILIGENCE AND PRUDENCE WHICH IT IS OBLIGATED TO EXERCISE UNDER THIS SERVICING
AGREEMENT, AND SHALL TAKE NO ACTION WHATSOEVER THAT MIGHT IMPAIR OR PREJUDICE
THE RIGHTS OR FINANCIAL CONDITION OF ITS SUCCESSOR.  FOLLOWING ANY SUCH
TERMINATION, THE OWNER SHALL ACT DILIGENTLY TO APPOINT A SUCCESSOR SERVICER. 
THE RESIGNATION OR REMOVAL OF THE SERVICER PURSUANT TO THE AFOREMENTIONED
SECTIONS SHALL NOT BECOME EFFECTIVE UNTIL A SUCCESSOR SHALL BE APPOINTED BY THE
OWNER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT
SHALL A TERMINATION OF THIS SERVICING AGREEMENT OR THE SERVICER HEREUNDER
TERMINATE ANY INDEMNIFICATION OBLIGATIONS OF THE SERVICER, WHICH OBLIGATIONS
SHALL SURVIVE ANY SUCH TERMINATION.

 

Section 6.02                                                     Transfer of
Servicing.

 

On the Transfer Date or upon any termination of the Servicer as Servicer
pursuant to Section 6.01, the Owner or a successor servicer appointed by the
Owner, shall assume all

 

47

--------------------------------------------------------------------------------


 

servicing responsibilities related to, and the Servicer shall cease all
servicing responsibilities related to the Mortgage Loans.  Any successor
servicer shall have the right to negotiate a new Servicing Fee with the Owner.

 

Owner shall provide the Servicer not less than twenty (20) days’ prior written
notice of the Transfer Date.  Any Mortgage Loan service released by the Servicer
shall be released on actual balances as of the Transfer Date.  Upon receipt of
such notification from Owner the Servicer shall, at its sole cost and expense,
take such steps as may be necessary or appropriate to effectuate and evidence
the transfer of the servicing of the related Mortgage Loans to the successor
servicer, including but not limited to the following:

 

(A)                                 NOTICE TO MORTGAGORS.  THE SERVICER SHALL
MAIL TO THE MORTGAGOR OF EACH RELATED MORTGAGE LOAN A LETTER ADVISING SUCH
MORTGAGOR OF THE TRANSFER OF THE SERVICING OF THE RELATED MORTGAGE LOAN TO THE
OWNER, OR ITS DESIGNEE, IN ACCORDANCE WITH RESPA; PROVIDED, HOWEVER, SUCH
LETTERS SHALL BE IN THE FORM MUTUALLY AGREED UPON BY THE OWNER AND THE SERCIVER
PRIOR TO A PENDING TRANSFER.

 

(B)                                 MORTGAGE LOANS IN FORECLOSURE.  THE
SERVICING WITH RESPECT TO MORTGAGE LOANS IN FORECLOSURE ON OR BEFORE THE RELATED
TRANSFER DATE SHALL NOT BE TRANSFERRED FROM THE SERVICER TO THE OWNER OR THE
SUCCESSOR SERVICER, AS THE CASE MAY BE, AND SUCH MORTGAGE LOANS SHALL CONTINUE
TO BE SERVICED BY THE SERVICER PURSUANT TO THE TERMS OF THIS SERVICING
AGREEMENT.  HOWEVER, IF THE OWNER SO ELECTS, THE OWNER MAY WAIVE THE PROVISIONS
OF THIS PARAGRAPH (A) AND ACCEPT TRANSFER OF SERVICING OF SUCH MORTGAGE LOANS
AND ALL AMOUNTS RECEIVED BY THE SERVICER THEREUNDER.

 

(C)                                  SERVICING ADVANCES.  SUBJECT TO THE
LIMITATIONS SET FORTH IN THE DEFINITION OF “NONRECOVERABLE ADVANCES”, THE
SERVICER SHALL BE ENTITLED TO BE REIMBURSED FOR ALL UNREIMBURSED SERVICING
ADVANCES AND ANY OTHER ADVANCES MADE BY THE SERVICER PURSUANT TO THIS SERVICING
AGREEMENT WITH RESPECT TO ANY MORTGAGE LOAN ON THE RELATED TRANSFER DATE, BUT
ONLY IF THE SUCCESSOR SERVICER AFTER THE RELATED TRANSFER DATE IS NOT THE
SERVICER OR AN AFFILIATE.  IN ADDITION, THE OWNER SHALL CAUSE THE SERVICER TO BE
REIMBURSED FOR ANY ACCRUED AND UNPAID SERVICING FEES, UNPAID ANCILLARY INCOME,
OTHER FEES AND FOR ANY TRAILING EXPENSES REPRESENTING SERVICING ADVANCES FOR
WHICH INVOICES ARE RECEIVED BY THE SERVICER AFTER THE TRANSFER DATE.  THE OWNER
SHALL CAUSE THE SERVICER TO BE REIMBURSED FOR SUCH TRAILING EXPENSES WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT OF SUCH INVOICE.

 

Anything to the contrary in this Section 6.02(c) notwithstanding, in the event
that Servicer is terminated for cause as a result of the occurrence of an Event
of Default under this Servicing Agreement, the payments required in this
Section 6.02(c) shall be made in the amounts and at the times otherwise provided
in this Servicing Agreement.

 

(D)                                 NOTICE TO TAXING AUTHORITIES AND INSURANCE
COMPANIES.  THE SERVICER SHALL TRANSMIT TO THE APPLICABLE TAXING AUTHORITIES AND
INSURANCE COMPANIES (INCLUDING PRIMARY MORTGAGE INSURANCE POLICY INSURERS, IF
APPLICABLE) AND/OR AGENTS, NOTIFICATION OF THE TRANSFER OF THE SERVICING TO THE
OWNER, OR ITS DESIGNEE, AND INSTRUCTIONS TO DELIVER ALL NOTICES, TAX BILLS AND
INSURANCE STATEMENTS, AS THE CASE MAY BE, TO THE OWNER FROM AND AFTER THE
RELATED TRANSFER DATE.

 

48

--------------------------------------------------------------------------------


 

(E)                                  DELIVERY OF SERVICING RECORDS.  THE
SERVICER SHALL FORWARD TO THE OWNER, OR ITS DESIGNEE, ALL SERVICING RECORDS AND
THE SERVICING FILE IN THE SERVICER’S POSSESSION RELATING TO EACH RELATED
MORTGAGE LOAN.

 

(F)                                   ESCROW PAYMENTS.  THE SERVICER SHALL
PROVIDE THE OWNER, OR ITS DESIGNEE, WITH IMMEDIATELY AVAILABLE FUNDS BY WIRE
TRANSFER IN THE AMOUNT OF THE NET ESCROW PAYMENTS AND SUSPENSE BALANCES AND ALL
LOSS DRAFT BALANCES ASSOCIATED WITH THE RELATED MORTGAGE LOANS.  THE SERVICER
SHALL ALSO PROVIDE THE OWNER WITH AN ACCOUNTING STATEMENT OF ESCROW PAYMENTS AND
SUSPENSE BALANCES AND LOSS DRAFT BALANCES SUFFICIENT TO ENABLE THE OWNER TO
RECONCILE THE AMOUNT OF SUCH PAYMENT WITH THE ACCOUNTS OF THE MORTGAGE LOANS. 
ADDITIONALLY, THE SERVICER SHALL WIRE TRANSFER TO THE OWNER THE AMOUNT OF ANY
AGENCY, TRUSTEE OR PREPAID MORTGAGE LOAN PAYMENTS AND ALL OTHER SIMILAR AMOUNTS
HELD BY THE SERVICER.

 

(G)                                  PAYOFFS AND ASSUMPTIONS.  THE SERVICER
SHALL PROVIDE TO THE OWNER, OR ITS DESIGNEE, COPIES OF ALL ASSUMPTION AND PAYOFF
STATEMENTS GENERATED BY THE SERVICER ON THE RELATED MORTGAGE LOANS FROM THE
RELATED CUT-OFF DATE TO THE RELATED TRANSFER DATE.

 

(H)                                 MORTGAGE PAYMENTS RECEIVED PRIOR TO THE
RELATED TRANSFER DATE.  PRIOR TO THE RELATED TRANSFER DATE ALL PAYMENTS RECEIVED
BY THE SERVICER ON EACH RELATED MORTGAGE LOAN SHALL BE PROPERLY APPLIED TO THE
ACCOUNT OF THE PARTICULAR MORTGAGOR.

 

(I)                                     MORTGAGE PAYMENTS RECEIVED AFTER
TRANSFER DATE.  THE AMOUNT OF ANY RELATED MONTHLY PAYMENTS RECEIVED BY THE
SERVICER AFTER THE RELATED TRANSFER DATE SHALL BE FORWARDED TO THE OWNER OR ITS
DESIGNEE WITHIN TWO (2) BUSINESS DAYS AFTER THE DATE OF RECEIPT.  THE SERVICER
SHALL NOTIFY THE OWNER OR ITS DESIGNEE OF THE PARTICULARS OF THE PAYMENT, WHICH
NOTIFICATION REQUIREMENT SHALL BE SATISFIED IF THE SERVICER FORWARDS WITH ITS
PAYMENT SUFFICIENT INFORMATION TO PERMIT APPROPRIATE PROCESSING OF THE PAYMENT
BY THE OWNER OR ITS DESIGNEE.  THE SERVICER SHALL ASSUME FULL RESPONSIBILITY FOR
THE NECESSARY AND APPROPRIATE LEGAL APPLICATION OF SUCH MONTHLY PAYMENTS
RECEIVED BY THE SERVICER AFTER THE RELATED TRANSFER DATE WITH RESPECT TO RELATED
MORTGAGE LOANS THEN IN FORECLOSURE OR BANKRUPTCY; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF THIS SERVICING AGREEMENT, NECESSARY AND APPROPRIATE LEGAL
APPLICATION OF SUCH MONTHLY PAYMENTS SHALL INCLUDE, BUT NOT BE LIMITED TO,
ENDORSEMENT OF A MONTHLY PAYMENT TO THE OWNER WITH THE PARTICULARS OF THE
PAYMENT SUCH AS THE ACCOUNT NUMBER, DOLLAR AMOUNT, DATE RECEIVED AND ANY SPECIAL
MORTGAGOR APPLICATION INSTRUCTIONS AND THE SERVICER SHALL COMPLY WITH THE
FOREGOING REQUIREMENTS WITH RESPECT TO ALL MONTHLY PAYMENTS RECEIVED BY IT.

 

(J)                                    MISAPPLIED PAYMENTS.  MISAPPLIED PAYMENTS
SHALL BE PROCESSED AS FOLLOWS:

 

(I)                                     ALL PARTIES SHALL COOPERATE IN
CORRECTING MISAPPLICATION ERRORS;

 

(II)                                  THE PARTY RECEIVING NOTICE OF A MISAPPLIED
PAYMENT OCCURRING PRIOR TO THE RELATED TRANSFER DATE AND DISCOVERED AFTER THE
RELATED TRANSFER DATE SHALL IMMEDIATELY NOTIFY THE OTHER PARTY;

 

(III)                               IF A MISAPPLIED PAYMENT WHICH OCCURRED PRIOR
TO THE RELATED TRANSFER DATE CANNOT BE IDENTIFIED AND SAID MISAPPLIED PAYMENT
HAS RESULTED IN A SHORTAGE IN A CUSTODIAL ACCOUNT OR ESCROW ACCOUNT, AND SUCH
MISAPPLIED

 

49

--------------------------------------------------------------------------------


 

PAYMENT WAS THE DIRECT RESULT OF THE SERVICER’S ERROR, THE SERVICER SHALL BE
LIABLE FOR THE AMOUNT OF SUCH SHORTAGE.  IN SUCH CASE, THE SERVICER SHALL
REIMBURSE THE OWNER FOR THE AMOUNT OF SUCH SHORTAGE WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF WRITTEN DEMAND THEREFOR FROM THE OWNER;

 

(IV)                              IF A MISAPPLIED PAYMENT WHICH OCCURRED PRIOR
TO THE RELATED TRANSFER DATE HAS CREATED AN IMPROPER PURCHASE PRICE AS THE
RESULT OF AN INACCURATE OUTSTANDING PRINCIPAL BALANCE AND SUCH MISAPPLIED
PAYMENT WAS THE DIRECT RESULT OF THE SERVICER’S ERROR, A CHECK SHALL BE ISSUED
TO THE PARTY SHORTED BY THE IMPROPER PAYMENT APPLICATION WITHIN THIRTY (30) DAYS
AFTER NOTICE THEREOF BY THE OTHER PARTY; AND

 

(V)                                 ANY CHECK ISSUED UNDER THE PROVISIONS OF
THIS SECTION 6.02(J) SHALL BE ACCOMPANIED BY A STATEMENT INDICATING THE OWNER
MORTGAGE LOAN IDENTIFICATION NUMBER AND AN EXPLANATION OF THE ALLOCATION OF ANY
SUCH PAYMENTS.

 

(K)                                 BOOKS AND RECORDS.  ON THE RELATED TRANSFER
DATE, THE BOOKS, RECORDS AND ACCOUNTS OF THE SERVICER WITH RESPECT TO THE
RELATED MORTGAGE LOANS SHALL BE IN ACCORDANCE WITH ALL ACCEPTED SERVICING
PRACTICES.

 

On the related Transfer Date, the Servicer shall comply with all of the
provisions of this Servicing Agreement to effect a complete transfer of the
servicing with respect to the related Mortgage Loans.  Except as otherwise
provided in this Servicing Agreement, on the related Transfer Date for each
related Mortgage Loan, this Servicing Agreement, except for Articles VI, VIII,
IX, and X, and Sections 13.04, 13.06, 13.07, 13.08, 13.12, 13.13, 13.14, 13.16,
13.17 and 13.18 which shall survive the related Transfer Date, shall terminate
with respect to such Mortgage Loan.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

50

--------------------------------------------------------------------------------

 

ARTICLE VII

 

BOOKS AND RECORDS

 

Section 7.01                                                        Possession
of Servicing Files Prior to the Related Servicing Transfer Date.

 

The contents of each Servicing File are and shall be held in trust by the
Servicer for the benefit of the Owner as the owner thereof.  The Servicer shall
maintain in the Servicing File a hard or electronic copy, if available, of each
Mortgage Loan Document received by the Owner or its designee and the originals
or copies of documents not delivered to the Owner in the Servicer’s possession
received during the term of this Servicing Agreement.  The possession of the
Servicing File by the Servicer is at the will of the Owner for the sole purpose
of servicing the related Mortgage Loan, pursuant to this Servicing Agreement,
and such retention and possession by the Servicer is in its capacity as Servicer
only and at the election of the Owner.  The Servicer shall release its custody
of the contents of any Servicing File only in accordance with written
instructions from the Owner, unless such release is required as incidental to
the Servicer’s servicing of the Mortgage Loans pursuant to this Servicing
Agreement.

 

The Servicer shall be responsible for maintaining, and shall maintain, a
complete set of books and records for each Mortgage Loan which shall be marked
clearly to reflect the ownership of each Mortgage Loan by the Owner.  In
particular, the Servicer shall maintain in its possession, available for
inspection by the Owner, and shall deliver to the Owner if so directed by the
Owner, upon written demand, evidence of compliance with all federal, state and
local laws, rules and regulations, and requirements of Fannie Mae, including but
not limited to documentation as to the method used in determining the
applicability of the provisions of the National Flood Insurance Act of 1968 or
Flood Disaster Prevention Act of 1973, as amended, to the Mortgaged Property,
documentation evidencing insurance coverage and eligibility of any condominium
project for approval by Fannie Mae and periodic inspection reports as required
by Section 2.13, as applicable.

 

The Servicer shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Servicer shall
note transfers of Mortgage Loans.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

51

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

INDEMNIFICATION AND ASSIGNMENT

 

Section 8.01                                                       
Indemnification; Remedies.

 

(a)           The Servicer agrees to indemnify and hold the Owner and any
successor servicer harmless from any liability, claim, loss or damage
(including, without limitation, any reasonable legal fees, judgments or expenses
relating to such liability, claim, loss or damage) to the Owner directly or
indirectly resulting from the Servicer’s failure:

 

(i)            to observe and perform any or all of the Servicer’s duties,
obligations, covenants, agreements, warranties or representations contained in
this Servicing Agreement; or

 

(ii)           to comply with all applicable requirements with respect to the
servicing of the Mortgage Loans as set forth herein.

 

The Servicer immediately shall notify the Owner if a claim is made by a third
party with respect to this Servicing Agreement.  For purposes of this
Section 8.01(a), “Owner” shall mean the Person then acting as the Owner under
this Servicing Agreement and any and all Persons who previously were “Owners”
under this Servicing Agreement.

 

(b)           The Owner agrees to indemnify and hold the Servicer harmless from
any liability, claim, loss or damage (including without limitation, any
reasonable legal fees, judgments or expenses relating to such liability, claim,
loss or damage) to the Servicer (a) directly or indirectly resulting from the
Owner’s failure to observe and perform any or all of the Owner’s duties,
obligations, covenants, agreements, warranties or representations contained in
this Servicing Agreement or (b) directly resulting from the Servicer taking any
legal actions with respect to any Mortgage Loans and/or REO Properties in the
name of the Servicer and without reference to the Owner, or (c) any act or
omission on the part of any prior servicer or (d) directly resulting from any
third party act or omission which occurred in connection with the origination,
processing, funding or servicing of a mortgage loan; but, in each case set forth
in subparts (a) - (d) above, only to the extent such loss does not result from
the Servicer’s own gross negligence, bad faith or willful misconduct or failure
of the Servicer (i) to observe and perform any or all of Servicer’s duties,
obligations, covenants, agreements, warranties or representations contained in
this Servicing Agreement; or (ii) to comply with all applicable requirements
with respect to the servicing of the Mortgage Loans as set forth herein.

 

(c)           (i)            Any failure by the Servicer or any Subservicer to
deliver any information, report, certification, accountants’ letter or other
material when and as required under Sections 4.04, 4.05, or 5.02, which
continues unremedied for three Business Days after receipt by the Servicer and
the applicable Subservicer or subcontractor, of written notice of such failure
from the Owner, shall, except as provided in clause (ii) of this paragraph,
constitute an Event of Default with respect to the Servicer under this Servicing
Agreement, and shall entitle the Owner in its sole discretion to terminate the
rights and obligations of the Servicer as servicer under this Servicing
Agreement without payment (notwithstanding anything in this Agreement

 

52

--------------------------------------------------------------------------------


 

related thereto to the contrary) of any compensation to the Servicer; provided,
however, it is understood that the Servicer shall remain entitled to receive
reimbursement for all unreimbursed Servicing Advances made by the Servicer under
this Servicing Agreement.  Notwithstanding anything to the contrary set forth
herein, to the extent that any provision of this Servicing Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Servicer as servicer, such provision shall be given effect.

 

(ii)           Any failure by the Servicer or any Subservicer to deliver any
information, report, certification or accountants’ letter or other material when
and as required under this Servicing Agreement, which continues unremedied for
three (3) Business Days after receipt by the applicable Subservicer of written
notice of such failure from the Owner shall constitute an Event of Default with
respect to the Servicer under this Servicing Agreement, and shall entitle the
Owner in its sole discretion to terminate the rights and obligations of the
Servicer as servicer under this Servicing Agreement without payment
(notwithstanding anything in this Agreement to the contrary) of any compensation
to the Servicer; provided, however, it is understood that the Servicer shall
remain entitled to receive reimbursement for all unreimbursed Servicing Advances
made by the Servicer under this Servicing Agreement.  Notwithstanding anything
to the contrary set forth herein, to the extent that any provision of this
Servicing Agreement expressly provides for the survival of certain rights or
obligations following termination of the Servicer as servicer, such provision
shall be given effect.

 

(d)           If the indemnification provided for herein is unavailable or
insufficient to hold harmless the indemnified party, then the indemnifying party
agrees that it shall contribute to the amount paid or payable by such
indemnified party as a result of any claims, losses, damages or liabilities
uncured by such indemnified party in such proportion as is appropriate to
reflect the relative fault of such indemnified party on the one hand and the
indemnifying party on the other.

 

(e)           The foregoing indemnifications provided for in this Section are
not intended by the parties to encompass “normal” litigation relating to
servicing operations conducted in accordance with Standard Servicing Practices
including, without limitation, foreclosure litigation.

 

(f)            The indemnifications provided for in this Section shall survive
the termination of Servicing Agreement or the termination of any party to this
Servicing Agreement.

 

Section 8.02                                                        Limitation
on Liability of Servicer and Others.

 

Neither the Servicer nor any of the directors, officers, employees or agents of
the Servicer shall be under any liability to the Owner for any action taken or
for refraining from the taking of any action in good faith pursuant to this
Servicing Agreement, or for errors in judgment, provided, however, that this
provision shall not protect the Servicer or any such person against any breach
of warranties or representations made herein, its own grossly negligent actions,
or failure to perform its obligations in compliance with any standard of care
set forth in this Servicing Agreement, or any liability which would otherwise be
imposed by reason of any

 

53

--------------------------------------------------------------------------------


 

breach of the terms and conditions of this Servicing Agreement.  The Servicer
and any director, officer, employee or agent of the Servicer may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.  The Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties to service the Mortgage Loans in accordance with
this Servicing Agreement and which in its opinion may involve it in any expense
or liability, provided, however, that the Servicer may undertake any such action
which it may deem necessary or desirable in respect to this Servicing Agreement
and the rights and duties of the parties hereto.  In such event, the Servicer
shall be entitled to reimbursement from the Owner of the reasonable legal
expenses and costs of such action.

 

Section 8.03                                                        Limitation
on Resignation and Assignment by Servicer.

 

The Owner has entered into this Servicing Agreement with the Servicer and
subsequent purchasers will purchase the Mortgage Loans in reliance upon the
independent status of the Servicer, and the representations as to the adequacy
of its servicing facilities, plant, personnel, records and procedures, its
integrity, reputation and financial standing, and the continuance thereof. 
Therefore, the Servicer shall not assign this Servicing Agreement or the
servicing hereunder or delegate its rights or duties hereunder or any portion
hereof or sell or otherwise dispose of all or substantially all of its property
or assets without the prior written consent of the Owner, which consent shall be
granted or withheld in the reasonable discretion of the Owner.

 

The Servicer may, without the consent of the Owner, retain third party
contractors to perform certain servicing and loan administration functions,
including without limitation, hazard insurance administration, tax payment and
administration, flood certification and administration, collection services and
similar functions; provided, however, that the retention of such contractors by
Servicer shall not limit the obligation of the Servicer to service the Mortgage
Loans pursuant to the terms and conditions of this Servicing Agreement.

 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except by mutual consent of the Servicer and the Owner or upon the
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Servicer.  Any such
determination permitting the resignation of the Servicer shall be evidenced by
an Opinion of Counsel to such effect delivered to the Owner which Opinion of
Counsel shall be in form and substance acceptable to the Owner.  No such
resignation shall become effective until a successor shall have assumed the
Servicer’s responsibilities and obligations hereunder in the manner provided in
Section 6.02.

 

Without in any way limiting the generality of this Section 8.03, in the event
that the Servicer either shall assign this Servicing Agreement or the servicing
responsibilities hereunder or delegate its duties hereunder or any portion
thereof or sell or otherwise dispose of all or substantially all of its property
or assets without the prior written consent of the Owner, then the Owner shall
have the right to terminate this Servicing Agreement upon notice given as set
forth in Section 6.01(a), 11.01(g) and 13.01, without any payment of any penalty
or damages and without any liability whatsoever to the Servicer or any third
party.

 

54

--------------------------------------------------------------------------------


 

Section 8.04                                                        Assignment
by Owner.

 

Subject to the limitations and requirements set forth in the third paragraph of
Section 2.01, the Owner shall have the right, to assign, in whole or in part,
its interest under this Agreement with respect to some or all of the Mortgage
Loans, and designate any Person to exercise any rights of the Owner hereunder.

 

Section 8.05                                                        Merger or
Consolidation of the Servicer.

 

The Servicer will keep in full effect its existence, rights and franchises as a
limited partnership under the laws of the state of its filing except as
permitted herein, and will obtain and preserve its qualification to do business
as a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Servicing
Agreement, or any of the Mortgage Loans and to perform its duties under this
Servicing Agreement.  Any Person into which the Servicer may be merged or
consolidated, or any corporation resulting from any merger, conversion or
consolidation (including by means of the sale of all or substantially all of the
Servicer’s assets to such Person) to which the Servicer shall be a party, or any
Person succeeding to the business of the Servicer (whether or not related to
loan servicing), shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding

 

The Servicer shall give ninety (90) days’ prior written notice to the Owner to
the extent permitted by applicable law of any such merger, conversion,
consolidation, sale or other disposition to which the Servicer proposes to be a
party.  In the event that any successor entity to the Servicer fails to meet the
requirements set forth in this Section 8.05 and the Owner does not consent to
such successor becoming the servicer hereunder, then the Servicer shall have the
right to terminate this Servicing Agreement with respect to the Servicer and any
such successor upon notice given as set forth in Section 6.01, without any
payment of any termination penalty or termination damages and without any
additional liability whatsoever to the Servicer or any third party, except for
liabilities accrued under this Servicing Agreement prior to the date of
termination and for liabilities resulting from Owner’s obligations hereunder,
including the payment of the Servicing Fee pursuant to Section 4.03.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

55

--------------------------------------------------------------------------------


 

ARTICLE IX

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF OWNER

 

As of the date hereof and on each date on which a Mortgage Loan becomes subject
to the terms of this Servicing Agreement, the Owner warrants and represents to,
and covenants and agrees with, the Servicer as follows:

 

Section 9.01                                                        Organization
and Good Standing; Licensing.

 

The Owner is a Delaware limited partnership, duly organized, validly existing
and has the power and authority to own its assets and to transact the business
in which it is currently engaged.

 

Section 9.02                                                       
Authorization; Binding Obligations.

 

The Owner has the power and authority to make, execute, deliver and perform this
Servicing Agreement, and perform all of the transactions contemplated to be
performed by it under this Servicing Agreement, and has taken all necessary
action to authorize the execution, delivery and performance of this Servicing
Agreement.  When executed and delivered, this Servicing Agreement will
constitute the legal, valid and binding obligation of the Owner enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

Section 9.03                                                        No Consent
Required.

 

The Owner is not required to obtain the consent of any other party or any
consent, license, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency in connection with the
execution, delivery, performance, validity or enforceability of this Servicing
Agreement, except such as have been obtained or made or as to which the failure
to obtain or make will not materially adversely affect the ability of the Owner
to perform all obligations hereunder.

 

Section 9.04                                                        No
Violations.

 

The execution, delivery and performance of this Servicing Agreement by the Owner
will not violate any provision of any existing law or regulation or any order or
decree of any court applicable to the Owner, except for violations that will not
adversely affect the Owner’s ability to perform its obligations under this
Servicing Agreement or the certificate of incorporation of the Owner, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Owner is a party or by which the Owner may be bound.

 

Section 9.05                                                        Litigation.

 

No litigation or administrative proceeding of or before any court, tribunal or
governmental body is currently pending or to the knowledge of the Owner
threatened, against the

 

56

--------------------------------------------------------------------------------


 

Owner or with respect to this Servicing Agreement, which if adversely determined
would have a material adverse effect on the transactions contemplated by this
Servicing Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

57

--------------------------------------------------------------------------------


 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES OF SERVICER

 

As of the date hereof and on each date on which a Mortgage Loan becomes subject
to the terms of this Servicing Agreement, the Servicer warrants and represents
to, and covenants and agrees with, the Owner as follows:

 

Section 10.01                                                  Due Organization
and Authority.

 

The Servicer is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware as now being conducted
and is licensed, qualified and in good standing in each state where a Mortgaged
Property is located if the laws of such state require licensing or qualification
in order to conduct business of the type conducted by the Servicer, and in any
event the Servicer is in compliance with the laws of any such state to the
extent necessary to ensure the enforceability of the related Mortgage Loan in
accordance with the terms of this Servicing Agreement; the Servicer has the full
power and authority to execute and deliver this Servicing Agreement and to
perform in accordance herewith; the execution, delivery and performance of this
Servicing Agreement (including all instruments or transfer to be delivered
pursuant to this Servicing Agreement) by the Servicer and the consummation of
the transactions contemplated hereby have been duly and validly authorized; this
Servicing Agreement evidences the valid, binding and enforceable obligation of
the Servicer; and all requisite action has been taken by the Servicer to make
this Servicing Agreement valid and binding upon the Servicer in accordance with
its terms.

 

Section 10.02                                                  Ordinary Course
of Business.

 

The consummation of the transactions contemplated by this Servicing Agreement
are in the ordinary course of business of the Servicer.

 

Section 10.03                                                  No Conflicts.

 

Neither the execution and delivery of this Servicing Agreement, nor the
fulfillment of or compliance with the terms and conditions of this Servicing
Agreement, will conflict with or result in a breach of any of the terms,
conditions or provisions of the Servicer’s organizational documents or any legal
restriction or any agreement or instrument to which the Servicer is now a party
or by which it is bound, or constitute a default or result in an acceleration
under any of the foregoing, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Servicer or its property is
subject, or impair the ability of the Owner to realize on the Mortgage Loans, or
impair the value of the Mortgage Loans.

 

Section 10.04                                                  Ability to
Service.

 

The Servicer has the facilities, procedures, and experienced personnel necessary
for the sound servicing of mortgage loans of the same type as the Mortgage
Loans.  The Servicer is in good standing to enforce and service mortgage loans
in the jurisdiction wherein the Mortgaged Properties are located.

 

58

--------------------------------------------------------------------------------


 

Section 10.05                                                  Ability to
Perform.

 

The Servicer does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Servicing
Agreement.

 

Section 10.06                                                  No Litigation
Pending.

 

There is no action, suit, proceeding or investigation pending or to the best of
Servicer’s knowledge threatened against the Servicer, before any court,
administrative agency or other tribunal asserting the invalidity of this
Servicing Agreement, seeking to prevent the consummation of any of the
transactions contemplated by this Servicing Agreement or which, either in any
one instance or in the aggregate, may result in any material adverse change in
the business, operations, financial condition, properties or assets of the
Servicer, or in any material impairment of the right or ability of the Servicer
to carry on its business substantially as now conducted, or in any material
liability on the part of the Servicer, or which would draw into question the
validity of this Servicing Agreement, or the Mortgage Loans or of any action
taken or to be taken in connection with the obligations of the Servicer
contemplated herein, or which would be likely to impair materially the ability
of the Servicer to perform under the terms of this Servicing Agreement.

 

Section 10.07                                                  No Consent
Required.

 

No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Servicer
of or compliance by the Servicer with this Servicing Agreement, or the servicing
of the Mortgage Loans as evidenced by the consummation of the transactions
contemplated by this Servicing Agreement, or if required, such approval has been
obtained prior to the date hereof.

 

Section 10.08                                                  No Untrue
Information.

 

No statement, report or other document relating to the Servicer furnished or to
be furnished by the Servicer pursuant to this Servicing Agreement or in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements contained therein not misleading.

 

Section 10.09                                                  [Reserved].

 

Section 10.10                                                  MERS.

 

The Servicer is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are
registered with MERS.

 

To the extent the Owner requests the Servicer to register or transfer a Mortgage
Loan with Mortgage Electronic Registration System, Inc., the Owner shall
transfer or cause to be transferred to Servicer the required mortgage loan
information within five (5) Business Days of the Servicing Transfer Date.  For
such services, the Owner agrees to pay the Servicer the fee set

 

59

--------------------------------------------------------------------------------


 

forth on Exhibit 9 upon the boarding or release of such Mortgage Loan on the
Servicer’s mortgage loan administration system.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

60

--------------------------------------------------------------------------------

 


ARTICLE XI

 


DEFAULT

 

Section 11.01                                                  Events of
Default.

 

The following shall constitute an Event of Default under this Agreement on the
part of the Servicer:

 

(a)           any failure by the Servicer to remit to the Owner (or as otherwise
directed by the Owner) any payment required to be made under the terms of this
Servicing Agreement which continues unremedied for a period of five (5) Business
Days after the date upon which notice of such failure is given to the Servicer,
requiring the same to be remedied, shall have been given to the Servicer by the
Owner; or

 

(b)           the failure by the Servicer duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Servicer set forth in this Servicing Agreement which continues unremedied for a
period of thirty (30) days (except that such number of days shall be fifteen
(15) in the case of a failure to pay any premium for any insurance policy under
this Servicing Agreement) after the date on which notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Owner (the date of delivery of such notice, the “Notice Date”); provided,
however, that in the case of a failure that cannot be cured within thirty (30)
days after the Notice Date, the cure period may be extended if the Servicer can
demonstrate to the reasonable satisfaction of the Owner that the failure can be
cured and the Servicer is diligently pursuing remedial action; or

 

(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of 60 days; or

 

(d)           the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Servicer or of or relating to all or substantially all of its property; or

 

(e)           the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or

 

(f)            the Servicer fails to maintain its license to do business or
service residential mortgage loans in any jurisdiction where the Mortgaged
Properties are located for more than ninety (90) days after receiving notice
from any Person thereof, provided that such failure shall not constitute an
Event of Default if, prior to the expiration of such ninety (90) day period,
that Servicer transfers the affected Mortgaged Properties to one or more
Subservicers that

 

61

--------------------------------------------------------------------------------


 

satisfy the licensing requirements for the jurisdiction where such Mortgaged
Properties are located;

 

(g)           the Servicer attempts to assign its right to servicing
compensation hereunder or the Servicer attempts, without the consent of the
Owner, to sell or otherwise dispose of all or substantially all of its property
or assets or to assign this Servicing Agreement or the servicing
responsibilities hereunder or to delegate its duties hereunder or any portion
thereof in a manner not permitted under this Servicing Agreement; or

 

(h)           any of those failures specified in Section 8.01(c)(i) or (ii) as
constituting an Event of Default under this Servicing Agreement.

 

In each and every such case, so long as an Event of Default shall not have been
remedied, in addition to whatsoever rights the Owner may have at law or equity
to damages, including injunctive relief and specific performance, the Owner, by
notice in writing to the Servicer, may terminate without compensation all the
rights and obligations of the Servicer under this Servicing Agreement and in and
to the Mortgage Loans and the proceeds thereof.

 

In case one or more Events of Default by Servicer occur and shall not have been
remedied, the Owner, by notice in writing to Servicer may, in addition to
whatever rights the Owner may have at law or equity to damages, including
injunctive relieve and specific performance, terminate all the rights and
obligations of Servicer under this Servicing Agreement and in and to the
Mortgage Loans and the proceeds thereof.  The Servicer shall not be entitled to
any Service Release Fees upon such termination; provided, however, that the
Servicer shall be entitled to any accrued and unpaid Servicing Fees, Servicing
Advances, Other Fees and Ancillary Income to the date of such termination.  Upon
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Servicing Agreement, whether with respect to the Mortgage
Loans or otherwise, shall pass to and be vested in the successor appointed
pursuant to Section 6.02.  Upon written request from the Owner, the Servicer
shall prepare, execute and deliver any and all documents and other instruments,
place in such successor’s possession all Mortgage Files to the extent initially
provided to the Servicer, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Servicer’s sole expense or as
otherwise provided under Accepted Servicing Practices.  The Servicer agrees to
cooperate with the Owner and such successor in effecting the termination of the
Servicer’s responsibilities and rights hereunder, including, without limitation,
the transfer to such successor for administration by it of all cash amounts
which shall at the time be credited by the Servicer to the Custodial Account or
Escrow Account or thereafter received with respect to the Mortgage Loans.

 

Section 11.02                                                  Waiver of
Defaults.

 

The Owner may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences.  Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Servicing Agreement.  No such waiver shall extend to

 

62

--------------------------------------------------------------------------------


 

any subsequent or other default or impair any right consequent thereon except to
the extent expressly so waived.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

63

--------------------------------------------------------------------------------


 


ARTICLE XII

 


CLOSING

 

Section 12.01                                                  Closing
Documents.

 

The Closing Documents shall consist of fully executed originals of the following
documents:

 

1.                                       this Servicing Agreement;

 

2.                                       a Custodial Account Certification or a
Custodial Account Letter Agreement, as applicable, as required hereunder, in the
form of either Exhibit 2 or Exhibit 3;

 

3.                                       an Escrow Account Certification or an
Escrow Account Letter Agreement, as applicable, as required hereunder, in the
form of either Exhibit 4 or Exhibit 5;

 

4.                                       an Officer’s Certificate, in the form
of Exhibit 6, with respect to the Servicer, including all attachments thereto.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

64

--------------------------------------------------------------------------------


 


ARTICLE XIII

 


MISCELLANEOUS PROVISIONS

 

Section 13.01                                                  Notices.

 

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given upon the delivery or mailing thereof, as the case
may be, sent by registered or certified mail, return receipt requested:

 

(a)           If to the Owner to:

 

PennyMac Operating Partnership, L.P.

Attn: Chief Operating Officer

27001 Agoura Road

Calabasas, CA 91301

 

With a copy to:

 

PennyMac Operating Partnership, L.P.

Attn:  General Counsel

27001 Agoura Road

Calabasas, CA  91301

 

(b)           If to the Servicer:

 

PennyMac Loan Services, LLC

Attn: Director, Servicing Operations

27001 Agoura Road

Calabasas, CA 91301

 

With a copy to:

 

PennyMac Loan Services, LLC

Attn: General Counsel

27001 Agoura Road

Calabasas, CA 91301

 

Section 13.02                                                  Waivers.

 

Any of the Servicer or the Owner may upon consent of all parties, by written
notice to the others:

 

(a)           Waive compliance with any of the terms, conditions or covenants
required to be complied with by the others hereunder; and

 

65

--------------------------------------------------------------------------------


 

(b)           Waive or modify performance of any of the obligations of the
others hereunder.

 

The waiver by any party hereto of a breach of any provision of this Servicing
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.

 

Section 13.03                                                  Entire Agreement;
Amendment.

 

This Servicing Agreement, including all documents and exhibits incorporated by
reference herein, constitutes the entire agreement between the parties with
respect to servicing of the Mortgage Loans.  This Servicing Agreement may be
amended and any provision hereof waived, but, only in writing signed by the
party against whom such enforcement is sought.

 

Section 13.04                                                  Execution;
Binding Effect.

 

This Servicing Agreement may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same agreement.  Subject to Sections 8.02 and 8.03, this
Servicing Agreement shall inure to the benefit of and be binding upon the
Servicer and the Owner and their respective permitted successors and assigns.

 

Section 13.05                                                  Headings.

 

Headings of the Articles and Sections in this Servicing Agreement are for
reference purposes only and shall not be deemed to have any substantive effect.

 

Section 13.06                                                  Applicable Law.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

 

Section 13.07                                                  Relationship of
Parties.

 

Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties.  The duties and responsibilities of the
Servicer shall be rendered by it as an independent contractor and not as an
agent of the Owner.  The Servicer shall have full control of all of its acts,
doings, proceedings, relating to or requisite in connection with the discharge
of its duties and responsibilities under this Servicing Agreement.

 

66

--------------------------------------------------------------------------------


 

Section 13.08                                                  Severability of
Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Servicing Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Servicing Agreement
and shall in no way affect the validity or enforceability of the other
provisions of this Servicing Agreement.

 

Section 13.09                                                  Recordation of
Assignments of Mortgage.

 

To the extent permitted by applicable law, each of the Assignments of Mortgage
is subject to recordation in all appropriate public offices for real property
records in all the counties or other comparable jurisdictions in which any or
all of the Mortgaged Properties are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Owner or the Owner’s designee.

 

Section 13.10                                                  Exhibits.

 

The exhibits to this Servicing Agreement are hereby incorporated and made a part
hereof and are integral parts of this Servicing Agreement.

 

Section 13.11                                                  Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts. 
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

Section 13.12                                                  Cooperation of
Servicer with a Reconstitution.

 

(a)           The Servicer and the Owner agree that with respect to some or all
of the Mortgage Loans, on one or more dates (each a “Reconstitution Date”), at
the Owner’s sole option, the Owner may effect a sale (each, a “Reconstitution”)
of some or all of the Mortgage Loans then subject to this Servicing Agreement,
without recourse, to:

 

(i)            Fannie Mae or Freddie Mac in one or more Whole Loan Transfers;

 

(ii)           one or more other third-party purchasers in one or more Whole
Loan Transfers;

 

(iii)          one or more trusts or other entities to be formed as part of one
or more Private Securitization Transactions; or

 

(iv)          one or more trusts or other entities to be formed as part of one
or more Public Securitization Transactions.

 

(b)           With respect to each Whole Loan Transfer, Private Securitization
Transaction or Public Securitization Transaction, as the case may be, entered
into by the Owner, the Servicer shall:

 

67

--------------------------------------------------------------------------------


 

(i)            upon request of the Owner, service the Mortgage Loans included in
such Reconstitution pursuant to a security servicing agreement or other
agreement;

 

(ii)           if the Servicer will continue servicing the Mortgage Loans
included in the Reconstitution, provide as applicable:

 

(A)          information pertaining to the Servicer of the type and scope
customarily included in offering documents for residential mortgage-backed
securities transactions involving single or multiple loan originators including
information regarding financial condition and mortgage loan delinquency,
foreclosure and loss experience or other information as is otherwise reasonably
requested by the Owner, and to deliver to the Owner any non-public, unaudited
financial information, in which case the Owner shall bear the cost of having
such information audited by certified public accountants if the Owner desires
such an audit, or as is otherwise reasonably requested by the Owner and which
the Servicer is capable of providing without unreasonable effort or expense
(collectively “Servicer Information”), and to indemnify the Owner and its
affiliates for material misstatements or omissions contained in the Servicer
Information; provided, however, Owner shall indemnify and hold harmless Servicer
and its affiliates for material misstatements or omissions contained in all
other information in any offering document, other than Servicer Information; and

 

(B)           such opinions of counsel, letters from auditors, and certificates
of public officials or officers of Servicer as are reasonably believed necessary
by the trustee, any rating agency or the Owner, as the case may be, in
connection with such Private Securitization Transaction or Public Securitization
Transaction.  The Owner shall pay all third party costs associated with the
preparation of the information described in clause (ii)(A) above and the
delivery of any opinions (other than opinions by in-house counsel), letters or
certificates described in this clause (ii)(B).

 

(iii)          if the Servicer will continue servicing the Mortgage Loans
included in the Reconstitution, to negotiate and execute one or more custodial
agreements among the Owner, the Servicer and a third party custodian/trustee
which is generally considered to be a prudent custodian/trustee in the secondary
mortgage market designated by the Owner in its sole discretion after
consultation with the Servicer, in either case for the purpose of pooling the
Mortgage Loans with other Mortgage Loans for resale or securitization; and

 

(iv)          if the Servicer will continue servicing the Mortgage Loans
included in the Reconstitution, (1) cooperate fully with the Owner, any
prospective purchaser, any Rating Agency or any party to any agreement to be
executed in connection with such Whole Loan Transfer, Private Securitization
Transaction or Public Securitization Transaction, with respect to all reasonable

 

68

--------------------------------------------------------------------------------


 

requests and due diligence procedures, including participating in meetings with
Rating Agencies, bond insurers and such other parties as the Owner shall
designate and participating in meetings with prospective purchasers of the
Mortgage Loans or interests therein and providing information reasonably
requested by such purchasers; (2) to execute, deliver and perform all
reconstitution agreements required by the Owner, and to use its best reasonable,
good faith efforts to facilitate such Whole Loan Transfer, Private
Securitization Transaction or Public Securitization Transaction, as the case may
be; (3) (a) to restate the representations and warranties set forth in this
Servicing Agreement as of the Reconstitution Date which shall not be materially
more onerous than those required under this Servicing Agreement or (b) make the
representations and warranties with respect to the servicing of the Mortgage
Loans set forth in the related selling/servicing guide of the master servicer or
issuer, as the case may be, or such representations and warranties with respect
to the servicing of the Mortgage Loans as may be required by any Rating Agency
or prospective purchaser of the related securities or such Mortgage Loans, in
connection with such Reconstitution; provided, however, that such
representations and warranties shall not be materially more onerous than those
required under this Servicing Agreement.  The Servicer shall use its reasonable
best efforts to provide to such master servicer or issuer, as the case may be,
and any other participants in such Reconstitution:  (i) any and all information
and appropriate verification of information which may be reasonably available to
the Servicer or its affiliates, whether through letters of its auditors and
counsel or otherwise, as the Owner or any such other participant shall
reasonably request and (ii) subject to the provisions of this Section 13.12(b),
to execute, deliver and satisfy all conditions set forth in any indemnity
agreement required by the Owner or any such participant; provided that the
Servicer is given an opportunity to review and reasonably negotiate in good
faith provisions of such indemnity.

 

(c)           Any execution of a security servicing agreement or reconstitution
agreement by the Servicer shall be conditioned on the Servicer receiving the
Servicing Fee or such other servicing fee acceptable to Servicer.  All Mortgage
Loans not sold or transferred pursuant to a Whole Loan Transfer, Private
Securitization Transaction or Public Securitization Transaction shall be subject
to this Servicing Agreement and shall continue to be serviced in accordance with
the terms of this Servicing Agreement and with respect thereto this Servicing
Agreement shall remain in full force and effect.  Notwithstanding any provision
to the contrary in this Servicing Agreement, in the event that the Servicer is
the servicer with respect to a Reconstitution, the Owner agrees that in such
Reconstitution any servicing performance termination triggers shall be
substantially similar to those contained in this Servicing Agreement or
otherwise subject to approval by the Servicer in its reasonable discretion

 

Section 13.13                                                  Trademarks.

 

The Owner and the Servicer agree that they and their employees, subcontractors
and agents, shall not, without the prior written consent of the other party in
each instance, (i) use in advertising, publicity or otherwise the name of each
and every other party to this Servicing Agreement or their Affiliates or any of
their managing directors, partners or employees, nor any

 

69

--------------------------------------------------------------------------------


 

trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by the other party or their Affiliates,
or (ii) represent, directly or indirectly, any product or any service provided
by the Owner and the Servicer as approved or endorsed by the other parties to
this Servicing Agreement or their Affiliates.

 

Section 13.14                                                  Confidentiality
of Information.

 

If, during the term of this Servicing Agreement, the Owner requests that the
Servicer provide to the Owner non-public, confidential information related to
the Servicer and other affiliates of the Servicer (collectively, “Parent”), and
if Parent, in its sole discretion agrees to provide this information, the
parties agree that they shall enter into a confidentiality agreement in form and
substance mutually agreeable to the parties prior to the release of such
information (which obligation shall not be assigned by the Owner).

 

Section 13.15                                                  [Reserved]

 

Section 13.16                                                  WAIVER OF TRIAL
BY JURY.

 

THE SERVICER AND THE OWNER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 13.17                                                  LIMITATION OF
DAMAGES.

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT BE APPLICABLE WITH RESPECT TO THIRD
PARTY CLAIM MADE AGAINST A PARTY.

 

Section 13.18                                                  SUBMISSION TO
JURISDICTION; WAIVERS.

 

The Servicer and the Owner hereby irrevocably and unconditionally:

 

(a)           SUBMITS FOR ITSELF IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE CENTRAL
DISTRICT OF CALIFORNIA AND APPELLATE COURTS FROM ANY THEREOF;

 

(b)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF

 

70

--------------------------------------------------------------------------------


 

ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(c)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

(Owner)

 

 

 

 

By:

PENNYMAC GP OP, INC.,

 

 

its General Partner

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, a Delaware limited liability company

 

(Servicer)

 

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Secretary and Chief Legal Officer

 

72

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

MONTHLY REPORTS

 

Remittance
Delinquency
Inventory Flow
Post Boarding Exception

 

 

DAILY REPORTS

 

Boarding Notification
Payoff
Transaction Detail

 

1-1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

CUSTODIAL ACCOUNT CERTIFICATION

 

                       , 2009

 

As Servicer under the Flow Servicing Agreement, Fixed- and Adjustable-Rate
Mortgage Loans, dated as of August 4, 2009 (the “Servicing Agreement”), we
hereby certify that the Servicer has established the account described below as
a Custodial Account (as such term is defined in the Servicing Agreement)
pursuant to Section 2.04.  The Custodial Account shall be a Special Deposit
Account as such term is defined in the Servicing Agreement.

 

Title of Account:

[            ], in trust for [                              ]

 

 

Account Number:

                                                           

 

 

Address of office or branch of the Servicer at which Account is maintained:

                                                                                                       

 

                                                                                                       

 

                                                                                                       

 

                                                                                                       

 

 

 

PennyMac Loan Services, LLC,

as Servicer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

2-1

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

CUSTODIAL ACCOUNT LETTER AGREEMENT

 

                    , 2009

 

To:

                                                 

 

 

                                                 

 

 

                                                 

 

 

(the “Depository”)

 

 

As Servicer under the Flow Servicing Agreement, Fixed- and Adjustable-Rate
Mortgage Loans, dated as of August 4, 2009 (the “Servicing Agreement”), we
hereby authorize and request you to establish an account, as a Custodial Account
(as such term is defined in the Servicing Agreement) pursuant to Section 2.04 of
the Agreement, to be designated “[            ], as servicer, in trust for
[                      ]” All deposits in the account shall be subject to
withdrawal therefrom by order signed by the Servicer.  You may refuse any
deposit which would result in violation of the requirement that the account be
fully insured as described below.  This letter is submitted to you in
duplicate.  Please execute and return one original to us.

 

 

PennyMac Loan Services, LLC,

 

as Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

3-1

--------------------------------------------------------------------------------


 

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number                     , at the
office of the Depository indicated above, and agrees to honor withdrawals on
such account as provided above.  The Custodial Account shall be a Special
Deposit Account (as such term is defined in the Servicing Agreement).  The full
amount deposited at any time in the account will be insured by the Federal
Deposit Insurance Corporation.

 

 

 

 

Depository

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

3-2

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

ESCROW ACCOUNT CERTIFICATION

 

                             , 2009

 

As Servicer under the Flow Servicing Agreement, Fixed- and Adjustable-Rate
Mortgage Loans, dated as of August 4, 2009 (the “Servicing Agreement”), we
hereby certify that the Servicer has established the account described below as
an Escrow Account pursuant to Section 2.06 of the Agreement.  The Escrow Account
shall be a Special Deposit Account as such term is defined in the Servicing
Agreement.

 

Title of Account:

[            ], in trust for [                              ]

 

 

Account Number:

                                                           

 

 

Address of office or branch of the Servicer at which Account is maintained:

                                                                                                       

 

                                                                                                       

 

                                                                                                       

 

                                                                                                       

 

 

 

PennyMac Loan Services, LLC,
as Servicer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

4-1

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

ESCROW ACCOUNT LETTER AGREEMENT

 

                 , 2009

 

To:

                                                 

 

 

                                                 

 

 

                                                 

 

 

(the “Depository”)

 

 

As Servicer under the Flow Servicing Agreement, Fixed- and Adjustable-Rate
Mortgage Loans, dated as of August 4, 2009 (the “Servicing Agreement”), we
hereby authorize and request you to establish an account as an Escrow Account
(as such term is defined in the Servicing Agreement) pursuant to Section 2.06 of
the Agreement, to be designated as “[            ], in trust for
[                      ], and various Mortgagors.”  All deposits in the account
shall be subject to withdrawal therefrom by order signed by the Servicer.  You
may refuse any deposit which would result in violation of the requirement that
the account be fully insured as described below.  This letter is submitted to
you in duplicate.  Please execute and return one original to us.

 

 

PennyMac Loan Services, LLC,

 

as Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

5-1

--------------------------------------------------------------------------------


 

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number             , at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.  The Escrow Account shall be a Special Deposit Account (as
such term is defined in the Servicing Agreement).  The full amount deposited at
any time in the account will be insured by the Federal Deposit Insurance
Corporation.

 

 

 

 

Depository

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

5-2

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

FORM OF OFFICER’S CERTIFICATE

 

I,                                         , hereby certify that I am the duly
elected [                            ],of PennyMac Loan Services, LLC, a
Delaware limited liability company (the “Company”) and further as follows:

 

1.                                       Attached hereto as Exhibit 1 is a true,
correct and complete copy of the Certificate of Formation of the Company which
is in full force and effect on the date hereof and which has been in effect
without amendment, waiver, rescission or modification.

 

2.                                       Attached hereto as Exhibit 2 is an
original certificate of good standing of the Company issued within ten days of
the date hereof, and no event has occurred since the date thereof which would
impair such standing.

 

3.                                       Attached hereto as Exhibit 3 is a true,
correct and complete copy of the resolutions of the [            ] of the
Company authorizing the Company to execute and deliver the Flow Servicing
Agreement, dated as of August 4, 2009 (the “Flow Servicing Agreement”), between
the Company and PennyMac Operating Partnership, L.P. (the “Owner”), and such
resolutions are in effect on the date hereof.

 

4.                                       Each person listed on Exhibit 4
attached hereto who, as an officer or representative of the Company, signed
(a) the Flow Servicing Agreement, and (b) any other document delivered or on the
date hereof in connection with any purchase described in the agreements set
forth above was, at the respective times of such signing and delivery, and is
now, a duly elected or appointed, qualified and acting officer or representative
of the Company, who holds the office set forth opposite his or her name on
Exhibit 4, and the signatures of such persons appearing on such documents are
their genuine signatures.

 

6-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Company.

 

Date:

 

 

 

 

 

 

By:

PennyMac Loan Services, LLC

 

 

 

Name:

 

 

 

 

Title:

 

 

I,                                                 , an [Assistant] Secretary of
the Company, hereby certify that                          is the duly elected,
qualified and acting [Vice] President of the Company and that the signature
appearing above is [her] [his] genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

Date:

 

 

 

 

 

 

By:

PennyMac Loan Services, LLC

[Seal]

 

 

Name:

 

 

 

 

Title:

 

 

6-2

--------------------------------------------------------------------------------

 

EXHIBIT 4 to
Company’s Officer’s Certificate

 

NAME

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-3

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

MORTGAGE LOAN DOCUMENTS

 

The following documents shall constitute the Mortgage Loan Documents with
respect to each Mortgage Loan:

 

(a)           the original Mortgage Note bearing all intervening endorsements,
endorsed “Pay to the order of                   , without recourse” and signed
in the name of the last endorsee (the “Last Endorsee”) by an authorized
officer.  To the extent that there is no room on the face of the Mortgage Notes
for endorsements, the endorsement may be contained on an allonge, if state law
so allows and the Custodian is so advised by the Owner that state law so
allows.  If the Mortgage Loan was acquired by the Seller in a merger, the
endorsement must be by “[Last Endorsee], successor by merger to [name of
predecessor]”.  If the Mortgage Loan was acquired or originated by the Last
Endorsee while doing business under another name, the endorsement must be by
“[Last Endorsee], formerly known as [previous name]”; the original of any
guarantee executed in connection with the Mortgage Note;

 

(b)           the original Mortgage with evidence of recording thereon.  If in
connection with any Mortgage Loan, the Owner cannot deliver or cause to be
delivered the original Mortgage with evidence of recording thereon because of a
delay caused by the public recording office where such Mortgage has been
delivered for recordation or because such Mortgage has been lost or because such
public recording office retains the original recorded Mortgage, the Seller shall
deliver or cause to be delivered to the Custodian, a photocopy of such Mortgage,
together with (i) in the case of a delay caused by the public recording office,
an Officer’s Certificate of the Seller (or certified by the title company,
escrow agent, or closing attorney) stating that such Mortgage has been
dispatched to the appropriate public recording office for recordation and that
the original recorded Mortgage or a copy of such Mortgage certified by such
public recording office to be a true and complete copy of the original recorded
Mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Seller; or (ii) in the case of a Mortgage where a public recording office
retains the original recorded Mortgage or in the case where a Mortgage is lost
after recordation in a public recording office, a copy of such Mortgage
certified by such public recording office to be a true and complete copy of the
original recorded Mortgage; the originals of all assumption, modification,
consolidation or extension agreements, if any, with evidence of recording
thereon;

 

(c)           the original Assignment of Mortgage for each Mortgage Loan, in
form and substance acceptable for recording.  The Assignment of Mortgage must be
duly recorded only if recordation is either necessary under applicable law or
commonly required by private institutional mortgage investors in the area where
the Mortgaged Property is located or on direction of the Owner as provided in
this Agreement.  If the Assignment of Mortgage is to be recorded, the Mortgage
shall be assigned to the Owner or as directed by the Owner.  If the Assignment
of Mortgage is not to be recorded, the Assignment of Mortgage shall be delivered
in blank.  If the Mortgage Loan was acquired by the Seller in a merger, the
Assignment of Mortgage must be made by “[Seller], successor by merger to

 

7-1

--------------------------------------------------------------------------------


 

[name of predecessor]”.  If the Mortgage Loan was acquired or originated by the
Seller while doing business under another name, the Assignment of Mortgage must
be by “[Seller], formerly known as [previous name]”;

 

(d)           the originals of all intervening assignments of mortgage (if any)
evidencing a complete chain of assignment from the Originator to the Last
Endorsee with evidence of recording thereon, or if any such intervening
assignment has not been returned from the applicable recording office or has
been lost or if such public recording office retains the original recorded
assignments of mortgage, the Seller shall deliver or cause to be delivered to
the Custodian, a photocopy of such intervening assignment, together with (i) in
the case of a delay caused by the public recording office, an Officers
Certificate of the Seller (or certified by the title company, escrow agent, or
closing attorney) stating that such intervening assignment of mortgage has been
dispatched to the appropriate public recording office for recordation and that
such original recorded intervening assignment of mortgage or a copy of such
intervening assignment of mortgage certified by the appropriate public recording
office to be a true and complete copy of the original recorded intervening
assignment of mortgage will be promptly delivered to the Custodian upon receipt
thereof by the Seller; or (ii) in the case of an intervening assignment where a
public recording office retains the original recorded intervening assignment or
in the case where an intervening assignment is lost after recordation in a
public recording office, a copy of such intervening assignment certified by such
public recording office to be a true and complete copy of the original recorded
intervening assignment;

 

(e)           The original mortgagee policy of title insurance or, in the event
such original title policy is unavailable, a certified true copy of the related
policy binder or commitment for title certified to be true and complete by the
title insurance company (provided, that the original mortgagee policy of title
insurance shall be added when available);

 

(f)            original powers of attorney, if applicable, or, if in connection
with any Mortgage Loan, the Seller cannot deliver or cause to be delivered the
original power of attorney with evidence of recording thereon, if applicable,
because of a delay caused by the public recording office, the Seller shall
deliver or cause to be delivered to the Custodian, a photocopy of such power of
attorney, together with an Officer’s Certificate of the Seller (or certified by
the title company, escrow agent, or closing attorney) stating that such power of
attorney has been dispatched to the appropriate public recording office for
recordation and that the original recorded power of attorney or a copy of such
power of attorney certified by such public recording office to be a true and
complete copy of the original recorded power of attorney will be promptly
delivered to the Custodian upon receipt thereof by the Seller; and

 

(g)           security agreement, chattel mortgage or equivalent document
executed in connection with the Mortgage.

 

7-2

--------------------------------------------------------------------------------


 

The following documents, together with the Mortgage Loan Documents, shall
constitute the Mortgage File with respect to each Mortgage Loan:

 

(a)           The original hazard insurance policy and, if required by law,
flood insurance policy.

 

(b)           Residential loan application.

 

(c)           Mortgage Loan closing statement.

 

(d)           Verification of employment and income except for Mortgage Loans
originated under a Limited Documentation Program.

 

(e)           Verification of acceptable evidence of source and amount of
downpayment.

 

(f)            Credit report on the Mortgagor.

 

(g)           Residential appraisal report, if available.

 

(h)           Photograph of the Mortgaged Property.

 

(i)            Survey of the Mortgaged Property, if any.

 

(j)            Copy of each instrument necessary to complete identification of
any exception set forth in the exception schedule in the title policy, i.e., map
or plat, restrictions, easements, sewer agreements, home association
declarations, etc.  All required disclosure statements.

 

(l)            If available, termite report, structural engineer’s report, water
potability and septic certification.

 

(m)          Sales contract, if applicable.

 

(n)           Tax receipts, insurance premium receipts, ledger sheets, payment
history from date of origination, insurance claim files, correspondence, current
and historical computerized data files, and all other processing, underwriting
and closing papers and records which are customarily contained in a mortgage
loan file and which are required to document the Mortgage Loan or to service the
Mortgage Loan.

 

(o)           Amortization schedule, if applicable.

 

7-3

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

FORM OF LIMITED POWER OF ATTORNEY

 

PennyMac Operating Partnership, L.P., a limited partnership, organized under the
laws of Delaware and having its principal place of business at 27001 Agoura
Road, Third Floor, Calabasas, CA 91301, as Owner (hereinafter called “Owner”)
hereby appoints PennyMac Loan Services, LLC. (hereinafter called the
“Servicer”), as its true and lawful attorney in fact to act in the name, place
and stead of Owner solely for the purposes set forth below.

 

The said attorney in fact is hereby authorized and empowered, solely with
respect to the Mortgage Loans and REO Properties, as defined in, and subject to
the terms of, that certain Flow Servicing Agreement, between the Servicer and
Owner, dated as of August 4, 2009 (the “Servicing Agreement”), as follows:

 

1.             To execute, acknowledge, seal and deliver deed of trust/mortgage
note endorsements, lost note affidavits, assignments of deed of trust/mortgage
and other recorded documents, satisfactions/releases/reconveyances of deed of
trust/mortgage, subordinations and modifications, tax authority notifications
and declarations, deeds, bills of sale, and other instruments of sale,
conveyance, and transfer, appropriately completed, with all ordinary or
necessary endorsements, acknowledgments, affidavits, and supporting documents as
may be necessary or appropriate to effect its execution, delivery, conveyance,
recordation or filing.

 

2.             To execute and deliver insurance filings and claims, affidavits
of debt, substitutions of trustee, substitutions of counsel, non military
affidavits, notices of rescission, foreclosure deeds, transfer tax affidavits,
affidavits of merit, verifications of complaints, notices to quit, bankruptcy
declarations for the purpose of filing motions to lift stays, and other
documents or notice filings on behalf of Owner in connection with insurance,
foreclosure, bankruptcy and eviction actions.

 

3.             To endorse any checks or other instruments received by the
Servicer and made payable to Owner.

 

4.             To pursue any deficiency, debt or other obligation, secured or
unsecured, including but not limited to those arising from foreclosure or other
sale, promissory note or check.  This power also authorizes the Servicer to
collect, negotiate or otherwise settle any deficiency claim, including interest
and attorney’s fees.

 

5.             To do any other act or complete any other document that arises in
the normal course of servicing of all Mortgage Loans and REO Properties, as
defined in, and subject to the terms of the Servicing Agreement.

 

8-1

--------------------------------------------------------------------------------


 

This Limited Power of Attorney shall expire on                , 20    .

 

[NAME]

 

Dated:

                                                                            ,
20   

 

Witness:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

8-2

--------------------------------------------------------------------------------


 

EXHIBIT 9

 

TERM SHEET

 

BASE SERVICING FEE PERCENTAGE
(per loan)

 

With respect to each Mortgage Loan, the Base Servicing Fee Percentage for that
Mortgage Loan set forth in the Servicer’s servicing records.  The Base Servicing
Fee Percentage for a Mortgage Loan shall be determined in accordance with the
written protocol approved by (i) a majority of the independent members of the
board of Trustees of PennyMac REIT, (ii) the Owner and (iii) the Servicer.  The
following factors shall be taken into account in formulating the written
protocol:  The Base Servicing Fee Percentages shall (i) be based on the risk
characteristics of the mortgage loans in a particular pool, including the market
value of the underlying properties, creditworthiness of the borrowers, seasoning
of the mortgage loans, degree of current and expected mortgage loan defaults,
current loan-to-value ratios, borrowers’ payment history and debt-to-income
levels, (ii) be consistent with the assumptions used by the PennyMac REIT
Manager in determining the bid for the related portfolio of mortgage loans,
(iii) be competitive with those charged by specialty mortgage loan servicers
providing comparable services for comparable mortgage loans, and (iv) range from
30 to 100 basis points per annum on the unpaid principal balance of the related
mortgage loans.

 

OTHER KEY PARAMETERS

 

Remittance Types

Actual/Actual Basis during Interim Servicing Period

 

 

Remittance Date

See definition of Remittance Date

 

 

Servicing Advances

Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.

 

 

Cost of Funds on Servicing Advances

Refer to Section 3.04

 

 

Prepayment Penalties

Owner will retain 100% of the prepayment penalties.

 

 

Late Charges Collected

Servicer will retain 100% of late charges collected by Servicer

 

 

Ancillary Income

Servicer will retain 100% of all Ancillary Income

 

 

Delegated Authority

Refer to Exhibit 10

 

9-1

--------------------------------------------------------------------------------


 

Contract Term

Refer to Section 6.01

 

 

Eligible Mortgage Loan

See definition of Eligible Mortgage Loan

 

MISCELLANEOUS ONE-TIME AND OTHER FEES

 

Service Release Fee:  $500 if released within one year of boarding; $250 if
released within two years of boarding; $150 if released thereafter

 

REO Marketing Fee:  75 basis points of the gross proceeds received in connection
with the disposition of an REO Property

 

Tax Service Contract:  Servicer’s cost

 

Flood Zone Service Contract:  Servicer’s cost

 

Backfill Fee:  $15 per Mortgage File

 

MERS Fee:  Servicer’s cost

 

Modification Fee:  $1,000 for modifications classified by the Servicer as full
modifications (to include interest rate reductions); $295 for modifications
classified by the Servicer as simple modifications (to include capitalization of
delinquent payments)

 

To the extent the Servicer participation in the U.S. Treasury’s Home Affordable
Modification Program (or other similar mortgage loan modification programs), the
Servicer shall be entitled to retain any incentive payments payable to mortgage
loan servicers under the program.

 

In the event the Servicer effects a refinancing of a Mortgage Loan on behalf of
the Owner and not through a third party lender and the resulting Mortgage Loan
is readily saleable, the Servicer shall be entitled to retain a market-based
origination fee (set, as of the date of this Servicing Agreement, at one percent
(1%) of the principal balance of the Refinanced Mortgage Loan plus a $750
underwriting fee).  Should the Servicer originate a Mortgage Loan to facilitate
the disposition of REO Property, the Servicer shall be entitled to retain a
market-based origination fee (set, as of the date of this Servicing Agreement,
at one percent (1%) of the principal balance of the Refinanced Mortgage Loan
plus a $750 underwriting fee).  The amount of the origination fee shall be
subject to review by the Owner and the Servicer from time to time to reflect
market rates.  The Owner shall reimburse the Servicer for any out of pocket
expenses that the Servicer incurs in connection with any such origination,
including title fees, legal fees and closing costs.

 

In addition to the Ancillary Income that the Servicer is entitled to retain
pursuant to Section 4.03, the Servicer shall be entitled to customary
market-based fees and charges for the boarding, deboarding and disposition of
Mortgage Loans.

 

9-2

--------------------------------------------------------------------------------

 

EXHIBIT 10

 

DELEGATION OF AUTHORITY MATRIX

 

FUNCTION

 

DELEGATION

 

 

 

Delinquent Taxes on Non-escrowed Loans

 

Authority is granted to Servicer to make payment of delinquent taxes on
non-escrowed loans.

 

 

 

Advances on Escrowed Loans

 

Authority is granted to Servicer to advance corporate funds in payment of
escrowed items.

 

 

 

New Escrow Accounts

 

Authority is granted to Servicer to establish escrow accounts upon borrower
request.

 

 

 

Escrow Shortage Pro-ration

 

Authority is granted to Servicer to negotiate extended escrow shortage repayment
periods as the situation warrants.

 

 

 

Escrow Cushion Requirement

 

Authority is granted to Servicer to negotiate down or remove any escrow cushion
requirement used for escrow analysis.

 

 

 

Escrow Account Waiver

 

Authority is granted to Servicer to waive an escrow account following Fannie Mae
Servicing Guidelines Part III, Chapter 103.01.

 

 

 

Loss Drafts

 

Authority is granted to Servicer to process insurance losses as described in the
Fannie Mae Servicing Guide Part II, Chapter 5.

 

 

 

Private Mortgage Insurance Waiver

 

Authority is granted to Servicer to waive Private Mortgage Insurance requirement
as described in the Fannie Mae Servicing Guide Part II, Chapters 102.03, 102.04
and 102.05.

 

 

 

Transfer of Ownership — Exempt Transactions

 

Authority is granted to Servicer to follow guidelines as stated in the Fannie
Mae Servicing Guide Part III, 408.02.  In addition to Fannie Mae servicing
guidelines, there must be evidence of insurance with Owner named in mortgagee
clause; mortgage payments must be current; and if required, approval of the
private mortgage insurance company, FHA or VA must be obtained.

 

10-1

--------------------------------------------------------------------------------


 

Prepayment Penalties

 

No authority is granted to Servicer to negotiate reduction of prepayment
penalties without Owner approval unless the mortgage loan is accelerated in
which case Servicer may waive in accordance with the Fannie Mae Servicing Guide
Part I, Chapter 203.05.  This clause excludes the waiving of pre-payment
penalties/early closure fees extending more than 36 months from Mortgage Loan
origination date.

 

 

 

Waiver of Fees

 

Authority is granted to Servicer to waive any fee that it is entitled to receive
as Ancillary Income without Owner’s consent.  Servicer shall be entitled to
waive late charges based on Servicer’s policies and procedures.

 

 

 

Subordination Requests

 

Servicer may approve a request to subordinate a second mortgage in favor of a
refinanced loan if:

 

1.)                                   The new loan to value of the refinanced
loan is equal to or less than the original LTV of the first mortgage (no
cash-out refinancing allowed unless substantiated through a new appraisal to
reflect increased value), and

2.)                                   The loan has had no delinquencies in past
12 months, and

3.)                                   The new senior lien is not a HELOC, Land
Contract, Recapture Lien, Texas A6, Cal Vet, Bond with recapture Taxes, All
Inclusive Trust Deed, Option ARM, Flex 100, or Reverse Mortgage.

 

Without Owner’s approval, Servicer MAY NOT approve a subordination request if
any of the following conditions exist:

 

1.)                                   The first lien amount increases and the
first lien LTV increases; or

2.)                                   Any senior lien is a private party; or

3.)                                   The new senior lien has the potential for
negative amortization.

 

 

Owner shall review the subordination request prior to final approval if the
request has any of the MAY NOT conditions listed above.

 

 

 

Partial Release, Acquisitions, Easement

 

Authority is granted to Servicer to approve requests for Partial Release,
Acquisitions, and Easements in accordance with the standards specified in the
Fannie Mae Servicing Guide.

 

10-2

--------------------------------------------------------------------------------


 

Lien Releases

 

Authority is granted to Servicer to approve full lien releases upon full payoff
of the loan without the prior approval of Owner.  Full lien releases to be
completed in compliance with applicable law, and penalties for non-compliance
accrue to Servicer.  Servicer shall not be responsible for penalties as a result
of third party delays if Servicer has timely processed a lien release pursuant
to applicable law.

 

 

 

Assumptions

 

Authority is granted to Servicer to negotiate Simple Assumptions according to
the Fannie Mae Servicing Guide Part III, Chapter 4. Qualified Assumption
requests will be referred to Owner for approval.

 

 

 

Foreclosure Approval

 

Authority is granted to Servicer to proceed with foreclosure using prudent
servicing guidelines.

 

 

 

Property Evaluations (BPO’s)/Drive-By Appraisal

 

Authority is granted to Servicer to order a brokers price opinion (BPO) or
drive-by appraisal using prudent servicing guidelines.  The cost of the BPO or
drive-by appraisal shall be passed on to the borrower if the BPO or drive-by
appraisal is related to a borrower requested forbearance plan as reasonably
determined by Servicer.

 

 

 

Impact Analysis

 

Authority is granted to Servicer to complete an impact analysis using prudent
servicing guidelines.

 

 

 

REO Marketing

 

Authority is granted to Servicer to follow Servicer’s current guidelines to make
REO marketing decisions.

 

 

 

Property Preservation

 

Authority is granted to Servicer to use Fannie Mae Property Preservation
guidelines as outlined in the Fannie Mae Servicing Guide for loans owned by
Owner and following internal state guidelines.

 

 

 

Bidding Instruction

 

Owner approval is required on bidding instructions.

 

 

 

Short Term Forbearance — Written agreement to reduce or suspend payments not to
exceed 6 months

 

Authority is granted to Servicer to permit forbearance or allow for suspension
of monthly payments up to 90 days, if the mortgagor is in default or Servicer
determines that default is imminent and granting such forbearance is in the best
interest of Owner.  Mortgagor must be current as to all fees and costs prior to
any forbearance plan.  Owner approval is required to permit forbearance or allow
for suspension of monthly payments of 91 days or more.

 

10-3

--------------------------------------------------------------------------------


 

Long Term Forbearance — Written agreement to reduce or suspend payments up to 12
months

 

Unless pursuant to the PennyMac Property Preservation Program, Owner approval is
required.  Servicer to provide approval package including financials, credit
report, valuation, hardship description and recommendation.

 

 

 

Repayment Plan — Written agreement where the mortgagor must immediately make
payments in addition to regular monthly payments to cure the delinquency

 

Authority is granted pursuant to the PennyMac Property Preservation Program, and
to Servicer to negotiate Repayment Plans where borrower must cure through full
reinstatement within 6 months, including fees and costs.  Any Repayment Plan
over 6 months requires Owner approval.

 

 

 

Modifications — Formal agreement to change payment amount based upon one or more
terms of the original loan (i.e. interest rate reduction, extended term,
capitalized arrearage)

 

Authority is granted pursuant to the PennyMac Property Preservation Program, and
all modification requests to capitalize arrearages are to be processed in
accordance with the Fannie Mae Servicing Guide Part VII, Chapter 502 and will
require Owner approval.  Servicer will obtain pre-qualification information as
prescribed by Owner (credit report, financial statements and cash flow
information from all obligors).

 

 

 

Pre-foreclosure Sale — Borrower allowed to sell or refinance property to avoid
foreclosure

 

Authority is granted pursuant to the PennyMac Property Preservation Program, and
authority is granted to Servicer to negotiate Pre-foreclosure Sales according to
the Fannie Mae Servicing Guide Part VII, Chapter 504. Authority is granted to
Servicer to accept pre-foreclosure sale offers as long as the loss from the
pre-foreclosure sale is equal to or less than the loss anticipated and the
negotiated price is at least 95% of the Asset Balance.  For all other
pre-foreclosure sales, Owner approval to accept the sale is required.

 

 

 

Discounted Payoff

 

Authority is granted pursuant to the PennyMac Property Preservation Program. For
all discounted payoffs with the exception of those covered by mortgage
insurance, Owner approval to accept the payoff is required.  Authority is
granted to Servicer to negotiate a discounted payoff where the loss amount is
fully covered by the applicable mortgage insurance policy.

 

 

 

Deed-in-Lieu — Borrower voluntarily deeds property to lender, avoiding
foreclosure

 

Authority is granted pursuant to the PennyMac Property Preservation Program,
otherwise, Owner must approve deed-in-lieu requests on all transactions.

 

 

 

Partial Claims — PMI remits funds to bring account current.  If mortgage is
subsequently foreclosed, prepaid claim amounts are deducted from final claim

 

Authority is granted pursuant to the PennyMac Property Preservation Program, and
authority is granted to Servicer to negotiate and accept Partial Claims subject
to account being brought current; no associated pre-foreclosure sale,
modification or repayment plan.

 

10-4

--------------------------------------------------------------------------------


 

Bankruptcy Actions

 

1st Liens — Authority is granted to Servicer to process bankruptcy filing
following Fannie Mae Servicing Guidelines and refer to the delegations listed in
this Exhibit (impact analysis, charge-off, foreclosure) for final disposition in
Bankruptcy.

 

Junior Liens — Authority is granted to Servicer to process bankruptcy filing in
accordance with Servicer’s guidelines for owned assets and refer to the above
delegations for final disposition in Bankruptcy.  Decisions on how to proceed
with charge-off/foreclosure revert to Owner at impact analysis stage.

 

 

 

Review and Approval of Walk Analysis

 

Servicer will review collection activities and complete an “Impact Analysis”
which begins the pre-foreclosure review process.  The analysis assists in
determining the economic impact of foreclosure (equity position/loss severity).
Servicer will provide the analysis to Owner with a recommendation of future loss
mitigation actions.  Servicer takes no responsibility for these recommendations,
and will contact Owner for final approval and direction as to what those actions
will be.

 

 

 

Charge-off of Loans

 

Authority is granted to Servicer to charge off loans that are 180 days
contractually delinquent, with the approval by Owner of an impact analysis
form.  Authority is granted to Servicer to charge off loans that are 120 days
contractually delinquent, with Owner’s approval of an impact analysis, for loans
that are in Chapter 7 bankruptcy and have no equity, per Owner’s approval of an
impact analysis form.

 

 

 

Post Charge-off Transfer

 

Authority is granted to Servicer to initiate service transfer for loans that
have been fully charged-off, or have been sold from REO, with a resulting loss.

 

 

 

Payoff Processing

 

Authority is granted to Servicer to accept as payment in full a payment amount
within $100 of the total indebtedness.  Owner shall reimburse Servicer for any
shortfall that is $100 or less of the indebtedness.

 

10-5

--------------------------------------------------------------------------------
